Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 1 of
                                      324




                     EXHIBIT 6
 Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 2 of
                                       324

                                                                               Page 1
 1                   UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
 2                     WEST PALM BEACH DIVISION
 3
 4    CONSUMER FINANCIAL PROTECTION                     )   Case No.
      BUREAU,                                           )   9:17-CV-80495-
 5                                                      )   MARRA-MATTEWMAN
                 Plaintiff,                             )
 6                                                      )
                 vs.                                    )
 7                                                      )
      OCWEN FINANCIAL CORPORATION,                      )
 8    OCWEN MORTGAGE SERVICING, INC.,                   )
      and OCWEN LOAN SERVICING LLC,                     )
 9                                                      )
               Defendants.                              )
10    _______________________________                   )
                                                        )
11    OFFICE OF THE ATTORNEY GENERAL,                   )   Case No.
      THE STATE OF FLORIDA,                             )   9:17-CV-80496
12    Department of Legal Affairs,                      )   MARRA-MATTHEWMAN
                                                        )
13    and                                               )
                                                        )
14    OFFICE OF FINANCIAL REGULATION,                   )
      THE STATE OF FLORIDA, Division                    )
15    of Consumer Finance,                              )
                                                        )
16               Plaintiffs,                            )
                                                        )
17               vs.                                    )
                                                        )
18    OCWEN FINANCIAL CORPORATION,                      )
      et al,                                            )
19                                                      )
               Defendants.                              )
20    _______________________________                   )
21        VIDEO-RECORDED DEPOSITION OF DANIEL McFADDEN
22                   San Francisco, California
23                   Tuesday, February 4, 2020
24    Job No: 175499
25         Reported by: Hanna Kim, CLR, CSR No. 13083

                           TSG Reporting - Worldwide - 877-702-9580
 Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 3 of
                                       324

                                                                           Page 2
 1         Tuesday, February 4, 2020
 2                    8:46 a.m.
 3

 4    Video-recorded deposition of DANIEL
 5    McFADDEN, PH.D., taken on behalf of the
 6    Defendants, at the law offices of Goodwin
 7    Procter LLP, located at 3 Embarcadero
 8    Center, Suite 2800, San Francisco,
 9    California 94111, before Hanna Kim, CLR,
10    Certified Shorthand Reporter, No. 13083.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide - 877-702-9580
 Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 4 of
                                       324

                                                                           Page 3
 1                        A P P E A R A N C E S:
 2

 3    For Plaintiffs:
 4                CONSUMER FINANCIAL PROTECTION BUREAU
 5                BY:    SHIRLEY CHIU, ESQ.
 6                BY:    ATUR DESAI, ESQ.
 7                BY:    JEAN HEALEY, ESQ.
 8                1700 G Street, NW
 9                Washington, D.C. 20552
10

11    For Defendants:
12                GOODWIN PROCTER
13                BY:    THOMAS HEFFERON, ESQ.
14                1900 N Street, NW
15                Washington, D.C. 20036
16

17    Also Present:
18                JOSEPHINE DUH, Brattle Group
19                GREG HALM, BRG
20

21

22

23

24

25


                           TSG Reporting - Worldwide - 877-702-9580
 Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 5 of
                                       324

                                                                           Page 4
 1                          INDEX OF EXAMINATION
 2

 3    WITNESS:     DANIEL McFADDEN, PH.D.
 4    EXAMINATION                                                       PAGE
 5               BY MR. HEFFERON:                                     7, 308
 6               BY MS. CHIU:                                            306
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide - 877-702-9580
 Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 6 of
                                       324

                                                                           Page 5
 1                              INDEX OF EXHIBITS
 2

 3    McFADDEN DEPOSITION EXHIBITS                                     PAGE
 4    Exhibit 1        Appendix A to Second Amended                       23
 5                     Report of Daniel McFadden
 6    Exhibit 2        Supplement to resume of Daniel                     34
 7                     McFadden
 8    Exhibit 3        Appendix to surrebuttal report                     48
 9                     of Daniel McFadden
10    Exhibit 4        "Cost Effectiveness of Mortgage                    69
11                     Foreclosure Prevention"
12    Exhibit 5        Second amended report dated                        93
13                     September 19, 2019
14    Exhibit 6        Surrebuttal report of                              93
15                     November 14, 2019
16    Exhibit 7        Printout from Zillow.com                         185
17    Exhibit 8        "Total Hours through 12/31/2019"                 298
18    Exhibit 9        "Moody's Mortgage Metrics Prime:                 301
19                     A Quasi-Structural Model of
20                     Prime Mortgage Portfolio"
21                                       --o0o--
22

23

24

25


                           TSG Reporting - Worldwide - 877-702-9580
 Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 7 of
                                       324

                                                                                Page 6
 1                       San Francisco, California
 2               Tuesday, February 4, 2020; 8:46 a.m.
 3                                       --o0o--
 4                 THE VIDEOGRAPHER:                This is the start of
 5    media labeled Number 1 of the video-recorded
 6    deposition of Daniel McFadden, in the matter
 7    Consumer Financial Protection Bureau versus Ocwen
 8    Financial Corporation, et al., in the United States
 9    District Court, Southern District of Florida, West
10    Palm Beach Division, Case Number 9:17-CV-80495.
11                 This deposition is being held at Three
12    Embarcadero Center in San Francisco, California, on
13    February 4th, 2020, at approximately 8:47 a.m.
14                 My name is Joseph Blea.                      I'm the legal
15    video specialist from TSG Reporting, Inc.,
16    headquartered at 747 Third Avenue, New York, New
17    York.
18                 The court reporter is Hanna Kim, in
19    association with TSG Reporting.
20                 Counsel, would you please introduce
21    yourselves, beginning with the questioning attorney.
22                 MR. HEFFERON:             Thomas Hefferon for the
23    Defendants.
24                 MS. CHIU:         Shirley Chiu for the Consumer
25    Financial Protection Bureau.

                           TSG Reporting - Worldwide - 877-702-9580
 Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 8 of
                                       324

                                                                                  Page 7
 1                 MR. DESAI:          Atur Desai for the Consumer
 2    Financial Protection Bureau.
 3                 MS. HEALEY:           Jean Healey for the Consumer
 4    Financial Protection Bureau.
 5                 MS. DUH:        Josephine Duh, The Brattle
 6    Group.
 7                 MR. HALM:         Greg Halm, BRG.
 8                 THE VIDEOGRAPHER:                And present on the
 9    phone?
10                 MS. GRANAI:           Sash Funk Granai, State of
11    Florida, Office of the Attorney General.
12                 THE VIDEOGRAPHER:                Will the court reporter
13    please swear in the witness.
14                        DANIEL McFADDEN, PH.D.,
15    having been administered an oath, was examined and
16    testified as follows:
17                 THE VIDEOGRAPHER:                You may proceed.
18                 MR. HEFFERON:             Thank you.
19                                 EXAMINATION
20    BY MR. HEFFERON:
21           Q.    Good morning, Professor McFadden.                      My name
22    is Tom Hefferon.          I represent the Defendants in the
23    case, the -- the Ocwen companies.                         And I'm here to
24    take your deposition today.
25                 I know you've been deposed before, so I

                           TSG Reporting - Worldwide - 877-702-9580
 Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 9 of
                                       324

                                                                           Page 8
 1    won't go over the ground rules, but I do want to ask
 2    you if you're aware of any limitations on your
 3    ability to provide full and complete testimony
 4    today?
 5           A.    No.
 6           Q.    Okay.      You feel well enough to perform
 7    that function for us today?
 8           A.    Yes.
 9           Q.    Okay.      And you understand that your role
10    in this case is as an expert witness; correct?
11           A.    Correct.
12           Q.    Okay.      On whose behalf are you testifying
13    as an expert witness?
14           A.    Repeat the question.
15           Q.    Sure.
16                 On whose behalf are you testifying as an
17    expert witness?
18           A.    Consumer Financial Protection Bureau.
19           Q.    Okay.      What's the -- what is your relevant
20    field of expertise for this case?
21           A.    I'm an economist, an econometrician.                I --
22    I work broadly across many fields of economics and
23    statistics.
24           Q.    And what are the primary subjects of the
25    opinions you're giving in this case?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 10 of
                                      324

                                                                           Page 9
 1          A.     They have to do with the contributing
 2   factor of Ocwen servicing errors on outcomes for its
 3   borrowers in the mortgages it services.
 4          Q.     And what do you mean by "outcomes"?
 5          A.     Financial outcomes.
 6          Q.     What do you mean by "financial outcomes"?
 7          A.     The question is, had Ocwen not had
 8   servicing errors, how would the financial
 9   circumstances of its borrowers differ.
10          Q.     And what qualifies you to be an expert on
11   the subject of how Ocwen -- had Ocwen not had
12   servicing errors, how would the financial
13   circumstances of its borrowers be different?
14          A.     The question that's raised here is the
15   im- -- scientific impact -- scientific question is
16   the impact of these factors on outcomes,
17   particularly foreclosure initiations, lost access to
18   funds that are the property of the borrower, and
19   similar issues.         Those are issues that economists,
20   such as myself, ordinarily deal -- deal with.
21          Q.     And what do you mean by saying that the
22   scientific question is those impacts?
23                 MS. CHIU:        Objection.             Form.
24                 THE WITNESS:           The role of an expert -- an
25   economic expert in this case is to determine the

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 11 of
                                      324

                                                                         Page 10
 1   harm and quantify the harm done to Ocwen mortgage
 2   borrowers as a result of its conduct.
 3   BY MR. HEFFERON:
 4          Q.     And why do you say that's a scientific
 5   question?
 6          A.     Because in the end, the -- the question
 7   is -- the science here is the -- the statistical
 8   science is the economic science of -- of quantifying
 9   those harms and -- and putting dollar values on
10   them.
11          Q.     And what did you do to become
12   knowledgeable about the -- the mortgage servicing
13   issues in this case?
14                 MS. CHIU:         Objection.             Form.
15                 THE WITNESS:            With respect -- with
16   specific regard to this case, I -- I am familiar
17   with the complaints in the case, and I have worked
18   with the data provided by Ocwen to the CFPB.
19   BY MR. HEFFERON:
20          Q.     Okay.      Did you do anything else to become
21   knowledgeable about the mortgage servicing issues in
22   this case?
23                 MS. CHIU:         Objection.             Form.
24                 THE WITNESS:            I've, of course, drawn my
25   general economic background on a variety of

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 12 of
                                      324

                                                                         Page 11
 1   subjects.
 2   BY MR. HEFFERON:
 3          Q.     Anything else?
 4          A.     Perhaps you could focus your question.                I
 5   don't --
 6          Q.     It's a simple question, sir, which is, I'm
 7   asking you just what you've done to become
 8   knowledgeable about the mortgage servicing issues in
 9   this case.
10                 You've told me you're familiar with the
11   complaint, you looked at the data, and you drew on
12   general economic background in a variety of areas.
13                 Did you do anything else?
14          A.     I -- I drew upon my general experience
15   in -- in dealing with the issue of -- of loan
16   defaults and mortgage defaults.
17          Q.     Describe that general -- general
18   experience to me, please.
19                 THE COURT REPORTER:                 Counsel, you're
20   covering your mic.
21                 MR. HEFFERON:            Oh, I'm sorry.
22                 THE WITNESS:           I have worked for a number
23   of decades on issues of the economics of housing, on
24   loan default risk, and how to analyze it
25   quantitatively and make predictions on defaults.

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 13 of
                                      324

                                                                           Page 12
 1   BY MR. HEFFERON:
 2          Q.     Are you able to be more specific?
 3                 MS. CHIU:        Objection.             Form.
 4                 MR. HEFFERON:            What's wrong with the
 5   question?
 6                 MS. CHIU:        It -- it seemed kind of vague.
 7                 THE WITNESS:           Would you like me to go
 8   through my resume?
 9   BY MR. HEFFERON:
10          Q.     I would like you to explain to me your
11   work for a number of decades on issues of economic
12   housing, on loan default risk, and how to analyze it
13   quantitatively and make predictions on defaults.
14          A.     Well, I'll give you some -- some
15   background then.          I began working on the issues
16   of -- of debt default risk in the late 1970s on a
17   project for the World Bank.                   That was not
18   specifically directed to mortgage default, but
19   generally debt risk.
20                 In the -- around 1966 -- I'm sorry, 1986,
21   I began work on the question of housing problems of
22   the elderly, and the difficulties they could
23   encounter from having housing costs that were out of
24   line with their ability to pay.                       In that connection,
25   I did quite a lot of work on housing prices.

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 14 of
                                      324

                                                                         Page 13
 1                 I did work on the nature of the housing
 2   market, and projections of housing market problems
 3   in work done in the 1990s.
 4                 I don't recall the exact date, but around
 5   1998 I have a published paper that predicted that
 6   the United States would have a housing crisis in
 7   about...
 8                 And in the last decade, I have worked on
 9   two cases, specifically legal cases, having to do
10   with the evaluation of mortgage default risk.
11          Q.     And what were those cases?
12          A.     Syncora versus Countrywide and Bank --
13   USDOJ versus Countrywide.
14          Q.     What was your work in Syncora versus
15   Countrywide that related to your evaluation of
16   mortgage default risk?
17          A.     I'm limited by a nondisclosure agreement,
18   but I can say generally that I worked on the factors
19   that influenced default risk, and the prediction of
20   default probabilities.
21          Q.     And when you say you are bounded by a
22   nondisclosure agreement, what's the nature of that
23   agreement?
24          A.     I don't recall the exact nature, except I
25   have -- I have a -- a signed nondisclosure agreement

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 15 of
                                      324

                                                                         Page 14
 1   for that case.
 2          Q.     So I guess I'm trying to understand what I
 3   can ask you about, and what I can't ask you about
 4   because you told me you're limited by a
 5   nondisclosure agreement, but you haven't been able
 6   to recall the exact nature of it.
 7          A.     Well, my understanding, in general, on
 8   nondisclosure agreements, that if it's in the
 9   published -- public demain, it's -- it's available.
10   And if it's not in the public domain, I'm not
11   supposed to discuss it.
12          Q.     What did you conclude were the factors
13   that influenced default risk in connection with your
14   work on the Syncora case?
15                 MS. CHIU:         Objection.             Form.
16                 THE WITNESS:            I don't think I can discuss
17   the specifics, because as far as I'm aware, the
18   modeling that I did has not been released to the
19   public.      I can tell you that I did not have findings
20   that were substantially different from the
21   literature on default risk.
22   BY MR. HEFFERON:
23          Q.     Okay.      So what -- we'll come back to that.
24                 What was your work in the USDOJ versus
25   Countrywide?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 16 of
                                      324

                                                                         Page 15
 1                 MS. CHIU:         Objection.             Form.
 2                 THE WITNESS:            It was similarly with the
 3   prediction of the probability of a default and the
 4   factors that influence default risk.
 5   BY MR. HEFFERON:
 6          Q.     And what did you conclude in that case
 7   regarding the probability of default, and factors
 8   that influence default risk?
 9          A.     As I sit here, I don't recall the
10   specifics of the findings, nor do I believe I would
11   be free to -- to discuss them.
12          Q.     Were your conclusions, like Syncora, not
13   substantially different from the literature on
14   default risk?
15                 MS. CHIU:         Objection.             Form.
16                 THE WITNESS:            As a general statement, I
17   think that's correct.
18   BY MR. HEFFERON:
19          Q.     Now, you're familiar, aren't you,
20   Professor, with the fact that there has been a
21   substantial amount of literature published on the
22   causes of home mortgage defaults published within
23   the last ten years or so after the financial crisis?
24          A.     Yes.
25          Q.     Okay.      Are you familiar with that

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 17 of
                                      324

                                                                         Page 16
 1   literature?
 2          A.     Generally, yes.
 3          Q.     Have you read those papers, any of them?
 4          A.     I'm -- I'm familiar with this literature.
 5   I've read various papers.                  But you would have to be
 6   specific.
 7          Q.     Well, I'm asking you to be specific, sir,
 8   since, as you've indicated, that -- that you agree
 9   there's been a substantial amount of literature.
10                 So I'm only asking you to tell me at least
11   one paper in -- within that substantial amount of
12   literature published on the causes of home mortgage
13   defaults in the last ten years that you've read.
14          A.     I would refer you to my report where I
15   cite -- and particularly to the surrebuttal report
16   where I cite specific studies.
17          Q.     Can you identify any person who has
18   published literature in the last ten years on the
19   causes of mortgage defaults, who you believe to be
20   an expert in that field?
21                 MS. CHIU:        Objection.
22                 THE WITNESS:           There's a paper of -- the
23   lead author is Campbell.                 I consider that a
24   representative paper.
25   BY MR. HEFFERON:

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 18 of
                                      324

                                                                                  Page 17
 1          Q.     Campbell was the lead author?
 2          A.     Yes.
 3          Q.     Okay.      Any other persons that you can
 4   identify, who has published, literature in the last
 5   ten years on the causes of mortgage defaults, whom
 6   you believe to be an expert in that field?
 7                 MS. CHIU:         Objection.
 8                 THE WITNESS:            I would refer to my report.
 9   I -- I didn't do a memory exercise to memorize these
10   names.
11   BY MR. HEFFERON:
12          Q.     So the answer is, no, you can't name
13   identify anyone, other than Mr. Campbell or
14   Ms. Campbell?
15                 MS. CHIU:         Objection.
16                 THE WITNESS:            I think it is unreasonable
17   to ask me to do that.               I can look at my report and
18   tell you what papers I've read.                        I -- I can identify
19   that from my report.
20   BY MR. HEFFERON:
21          Q.     Sir, we're going to have a difficult time
22   in this deposition if you start to pass judgment on
23   what's reasonable or unreasonable.                           If the answer
24   is, no, you can't answer the question, just say no.
25                 THE COURT REPORTER:                  Can you slow down

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 19 of
                                      324

                                                                         Page 18
 1   some?
 2                 MR. HEFFERON:             Sure.
 3   BY MR. HEFFERON:
 4          Q.     If -- we're going to have a difficult time
 5   in this deposition if you start to pass judgement on
 6   whether the questions are reasonable or
 7   unreasonable.        So please answer the question.
 8          A.     We will have a difficult time if you -- if
 9   you're unwilling to provide me with a copy of my
10   report so I can respond from my report.
11          Q.     Are you unable to testify without your
12   report, sir?
13                 MS. CHIU:         He's -- objection.
14                 THE WITNESS:            I believe that I have the
15   right to have my report if you're asking me
16   questions about my report.
17   BY MR. HEFFERON:
18          Q.     I'm asking questions about your opinions,
19   sir.
20                 Let me -- let me ask you, though, before
21   we move on to things in your report, do you have a
22   mortgage on your home?
23          A.     Do I personally have a mortgage?
24          Q.     Correct.
25          A.     I do.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 20 of
                                      324

                                                                         Page 19
 1          Q.     Okay.      And have you -- how long have you
 2   had mortgages on your personal residence?
 3                 MS. CHIU:         Objection.
 4   BY MR. HEFFERON:
 5          Q.     Just generally.
 6          A.     I've had various mortgages at various
 7   times.
 8          Q.     And has Ocwen ever been your mortgage
 9   servicer?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            No.
12   BY MR. HEFFERON:
13          Q.     Have you ever had a dispute with your
14   mortgage servicer?
15                 MS. CHIU:         Objection.
16                 THE WITNESS:            No.
17   BY MR. HEFFERON:
18          Q.     Have you -- any of your loans ever been
19   referred for foreclosure?
20          A.     No.
21          Q.     Have any members of your family had loans
22   referred for foreclosure?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            No.
25                 MR. HEFFERON:             What was the basis for that

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 21 of
                                      324

                                                                                Page 20
 1   objection?
 2                 MS. CHIU:         It's vague as to "foreclosure."
 3   BY MR. HEFFERON:
 4          Q.     Do you know what "foreclosure" is, sir?
 5          A.     Yes.
 6          Q.     Okay.      So do you know of anyone --
 7   personally know of anyone who has or has had Ocwen
 8   as their mortgage servicer?
 9                 MS. CHIU:         Objection.
10                 THE WITNESS:            I would not be in a
11   position -- not -- not that I'm specifically aware
12   of, and I wouldn't necessarily know.
13   BY MR. HEFFERON:
14          Q.     Prior to being retained for this matter,
15   had you ever had any knowledge or information about
16   Ocwen?
17          A.     No.
18          Q.     Now, Professor, correct me if I'm wrong,
19   but you have in this case served a report which was
20   then amended and then was further amended, and
21   you've also had a surrebuttal report.                            Is that
22   accurate?
23          A.     That's correct.
24          Q.     Why did you amend the report the first
25   time?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 22 of
                                      324

                                                                          Page 21
 1          A.     The first amendment was to make
 2   corrections.
 3          Q.     What were the -- why was there a need for
 4   corrections?
 5                 MS. CHIU:         Objection.             Form.
 6                 So, counsel, we sent to you a redlined
 7   version of the changes from the first report --
 8                 THE COURT REPORTER:                  I'm sorry, the first
 9   report -- I didn't hear you.
10                 MS. CHIU:         From the -- we sent a redlined
11   version of the changes from the first report
12   compared to the second report.
13                 THE WITNESS:            I don't recall the specific
14   corrections.
15   BY MR. HEFFERON:
16          Q.     Okay.      Were they corrections made at your
17   request?
18          A.     They were corrections brought to my
19   attention by staff.
20          Q.     Which staff?
21          A.     Which staff, is that the question?
22          Q.     Correct.
23          A.     Brattle staff.
24          Q.     What is the role of Brattle in this
25   matter?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 23 of
                                      324

                                                                          Page 22
 1          A.     I worked with a team of data experts and
 2   economic experts, that worked under my direction.
 3          Q.     Okay.      And someone from Brattle brought to
 4   your attention that you needed to amend your first
 5   report?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            Correct.
 8   BY MR. HEFFERON:
 9          Q.     And what was the reason that you needed to
10   amend the report a second time?
11          A.     New data was received from Ocwen.
12          Q.     Do you remember what that was?
13          A.     I do not remember the specifics, no.
14          Q.     Okay.      My questions today, Professor, with
15   respect to your initial report, will be focused on
16   the last version, the second amended report.
17                 I assume that you agree with me that that
18   is -- in the first round of reports, that's the
19   definitive one because it's the last one?
20          A.     Correct.
21          Q.     Okay.
22                 MR. HEFFERON:             Let's mark this as the
23   first exhibit.
24                 THE COURT REPORTER:                  Do you mind if we go
25   off the record?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 24 of
                                      324

                                                                         Page 23
 1                 MR. HEFFERON:             Sure.
 2                 THE VIDEOGRAPHER:                This is end of Media 1.
 3   We're going off the record at 9:10 a.m.
 4                 (Off the record.)
 5                 THE VIDEOGRAPHER:                This is the beginning
 6   of Media 2.       We're going back on the record at
 7   9:11 a.m.
 8                 (McFadden Deposition Exhibit 1 was
 9                 marked.)
10   BY MR. HEFFERON:
11          Q.     Mr. McFadden, I have shown you what has
12   been marked as Exhibit 1 for your deposition, which
13   is the appendix to your second amended report.
14                 Do you see that?
15          A.     Yes.
16          Q.     Now, in the pages following from -- from
17   the beginning until about the bottom of page 18,
18   contain articles and other publications you have
19   authored, as well as information about your
20   experience, degrees, prizes, and the like; is that
21   correct?
22          A.     Correct.
23          Q.     Okay.      And so this -- this information
24   that you told me this morning, about the work you've
25   done in the area of economics of housing, they would

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 25 of
                                      324

                                                                         Page 24
 1   all be reflected in Exhibit A?
 2          A.     They should be.
 3          Q.     Among those first 18 pages of Exhibit A,
 4   which reflect your publications and experiences,
 5   there's no references there to work that you've done
 6   in the area of -- or articles you've published in
 7   the area of mortgage servicing; is there?
 8                 MS. CHIU:        Objection.
 9                 THE WITNESS:           Are you drawing a
10   distinction between mortgage servicing and mortgage
11   default?      Is that -- do you view those as -- as
12   different subjects?
13   BY MR. HEFFERON:
14          Q.     Do you understand --
15          A.     Is that the question?
16          Q.     -- do you understand what "mortgage
17   servicing" is?
18          A.     I'm sorry?
19          Q.     Do you understand what "mortgage
20   servicing" is?
21          A.     I understand what Ocwen's business was,
22   yes.
23          Q.     What is "mortgage servicing"?
24          A.     It's -- it's the processing of -- of
25   loans, the collection of payments, the calculation

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 26 of
                                      324

                                                                          Page 25
 1   of amounts due, the assessment of penalties for
 2   delinquencies, the management of foreclosure, if
 3   foreclosure is initiated, the collection of escrow
 4   establishment, and collection of escrow amounts,
 5   et cetera.
 6          Q.     And none of the articles and experiences
 7   that are set forth in the first 18 pages of your CV
 8   mention any experiences specifically related to
 9   mortgage servicing; isn't that correct?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            Correct.
12   BY MR. HEFFERON:
13          Q.     Have you ever reviewed a mortgage
14   servicing file --
15                 MS. CHIU:         Objection.
16   BY MR. HEFFERON:
17          Q.     -- records of what happened in the
18   mortgage servicing of a particular loan?
19                 MS. CHIU:         Objection.             Form.
20                 THE WITNESS:            Not before this case.
21   BY MR. HEFFERON:
22          Q.     Okay.      And -- that's fair enough.              I
23   appreciate the clarification.
24                 Have you ever applied economic --
25   econometric modeling to calculate damages based on

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 27 of
                                      324

                                                                         Page 26
 1   servicing errors?
 2                 MS. CHIU:        Objection.             Form.
 3                 THE WITNESS:           Would you be specific about
 4   servicing errors?
 5   BY MR. HEFFERON:
 6          Q.     Have you ever applied an economic --
 7   econometric model to calculate damages, based upon
 8   events of mortgage servicing?
 9                 MS. CHIU:        Objection.             Form.
10                 THE WITNESS:           There's two issues.        One is
11   whether I've looked at the question of default risk
12   and how that's influenced by the way mortgages are
13   handled.      I have done that.
14                 The ques- -- second question is, have I
15   calculated damages from that?                     And the answer is, I
16   have not done that.
17   BY MR. HEFFERON:
18          Q.     And when have you looked at default risk
19   and how that's influenced by the way mortgages are
20   handled?
21          A.     In the cases that I men- -- there were
22   mentioned before, Syncora versus Countrywide and
23   USDOT versus Countrywide.
24          Q.     DOJ?
25          A.     I'm sorry?

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 28 of
                                      324

                                                                         Page 27
 1          Q.     DOJ; correct?             You said "DOT."
 2          A.     What did I say?
 3          Q.     "DOT."
 4          A.     Oh, sorry, DOJ, yes.
 5          Q.     Okay.      And so what type of events of
 6   mortgage servicing were relevant to your work in the
 7   Syncora and USDOJ cases?
 8                 MS. CHIU:         Objection.             Form.
 9                 THE WITNESS:            Again -- again, I'm not sure
10   what I'm allowed to disclose, but I can say that,
11   what I looked at, was mortgage -- was loan
12   verification.        I did not look at other servicing
13   issues.
14   BY MR. HEFFERON:
15          Q.     And what's loan verification, if you can
16   define that for me?
17          A.     That's confirming that the paperwork on
18   the loan is complete, that the parameters of
19   servicing are set properly.
20          Q.     You mean that the mortgage servicing data
21   matches the underlying transaction and the status of
22   the loan?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            I would have to plead that
25   it's been sufficiently long, since I've worked on

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 29 of
                                      324

                                                                            Page 28
 1   that case that I don't -- I don't recall.
 2   BY MR. HEFFERON:
 3          Q.     Okay.      In any event, those cases didn't
 4   have anything to do with escrow; did they?
 5                 MS. CHIU:         Objection.
 6                 THE WITNESS:            They did not.
 7   BY MR. HEFFERON:
 8          Q.     And these first 18 pages of your resume do
 9   not reflect any experience that you've had in
10   applying economic theory to whether a mortgage
11   servicing event was a contributing cause to a loan
12   going into default or being referred to foreclosure?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            The -- that -- that is
15   correct.      There's not -- not a -- there's not a
16   specific publication on that issue.
17   BY MR. HEFFERON:
18          Q.     And you had never worked on that subject
19   until you were hired for this case; isn't that
20   correct?
21                 MS. CHIU:         Objection.             Counsel, I'm going
22   to object to all these leading questions that you've
23   been asking, and I'm just going to point out that
24   these -- a lot of these are leading questions, and
25   I'm going to continue making this form objection.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 30 of
                                      324

                                                                         Page 29
 1                 MR. HEFFERON:             I'll give you a standing
 2   objection to leading questions offered, asked by a
 3   lawyer who represents the party, and against whom
 4   the expert's been offered.
 5                 THE WITNESS:            Could you clarify what you
 6   mean by "that"?
 7   BY MR. HEFFERON:
 8          Q.     Sure.      That's a good request.
 9                 And you have never worked, until you were
10   hired for this case, on the subject of applying
11   economic theory to whether a mortgage servicing
12   event was a contributing cause to a loan going into
13   default or being referred to foreclosure?
14                 MS. CHIU:         Objection.
15                 THE WITNESS:            That's correct.
16   BY MR. HEFFERON:
17          Q.     Professor McFadden, could you explain to
18   me what -- strike that.                 I'll just ask a simpler
19   question.
20                 Does your work, for which you were awarded
21   the Nobel Prize, and have continued in that field,
22   have anything to do with the opinion you're giving
23   in this case?
24                 MS. CHIU:         Objection.
25                 THE WITNESS:            In a general way, yes.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 31 of
                                      324

                                                                         Page 30
 1   The -- the methods that I use in this case are --
 2   were related to the handling of data in which one --
 3   one has observed discrete events, and one is dealing
 4   with the prob- -- with the question of prediction,
 5   the probability of those events.
 6   BY MR. HEFFERON:
 7          Q.     Well, what was the field for which you
 8   were awarded a Nobel Prize?
 9          A.     The award was specifically for my -- what
10   was generally for my work in econometrics, and
11   specifically for the examination of discrete outcome
12   data and models for analyzing the economic
13   application of techniques for that kind of data
14   analysis.
15          Q.     And how does that bear on this case, if at
16   all?
17                 MS. CHIU:        Objection.             Form.
18                 THE WITNESS:           One aspect of my report is
19   concerned with the probability of foreclosure
20   initiations and the impact Ocwen conducts on those
21   probabilities.        And that work is -- follows in a
22   direct line from my innovations in this field,
23   50 years ago.
24   BY MR. HEFFERON:
25          Q.     How does it follow in a direct line?

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 32 of
                                      324

                                                                                Page 31
 1          A.     The models originally developed, the
 2   techniques originally developed are use -- used in
 3   this case, and are used widely for analysis of risks
 4   of various outcomes.
 5          Q.     Your resume, Exhibit 1, refers to the fact
 6   that the Nobel Prize was given for your work in the
 7   analyses of discrete choices.
 8                 Does the analyses of discrete choices have
 9   anything to do with your opinions in this case?
10          A.     The award mentions that, but the work, it
11   applies generally to discrete outcomes.                          So from
12   it -- from its very early days, it was used to
13   analyze con- -- deliberate choices of consumers, but
14   also other outcomes.
15          Q.     Well, why don't you look at Exhibit 1.                       In
16   the middle of the first paragraph, do you see a --
17   you do see a reference, don't you, to the Nobel
18   Prize?
19                 MS. CHIU:         Counsel, can you point to where
20   in that first paragraph, you're talking about the
21   Nobel -- Nobel Prize shows up multiple times.
22                 THE WITNESS:            Yes.
23   BY MR. HEFFERON:
24          Q.     Okay.      Do you see the sentence that starts
25   "he was awarded the Nobel Prize for"?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 33 of
                                      324

                                                                         Page 32
 1                 Do you see that?
 2          A.     Yes.
 3          Q.     Okay.      And then, do you see the sentence
 4   says, quote, "in particular, his pioneering
 5   theoretical, methodological, and empirical work in
 6   the analyses of discrete choices"?
 7                 Do you see that?
 8          A.     Yes.
 9          Q.     Okay.      I'm asking you whether your work in
10   the analyses of discrete choices has something to do
11   with this case.          So I'll ask you that question
12   again.
13          A.     And -- and my answer, again, is that it
14   was developed for that purpose, it was -- I was --
15   received the award that identified that purpose, but
16   the work more broadly deals with discrete outcomes
17   that are statistical techniques I developed.
18   They're -- deal with discrete outcomes, it's been
19   very widely used in everything from predicting
20   mergers, to predicting outcomes of horse races.
21                 And -- and so, it's not a consumer
22   discrete choice.           It's essentially discrete
23   outcomes.      The -- the statistical foundations are
24   exactly the same, and that was recognized from the
25   very first days, and the work is much broader than

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 34 of
                                      324

                                                                             Page 33
 1   that.     So that it applies -- it can be used for any
 2   statistical application where one is trying to
 3   examine the wide -- the probability that discrete
 4   outcomes occur, and what factors may contribute to
 5   that.
 6          Q.     But the application of those techniques to
 7   consumer discrete choices is not something that you
 8   are relying on for -- as part of your opinion in
 9   this case; is it?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            I believe that I answered
12   this before.       The techniques that were developed for
13   that particular application have much broader
14   applicability, and I'm using those techniques, which
15   were developed and -- and I received the Nobel Prize
16   for, in this -- in this work, in this case and much
17   more broadly.
18   BY MR. HEFFERON:
19          Q.     Okay.      I think you didn't listen to my
20   question, so I'll try it again.
21                 But the application of those techniques to
22   consumer discrete choices, it's not something that
23   you're relying on as part of your opinion; is it?
24                 MS. CHIU:         Objection.             I'll also note
25   that's an objection to form, as well.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 35 of
                                      324

                                                                               Page 34
 1                 THE WITNESS:           I -- I -- I'm not sure I
 2   understand your -- your -- your twisting of the
 3   words.      I don't -- I don't see what the distinction
 4   is between what I've told you that I've used and
 5   what you're -- what you're now trying to exclude.
 6   I -- I don't understand the question.
 7                 MR. HEFFERON:            Let's mark this as
 8   Exhibit 2.
 9                 (McFadden Deposition Exhibit 2 was
10                 marked.)
11                 MS. CHIU:        Counsel, do you have -- do you
12   have another copy of that exhibit?
13                 MR. HEFFERON:            Oh, I thought I -- I handed
14   two over.
15                 MS. CHIU:        I think there's -- oh, I guess
16   there is one.
17                 MR. HEFFERON:            Yeah, there's two.             That's
18   okay.
19                 MS. CHIU:        Apologies.
20   BY MR. HEFFERON:
21          Q.     Now, Professor McFadden, this is --
22   Exhibit 2 is -- is a supplement to your resume that
23   was supplied by counsel for the CFPB.                           That is an --
24   an update to your listing of expert testimony and
25   consulting that otherwise appeared in Exhibit 1.

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 36 of
                                      324

                                                                         Page 35
 1          A.     Correct.
 2          Q.     Okay.      And -- and there's -- I just want
 3   to ask you a couple of things, if you can go to the
 4   last page of it.           Couple things about your recent
 5   expert work.       Let's -- let me just ask about the
 6   last five or six years.
 7                 In the middle of the page, there's a
 8   reference to a case called Vernet Text versus Apple?
 9                 Do you see that?
10          A.     Page 22?
11          Q.     Yes.
12          A.     Yes.
13          Q.     Okay.      And what was the nature of your
14   expert work in that case?
15          A.     That case involved a patent infringement
16   claim against Apple, and the use of survey
17   experiments to value the harm to the plaintiff.
18          Q.     And that was the subject of your expert
19   report?
20                 MS. CHIU:         Objection.
21                 THE WITNESS:            Correct.
22   BY MR. HEFFERON:
23          Q.     Couple entries down, there's a reference
24   to a case against Novartis.
25                 Do you see that?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 37 of
                                      324

                                                                         Page 36
 1          A.     Yes.
 2          Q.     What was the nature of your expert work in
 3   that case?
 4          A.     There, the complaint was that Novartis had
 5   improperly marketed a -- a range of prescription
 6   drugs.      And I analyzed the crowding patterns and the
 7   impact of Novartis marketing on the probability that
 8   the drugs in question would be prescribed.
 9          Q.     A couple items down, there's a reference
10   to the General Motors ignition switch case.
11                 Do you see that?
12          A.     Yes.
13          Q.     What was the nature of your expert work in
14   that case?
15          A.     The plaintiffs used a consumer survey and
16   its analysis to make their damage claim, and I
17   critiqued their survey and analysis, their consumer
18   survey and -- and analysis methodology.
19          Q.     And what were the nature of the damages
20   for which the survey was supposedly relevant?
21                 MS. CHIU:        Objection.             Form.
22                 THE WITNESS:           This was -- this was a case
23   that involved defective ignition -- ignition
24   switches.
25   BY MR. HEFFERON:

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 38 of
                                      324

                                                                                Page 37
 1          Q.     Right.      And what was the nature of the
 2   damages for which the survey was supposedly
 3   relevant?
 4                 MS. CHIU:        Objection.             Form.
 5                 THE WITNESS:           The plaintiffs claimed that
 6   there was a delay in informing customers of the --
 7   of the defect, and that owners of cars with
 8   defective switches were put at -- at risk for this
 9   and -- and harm -- suffered economic harm as a
10   result of that risk.
11   BY MR. HEFFERON:
12          Q.     The -- the entry immediately under that
13   one, what was the nature of your expert work in that
14   case?
15          A.     Actually, please point to me where
16   you're -- where you're --
17          Q.     The insurance subscribers.
18                 MS. CHIU:        Counsel, which case --
19                 MR. HEFFERON:            Let me see.
20                 MS. CHIU:        -- are you referring to?
21                 THE WITNESS:           I -- I still don't
22   specifically -- history --
23   BY MR. HEFFERON:
24          Q.     Oh, the actual name?                  Sure.       The Blue
25   Cross/Blue Shield case.

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 39 of
                                      324

                                                                                Page 38
 1          A.     Yes.
 2          Q.     What was the nature of your expert work in
 3   that case?
 4          A.     The case is one in which Blue Cross was
 5   imposing nom- -- essentially, noncompetition rules
 6   on its subsidiary companies -- I should --
 7   subsidiary is a legal or -- a term here, but the
 8   organization of that entity is that Blue Cross is an
 9   umbrella organization.               And there are various,
10   typically, state Blue Cross entities underneath it.
11   And Blue Cross was -- was imposing on those state
12   organizations, various noncompete clauses that they
13   couldn't operate in other states.                         That's -- that's
14   the nature of the complaint.
15                 My -- my work involves the question of how
16   you analyze and how you set up an analysis of the --
17   the harm to subscribers from that kind of restraint.
18          Q.     And then under that, there's a reference
19   to Polaris Industries.
20                 What was your ref- -- what was your work
21   in connection with Polaris Industries?
22          A.     The complaint in the Polaris case is that
23   Polaris had a flaw in their product, and that buyers
24   of that product were harmed as a result of the --
25   the risk, increase risk from that flaw.                         That was

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 40 of
                                      324

                                                                          Page 39
 1   the nature of the complaint.
 2                 The plaintiffs used a consumer survey,
 3   consumers experi- -- experiments and analysis.                      And
 4   I critiqued those experiments and the methodology
 5   used to analyze the data.
 6          Q.     And the -- there's a reference to a matter
 7   called McMorrow.
 8                 What was your expert work -- what is your
 9   expert work in connection with the McMorrow case?
10          A.     That case is a case in which it is alleged
11   that the defendant improperly advertised the product
12   or improperly labeled the product, and buyers of the
13   product were harmed by this mis- -- mislabeling.
14   The -- and I was testifying on the -- I was
15   critiquing the methodology used by the plaintiffs'
16   experts in analyzing data, and the harm in that
17   case.
18          Q.     What was the product?
19                 MS. CHIU:        Objection.             Form.
20                 THE WITNESS:           Breakfast foods.
21                 THE COURT REPORTER:                 I'm sorry, what
22   foods?
23                 THE WITNESS:           Breakfast foods.
24   BY MR. HEFFERON:
25          Q.     Are there any matters in which you are --

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 41 of
                                      324

                                                                                 Page 40
 1   have been retained, that are not listed on
 2   exhibit -- expert matters in which you've been
 3   retained, that are not listed on Exhibit 2?
 4                 MS. CHIU:        Objection.             Form.
 5                 THE WITNESS:           As far as I'm aware, I --
 6   I -- I work with Brattle company, a firm that does
 7   litigation support.            And on some cases, I've been
 8   contacted regarding other matters.                          And I don't
 9   necessarily know what the current status of those
10   con- -- contacts are.
11   BY MR. HEFFERON:
12          Q.     So -- so you don't know whether you've
13   been retained in matters that are not listed on
14   Exhibit 2?
15                 MS. CHIU:        Objection.
16                 THE WITNESS:           As far as -- I -- I would --
17   sorry.
18                 Are you finished?
19                 MS. CHIU:        Yes.
20                 THE WITNESS:           I'm not actively working on
21   any cases that are not listed here.                             And as I say,
22   as far -- I'm -- as far as I'm aware, I have not
23   been told that I've been retained in any other
24   cases.      But I'm cautioning you that there may be
25   cases that have -- I've been approached about

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 42 of
                                      324

                                                                         Page 41
 1   that -- or I don't know what the circumstances are.
 2   BY MR. HEFFERON:
 3          Q.     Are there any cases involved with mortgage
 4   servicing that you've been approached about, but you
 5   don't know whether you've been retained --
 6          A.     No.
 7          Q.     -- as an expert?
 8          A.     No.
 9          Q.     Are you offering any opinions in this
10   case, Professor, concerning liability, in
11   particular, whether Ocwen should be held liable to
12   the CFPB?
13          A.     I am not.
14          Q.     You assume liability based on instructions
15   from counsel?
16          A.     Yes.
17          Q.     We talked about you -- the numerous
18   studies of causes and reasons for mortgage defaults.
19   And do you recall that testimony a little earlier
20   today?
21          A.     Yes.
22          Q.     Okay.      And you also indicated that, in
23   some of your retention, specifically two retentions,
24   Syncora and USDOJ, you provided opinions about
25   evaluations of mortgage default risk, and said that

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 43 of
                                      324

                                                                         Page 42
 1   those are consistent with -- substan- -- not
 2   substantially different from the literature on -- on
 3   mortgage default risk; is that correct?
 4                 MS. CHIU:         Objection.             Objection.
 5                 THE WITNESS:            Yes.       That's -- that -- the
 6   question was broad and the response is equally
 7   broad.
 8   BY MR. HEFFERON:
 9          Q.     And I asked you if you had read any of the
10   studies and publications which had been published in
11   the last 10 or 15 years in the wake of the financial
12   crisis.      And you said you wanted to look at a list
13   of sources in order to identify those.
14                 Do you recall that?
15                 MS. CHIU:         Objection.
16                 THE WITNESS:            Yes.       I've read quite a few,
17   but in order to actually list off names, I would
18   want to go to my list, rather than try to do it from
19   memory.
20   BY MR. HEFFERON:
21          Q.     Okay.      Can I see Exhibit 1, if you --
22                 MR. HEFFERON:             Actually or, Shirley, could
23   you just pass me yours?                 Thank you.
24   BY MR. HEFFERON:
25          Q.     Let's take a look at the listing of -- in

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 44 of
                                      324

                                                                         Page 43
 1   Exhibit 1, of documents considered, which is
 2   Appendix B.       It's right after your resume.
 3                 Do you see the list of literature that
 4   appears there as -- on Exhibit B, the 37 articles?
 5                 Do you see that?
 6          A.     Yes.
 7          Q.     Okay.      And are those articles that you
 8   rely upon or -- what is that listing of 37 articles?
 9          A.     These are documents that I -- I rely upon,
10   or I had available to rely upon.
11          Q.     The heading says "Documents Considered."
12   Did you consider all of these studies?
13          A.     They -- they were collected for that
14   purpose.
15          Q.     Okay.      And -- but did you consider them?
16                 MS. CHIU:         Objection.
17                 THE WITNESS:            I would say, yes, they were
18   considered.
19   BY MR. HEFFERON:
20          Q.     Did you consider them?
21                 MS. CHIU:         Objection.
22                 THE WITNESS:            What's the distinction?
23   BY MR. HEFFERON:
24          Q.     As opposed to Brattle.
25          A.     Oh, I think the answer to that is, there's

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 45 of
                                      324

                                                                                Page 44
 1   some combination of things that I read myself,
 2   things that have been found by Brattle staff, and
 3   passed on to me.           Some of which I read in full; some
 4   of which I've read -- read only the abstract.
 5          Q.     So is it your testimony that you read the
 6   abstract of each one of these 37 articles, or more
 7   in the article?
 8                 MS. CHIU:         Objection.
 9                 THE WITNESS:            I did not say that.              I -- I
10   said that I -- these -- these were available to me
11   and I've -- I -- I could not sit here now and tell
12   you which ones that I've processed in various ways.
13   BY MR. HEFFERON:
14          Q.     So you can't identify which of these 37
15   articles you actually considered?
16                 MS. CHIU:         Objection.             He's disclosed
17   these as documents he considered.                          That's --
18   BY MR. HEFFERON:
19          Q.     That --
20          A.     This -- this list airs on the side of
21   including things that I had.                     So I -- I -- I cannot
22   say that in every case that I actually used it, no.
23          Q.     Okay.      So the heading should be "documents
24   that may have been considered"; is that fair?
25                 MS. CHIU:         Objection.             Your conclusion

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 46 of
                                      324

                                                                             Page 45
 1   mischaracterizes his statement.
 2                 MR. HEFFERON:             I -- please, Counsel.
 3   There's a pending question to the witness.
 4                 THE WITNESS:            I -- I -- I would accept
 5   your -- your re- -- renaming.
 6   BY MR. HEFFERON:
 7          Q.     Okay.
 8          A.     That's --
 9          Q.     Which of these are -- which of these
10   articles, of the 37 articles that appear in
11   Appendix B of Exhibit 1, did you actually read?
12                 MS. CHIU:         Objection.             Form.
13                 THE WITNESS:            I'm not prepared to -- as --
14   as we sit here, I would have to go back now, and --
15   and look at those articles to determine whether --
16   which ones I had read through, which ones I had
17   looked only at part of.
18   BY MR. HEFFERON:
19          Q.     Okay.      Is it fair to say that you read all
20   the articles that are actually cited in your report,
21   or in your surrebuttal report?
22                 MS. CHIU:         Objection.             Form.
23                 THE WITNESS:            I would say that's not the
24   case, because some of those were, essentially, in
25   response to Dr. Halm, Dr. Halm's claims.                         And I just

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 47 of
                                      324

                                                                               Page 46
 1   asked staff to provide relevant citations.
 2   BY MR. HEFFERON:
 3          Q.     Is it fair to say that you read all of the
 4   articles that are cited in your second amended
 5   report, as opposed to the surrebuttal?
 6                 MS. CHIU:         Objection.             Form.
 7                 THE WITNESS:            I think it's -- it's fair to
 8   say that I -- I read relevant parts of the
 9   literature that were relevant -- the relevant parts
10   of the literature for my analytic purposes.
11   BY MR. HEFFERON:
12          Q.     Okay.      And -- and my question's a little
13   different, Professor, which is:                        If you've cited an
14   article in your second amended report, did you read
15   it?
16                 MS. CHIU:         Objection.             Form.     I think it
17   would help for you to define what you mean by
18   "read."
19                 MR. HEFFERON:             Please, that -- that is a
20   totally inappropriate speech.                      And if I get -- if we
21   have to get Magistrate Matthewman on the phone, I'd
22   be very happy to do that.                   It's an objection, form,
23   or whatever, as opposed to prompting the witness to
24   ask for a definition of a word in the question.
25                 MS. CHIU:         I'm just trying to help.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 48 of
                                      324

                                                                                Page 47
 1                 MR. HEFFERON:             You're trying to help the
 2   witness, exactly.
 3                 MS. CHIU:         No.       I'm trying to help you
 4   clarify the question.
 5                 MR. HEFFERON:             No.      You're trying to help
 6   the -- you're trying to help the witness.
 7                 MS. CHIU:         I'm sorry you feel that way.
 8   BY MR. HEFFERON:
 9          Q.     Okay.      My -- I'll go back and ask you the
10   question again, Mr. -- Professor McFadden.
11          A.     The -- the general answer to your question
12   is that I acquired a knowledge of the contents of
13   these papers where it was relevant to my work, and
14   that was done either by my reading the entire paper,
15   by reading an abstract of the paper, by having staff
16   give me a summary of the paper.
17          Q.     Were those summaries in writing?
18          A.     No.
19          Q.     Who did work you with at Brattle on the
20   second amended report?
21          A.     There's a fairly long list.                        I -- I'm not
22   sure I will get -- hit everyone, but the key people
23   involved were Mark Berkman, Josephine Duh, Pablo
24   Robles, Rich Goldberg.
25                 MR. HEFFERON:             Let's mark this as the next

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 49 of
                                      324

                                                                           Page 48
 1   exhibit.
 2                 (McFadden Deposition Exhibit 3 was
 3                 marked.)
 4   BY MR. HEFFERON:
 5          Q.     Professor McFadden, I've shown you what
 6   has been marked as Exhibit 3, which is the appendix
 7   to your surrebuttal report.
 8                 Do you recognize that?
 9          A.     I would have to go through it in detail,
10   but I -- I believe that's correct.
11          Q.     Okay.      Thank you.            I appreciate you taking
12   my word for it.          And of course, at the break, you
13   should feel free to take a look, but that's --
14   that's what I intend it to be.                       That's where I got
15   it from.
16                 I marked it because of your comment that,
17   in asking about which studies you reviewed, that in
18   particular you are interested in the list of
19   documents that are contained in this surrebuttal
20   appendix.
21                 So is there a list of documents contained
22   in that Exhibit 3, the surrebuttal appendix?
23          A.     Beginning on page 24, yes.
24          Q.     Okay.      Now, I asked you -- I asked you, in
25   the earlier part of the deposition, to identify any

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 50 of
                                      324

                                                                            Page 49
 1   persons who have made recent publications on the
 2   area of mortgage default risk, and whom you
 3   considered to be an expert, and you referred to
 4   "Campbell" as a representative paper.
 5                 Looking at Exhibits [verbatim] 1, which
 6   contains the list of documents considered for the
 7   second amended report, and Exhibit 3, the listing of
 8   documents considered for the surrebuttal report,
 9   could you identify that paper for me?
10          A.     It's not, as you note, listed explicitly.
11   It's one of the papers under Number 23.
12          Q.     In which exhibit?
13          A.     It's Number 23 in the "Documents
14   Considered" in --
15          Q.     Right.       But which --
16          A.     -- in Exhibit 3.
17          Q.     Exhibit 3?
18                 Okay.      Why don't you take a look at
19   Exhibit 3, which you in particular said you wanted
20   to focus on, and if you could identify for me,
21   looking at that list, any particular studies or
22   papers, that you can recall reading and rely on, in
23   connection with your opinion in this matter.
24          A.     As I've indicated, there -- one that I
25   remember specifically is the Campbell study.                     And

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 51 of
                                      324

                                                                              Page 50
 1   it's one of the studies that's covered in the
 2   survey -- Number 23 is a survey of studies of
 3   default of the impact of foreclosures on selling
 4   prices.
 5                 MS. CHIU:         Tom, sorry to interrupt, but
 6   we've been going for a little over an hour.                       When
 7   there's a good time, can we take a break?
 8                 MR. HEFFERON:             Yeah.        I'm almost done with
 9   this line, actually.
10                 THE WITNESS:            And -- and I've read a
11   number of the papers behind that survey.
12   BY MR. HEFFERON:
13          Q.     Okay.      Can you just describe for me again
14   what was the nature of that, the Campbell paper?                         I
15   just missed it.
16          A.     The -- the Campbell paper is a study of
17   housing price sales as a function of various
18   house -- house features, and of whether the sale was
19   a [verbatim] REO sale.
20          Q.     Okay.      And as relevant to your opinion,
21   the Campbell paper was something you relied upon
22   because of its information about REO sales?
23                 MS. CHIU:         Objection to form.
24                 THE WITNESS:            It's one of a -- it's one of
25   a literature [verbatim] on the impact of REO sales

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 52 of
                                      324

                                                                                Page 51
 1   on sale prices.
 2   BY MR. HEFFERON:
 3          Q.     Right.       And so, as relevant to your
 4   opinion, the part of the Campbell paper you found
 5   useful was the part that relates to REO sales?
 6          A.     That -- that is -- was the -- the reason
 7   that I was particularly interested in that paper,
 8   yes.
 9          Q.     Okay.      Looking at the list in -- in
10   Exhibit 3, do you see any other articles that you
11   considered and relied upon in particular to support
12   your opinions in this case?
13          A.     Well, first, with regard to mortgage
14   shock, papers 4 and 25 were ones that were utilized
15   in forming my opinion on the impact of payment
16   shocks.
17                 Paper 7 and 13 were papers that I referred
18   back to to form my opinion on consumer discount
19   rates, and their willingness to borrow or lend at
20   various rates.
21                 Paper 18 was one of the papers that I
22   looked at regarding my opinion on the impact of an
23   REO sale on the sales price.
24                 And I've already mentioned Number 23 as a
25   paper that I relied upon as a survey.                            I relied upon

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 53 of
                                      324

                                                                           Page 52
 1   the survey and on its -- some of the papers that
 2   were surveyed for the purpose of -- again, of
 3   determining the impact of REO status on a selling
 4   price.
 5          Q.     In connection with this assignment,
 6   Professor -- and this is the last question I'll ask
 7   you before the break -- did you have occasion --
 8   strike that.
 9                 In connection with this assignment,
10   Professor, did you reach out and speak with the
11   authors of any of the papers on which you relied, in
12   connection with your opinions?
13          A.     I did not.
14                 MR. HEFFERON:            Okay.        Let's take a break.
15                 THE VIDEOGRAPHER:               This is end of Media 2.
16   We're going off the record at 9:57 a.m.
17                 (Short recess taken.)
18                 THE VIDEOGRAPHER:               This is the beginning
19   of Media 3.       We're going back on the record at
20   10:11 a.m.
21   BY MR. HEFFERON:
22          Q.     Professor McFadden, if you could look at
23   Exhibit 1.       It's right there in the front.                 And
24   there's a list of "Documents Considered" in that
25   exhibit, as well, appearing about 25 pages in,

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 54 of
                                      324

                                                                             Page 53
 1   Appendix B.       We had looked at that before.
 2          A.     Yes.
 3          Q.     I'm going to ask you the same question I
 4   asked you about Exhibit 3, which was the surrebuttal
 5   list of documents considered.                     And that is, are
 6   there any documents listed here, under Appendix B
 7   for Exhibit 1, of the 37 articles and papers that
 8   you particularly relied upon in connection with
 9   giving your opinion in this case?
10                 MS. CHIU:        Objection -- Objection.               Form.
11                 THE WITNESS:           I will just list these off
12   seriatim, and I think there will be -- there will be
13   overlap from what we've done before.
14                 Number 5, Number 8, Number 9, Number 14,
15   Number 15.       I'd say those are the primary ones.
16   I -- I generally reviewed or had my staff review the
17   literature on externalities, resulting from
18   foreclosure neighborhood effects.                         That's part of my
19   report, although not part of my quantitative damages
20   calculations.
21   BY MR. HEFFERON:
22          Q.     There's a reference on Exhibit 1, Number
23   30, under "Documents Considered," to an article
24   called -- or a paper called "The Cost Effectiveness
25   of Mortgage Foreclosure Prevention."

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 55 of
                                      324

                                                                         Page 54
 1                 Do you see that?
 2          A.     Yes.
 3          Q.     Okay.      Number 30?
 4          A.     Yes.     And, in fact, I ^ -- I -- normally
 5   that's actually an important source for me.
 6          Q.     Is that a peer-reviewed study?
 7                 MS. CHIU:         Objection to form.
 8                 THE WITNESS:            I do not believe so, but I
 9   did not pursue the question of what happened to that
10   study.      I -- I simply know that it's widely cited.
11   BY MR. HEFFERON:
12          Q.     What's the relevance of something being
13   widely cited?
14                 MS. CHIU:         Objection.             Form.
15                 THE WITNESS:            Generally, the releva- --
16   the relevance is this:                Papers are generally
17   published only if they have -- they have some
18   contribution to central economics.
19                 There are many applications that are
20   important on their own bottom, but are not eligible
21   for publication or -- or publication is not sought
22   because they don't have broader implications to
23   other subjects.          Nevertheless, within the area of
24   application, may be -- they may be considered
25   similar or important contributions.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 56 of
                                      324

                                                                               Page 55
 1                 My judgment for the citations of the
 2   Moreno paper is that it's viewed as a seminal paper
 3   in the -- in the area of the question of an REO
 4   discount and the costs of -- of foreclosures.
 5   BY MR. HEFFERON:
 6          Q.     Is that published?
 7          A.     You just asked.              I believe that it -- that
 8   it was --
 9          Q.     I asked if it was peer-reviewed, so my
10   question is a little different, but is -- is it
11   published?
12          A.     Oh, I'm sorry.
13                 Generally, if a -- if a paper is not
14   published, it's -- it's not peer-reviewed.                         Peer
15   review is part of the publication process.                         As far
16   as I know, this is not peer-reviewed or published.
17   It's circulated in the form listed here.
18          Q.     In deciding whether or not you can rely on
19   a paper for reliable conclusions, is it appropriate
20   to consider whether the paper is peer-reviewed?
21                 MS. CHIU:        Objection.             Form.
22                 THE WITNESS:           I would say that it is
23   definitely relevant information.                        It's not
24   definitive information.
25   BY MR. HEFFERON:

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 57 of
                                      324

                                                                         Page 56
 1          Q.     In deciding whether a paper is reliable
 2   for consideration by an economist, is it relevant
 3   about whether the paper's been published?
 4                 MS. CHIU:        Objection.             Form.
 5                 THE WITNESS:           I would say in general, if I
 6   were looking at something that I would like to rely
 7   upon, I go and look at the paper itself and its
 8   content, and make a judgment on what's been done.
 9                 If someone has done some of the work for
10   me by peer-reviewing it favorably and publishing it,
11   that makes my job easier, but it doesn't eliminate
12   it.
13   BY MR. HEFFERON:
14          Q.     Do you consider it important to understand
15   the qualifications of the author in deciding whether
16   to rely upon a publica- -- excuse me, a paper?
17                 MS. CHIU:        Objection.             Form.
18                 THE WITNESS:           The qualifications of the
19   author are useful information, and knowing whether
20   you can expect uncovered details to have been done
21   well.
22                 But again, I think the primary thing you
23   would do is -- is look at the content and the
24   analysis itself, what was done, and judge it on the
25   basis of the actual work.

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 58 of
                                      324

                                                                               Page 57
 1   BY MR. HEFFERON:
 2          Q.     And do you consider it important to
 3   understand whether the author was unbiassed?
 4                 MS. CHIU:        Objection to form.
 5                 THE WITNESS:           The answer to that is -- is
 6   yes, although, in general, my experience in working
 7   in economics is that, bias is not typically an -- an
 8   issue.      That is to say, a good deal of this work is
 9   done for academic purposes or relatively
10   straightforward administrative purposes.                        So that
11   is, it's not subject to the same risk bias as -- as
12   if it were done, say, in the context of litigation.
13   BY MR. HEFFERON:
14          Q.     And what was the purpose for the Moreno
15   paper to be done?
16                 MS. CHIU:        Objection.             Form.
17                 THE WITNESS:           I would say the purpose of
18   that was to provide a -- provide guidelines and
19   suggestions for the ways that borrowers in trouble
20   could avoid foreclosure or deal -- deal with
21   foreclosure initiation.
22   BY MR. HEFFERON:
23          Q.     And it was in -- to advocate for the
24   Family Housing Fund Minneapolis; wasn't it?
25                 MS. CHIU:        Objection.             Form.

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 59 of
                                      324

                                                                         Page 58
 1                 THE WITNESS:           My interpretation of what
 2   they were doing is that they were looking at -- at
 3   policies that could be adopted -- adopted, which
 4   would reduce the risk of -- of having a foreclosure
 5   initiated or -- or relieve the economic consequences
 6   of being -- having an initiation.
 7   BY MR. HEFFERON:
 8          Q.     And wasn't the purpose of the paper to
 9   advocate that this Family Housing Fund Minneapolis
10   be funded in order to increase the possibility that
11   foreclosures would be avoided?
12                 MS. CHIU:        Objection.             Form.
13                 THE WITNESS:           I don't -- I don't recall.
14   From when I looked at that paper, I don't -- I don't
15   recall that, so I -- one way or the other.
16   BY MR. HEFFERON:
17          Q.     If that was the purpose, would you
18   consider the paper subject to potential bias?
19          A.     I don't remember.
20          Q.     No, if that was the case, would you
21   consider the paper subject to a potential bias?
22                 MS. CHIU:        Objection.
23                 THE WITNESS:           No, not necessarily.       I
24   don't -- I don't see why -- why they would have had
25   an incentive to propose policies or -- or analyze

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 60 of
                                      324

                                                                          Page 59
 1   the impact to policies that was -- that was biassed.
 2   BY MR. HEFFERON:
 3          Q.     Do you believe that -- or so you don't
 4   believe that, in advocating for the success of the
 5   Housing Fund Minneapolis, there was no incentive to
 6   inflate or overstate the impact of foreclosures when
 7   that organization has, as its purpose, the avoidance
 8   of foreclosures?
 9                 MS. CHIU:        Objection.
10                 THE WITNESS:           I've read the con- -- I've
11   read the contents of that study, and I -- I was
12   persuaded, from the contents, that it was -- it was
13   a reasonable analysis of -- of this issue.
14                 And it's -- the -- the fact that it's
15   cited in other studies of the impact of foreclosure
16   suggested to me that other people working in this
17   applied area have found it useful as well.                      It's not
18   the only source that I used for determining the cost
19   of -- of foreclosure initiations and possible
20   outcomes.
21   BY MR. HEFFERON:
22          Q.     So is it your testimony that you don't
23   believe that the study is potentially biassed
24   because of the perspective of the author, and the
25   purpose for which it was published?

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 61 of
                                      324

                                                                           Page 60
 1                 MS. CHIU:        Objection.
 2                 THE WITNESS:           I -- it -- what I'm -- what
 3   I'm saying is that I've -- I've read the content of
 4   this paper, and I did not see in the -- the way it
 5   was analyzed, any evidence of bias that I detected.
 6   BY MR. HEFFERON:
 7          Q.     And you don't believe the study is
 8   potentially biassed because of the perspective of
 9   the author and the purpose for which it was
10   published?
11                 MS. CHIU:        Objection.             Asked and answered.
12                 THE WITNESS:           In this case, I'm basing my
13   opinion on the content of -- of the paper, and my
14   judgment of what they actually did.
15   BY MR. HEFFERON:
16          Q.     But as a -- as a [verbatim] expert
17   economist, it's important to make sure you're not
18   relying on biassed studies; isn't it?
19                 MS. CHIU:        Objection.
20                 THE WITNESS:           Are you suggesting this
21   study is fraudulent?
22   BY MR. HEFFERON:
23          Q.     My question -- I'll ask you again -- as an
24   expert economist, it's important to make sure you're
25   not relying on biassed studies; isn't it?

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 62 of
                                      324

                                                                           Page 61
 1                 MS. CHIU:        Objection.
 2                 THE WITNESS:           I would say that it's
 3   important to avoid relying on studies that are --
 4   that are fraudulent, say, have -- have
 5   misrepresented the results or failed to analyze the
 6   data properly.
 7   BY MR. HEFFERON:
 8          Q.     Well, I appreciate that, but now I'm going
 9   to ask you my question again.
10                 As an expert economist, it's important to
11   make sure you're not relying on biassed studies;
12   isn't it?
13                 MS. CHIU:        Objection.             Asked and answered.
14                 THE WITNESS:           As an -- as an economist,
15   it's important that you not rely on biassed content
16   without being aware and adjusting for that.
17                 I do not -- beyond that, I don't
18   understand the distinction between judging the
19   content of work and -- and the -- who -- say who
20   paid for, or the -- the -- paid for the work.
21                 For example, I think that work done for
22   legal purposes as experts is not -- even though it's
23   paid for by one side or the other, are not
24   necessarily biassed.
25   BY MR. HEFFERON:

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 63 of
                                      324

                                                                                 Page 62
 1          Q.     The -- it's relevant, isn't -- isn't it,
 2   though, to find out what an -- who paid the author
 3   for the work in connection with the study?
 4                 MS. CHIU:         Objection.             Form.
 5                 THE WITNESS:            As a general matter, yes, I
 6   would like to know if -- and -- and the usual
 7   publication standards require that the financing of
 8   work be -- be disclosed and that if it -- if it was
 9   funded by a party that had a -- a financial interest
10   in the results, and that's certainly a reason to be
11   careful and skeptical about using those results and
12   being dili- -- doing due diligence in determining
13   the results you do use are free of bias.
14   BY MR. HEFFERON:
15          Q.     Okay.      And in this case, the Moreno study
16   was funded by a party that had a financial interest
17   in the results; wasn't it?
18                 MS. CHIU:         Objection.             Form.
19                 THE WITNESS:            What I know about this paper
20   is -- is the -- it's listed funding.                             I don't know
21   any details about the organization otherwise.
22   BY MR. HEFFERON:
23          Q.     Okay.      You mean you rely upon it
24   extensively in your report; don't you?
25          A.     I -- I used it as one alternative for

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 64 of
                                      324

                                                                                 Page 63
 1   determining or -- the cost of -- of the various
 2   outcomes resulting after a foreclosure initiation.
 3          Q.     And as a result of your reliance upon that
 4   study, your damage estimate is tens of millions of
 5   dollars larger than your alternative; isn't that
 6   correct?
 7                 MS. CHIU:         Objection.
 8                 THE WITNESS:            That -- that study gives --
 9   one set of numbers depends -- depends on exactly
10   what calculations you're looking at.                             But the other
11   study in which I used a very conservative lower
12   bound, lower end on there, the calculation gives --
13   does give a lower estimate by a -- a substantial
14   amount, but not -- well, leave it at that, by a
15   substantial amount.
16   BY MR. HEFFERON:
17          Q.     Okay.      So in relying on the Moreno study,
18   though, you are coming up with a damages opinion,
19   which is tens of millions of dollars than your lower
20   alternative; correct?
21                 MS. CHIU:         Objection.
22                 THE WITNESS:            I have used the Moreno
23   analysis, and I've also used an alternative analysis
24   to give a range of damage numbers, which are based
25   on a range of foreclosure initiation subsequent cost

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 65 of
                                      324

                                                                           Page 64
 1   to the consumer.          And in my report, I have indicated
 2   that range.
 3   BY MR. HEFFERON:
 4          Q.     And the range that's dictated by your
 5   review of the Moreno study is hundreds of millions
 6   of dollars [verbatim] than the other alternative;
 7   isn't that correct?
 8                 MS. CHIU:        Objection.
 9   BY MR. HEFFERON:
10          Q.     Tens of millions of dollars larger, excuse
11   me.
12          A.     If you --
13                 MS. CHIU:        Objection.
14                 THE WITNESS:           -- if you wish me to refer
15   to my report, I will tell you exactly what the
16   difference is in numbers.
17   BY MR. HEFFERON:
18          Q.     It's larger; correct?
19          A.     I'm sorry?
20          Q.     It's larger; correct?
21          A.     It's large, yes.
22          Q.     Larger than the other alternative; isn't
23   that true?
24                 MS. CHIU:        Objection.             Form.
25                 THE WITNESS:           Yes.       I've explained that

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 66 of
                                      324

                                                                         Page 65
 1   the -- the other alternative is a -- is a
 2   conservative -- actually quite a conservative
 3   estimate.      But, yes.
 4   BY MR. HEFFERON:
 5          Q.     Okay.      And so, in using the Moreno study
 6   to come up with an estimate of damages, which is
 7   tens of millions of dollars larger than your
 8   alternative calculation, did you take into account
 9   the fact that the Moreno paper was funded by a party
10   with a financial interest in showing that
11   foreclosures were expensive?
12                 MS. CHIU:         Objection.             Form.
13                 THE WITNESS:            I primarily accounted for
14   the fact that -- that by my own review of the paper,
15   and its citation by other people working in this
16   field, it seems to be accepted as one -- one study
17   indicating the -- the costs of -- to the borrowers
18   of foreclosure.
19   BY MR. HEFFERON:
20          Q.     Okay.      So -- so you're attaching
21   significance to the fact that others have cited it
22   and found that that's an indicator of reliability?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            In this -- in this area, if
25   that study has been cited, for example, by the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 67 of
                                      324

                                                                         Page 66
 1   Federal Housing Administration as a -- a basis for
 2   some of its conclusions on these costs, I would say
 3   that's -- that's some -- some support for -- for
 4   those numbers.
 5   BY MR. HEFFERON:
 6          Q.     Is there a principle of economics, that
 7   I'm not aware of, that citation of an unpublished
 8   non-peer-reviewed article, published by an advocacy
 9   group, is something that economists can rely upon,
10   simply because others have cited it in some paper or
11   publication?
12                 MS. CHIU:        Objection.
13                 THE WITNESS:           You -- you referred to this
14   as a paper circulated by a -- by an advocacy group.
15   That's -- that's not my interpretation of what this
16   paper is and what its content is.
17   BY MR. HEFFERON:
18          Q.     What's your interpretation of who the
19   paper was circulated by?
20          A.     My interpretation is, this is a -- is a
21   paper which carried out a specific analysis of
22   households in distress in -- in Minneapolis, and did
23   an analysis of what would happen to those households
24   under alternative policies for how their -- how
25   their mortgages were handled by them.

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 68 of
                                      324

                                                                         Page 67
 1          Q.     Okay.      Well, accepting my -- my statement
 2   that it was created by an advocacy group, is there a
 3   principle of economics that the citation of an
 4   unpublished, non-peer-reviewed article that's been
 5   circulated and funded by an advocacy group, is
 6   something that economists can rely upon, simply
 7   because others have cited it in some paper or
 8   publication?
 9                 MS. CHIU:         Objection.
10                 THE WITNESS:            My -- my opinion is that
11   what an economist relied upon depends, first of all,
12   on their own assessment of the work and what -- what
13   was done, and that publication, peer-review,
14   citations are a -- a secondary piece of information
15   which may indicate that others find this work more
16   or less useful.
17   BY MR. HEFFERON:
18          Q.     And you have -- what have you done to test
19   the reliability of the Moreno paper?
20                 MS. CHIU:         Objection.             Form.
21                 THE WITNESS:            I'd say the primary thing
22   I've done is to use an alternative method of
23   determining these costs --
24   BY MR. HEFFERON:
25          Q.     What -- what do you mean by that?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 69 of
                                      324

                                                                           Page 68
 1          A.     -- and -- and impacts on the borrower.
 2          Q.     What do you mean by that?
 3          A.     I have a second method that's described in
 4   my report, that uses public sources and FHA
 5   documents and Ocwen documents.
 6          Q.     Okay.      So have you done anything to test
 7   the reliability of the Moreno report -- paper?
 8                 MS. CHIU:         Objection.             Form.
 9                 THE WITNESS:            I think I just answered that
10   question.
11   BY MR. HEFFERON:
12          Q.     I don't think you did.
13          A.     Yes, I did it -- I did it in a -- a
14   separate way.        So I have two -- two sets of
15   numbers -- I have two sets of numbers before me, and
16   I have a knowledge from the -- from the other -- the
17   second way of doing this, as to what the range of
18   REO discounts is.
19          Q.     So the -- is it the fact that the only
20   thing you've done to test the reliability of the
21   Moreno papers, you've conducted another analysis
22   which reflected damages tens of millions of dollars
23   less than those calculated, based on Moreno?
24                 MS. CHIU:         Objection.
25                 THE WITNESS:            No.      My testimony is that

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 70 of
                                      324

                                                                                 Page 69
 1   I've done a -- a -- a second analysis, based on
 2   Ocwen documents, FHA documents, and public sources.
 3   And I have taken from that, a cons- -- conservative
 4   estimate that the RE -- there's an REO discount, REO
 5   sales discount of -- of 10 percent, the Moreno study
 6   says there's an ROA -- REO discount of 13 percent.
 7                 The pub- -- the study -- the other study
 8   that I did, the one using Ocwen documents and public
 9   sources suggest, in fact, REO discounts from
10   approximately 10 percent, to approximately
11   20 percent or more.            So that the Moreno study is
12   well -- well within the span of numbers indicated by
13   other sources.
14                 MR. HEFFERON:            Let's mark this as the next
15   exhibit.
16                 (McFadden Deposition Exhibit 4 was
17                 marked.)
18                 MR. HEFFERON:            I'm sorry.               What number is
19   that, 4?      Thank you.
20   BY MR. HEFFERON:
21          Q.     Professor McFadden, I'm showing you what's
22   been marked as Exhibit 4.                  And ask you if you
23   recognize it.
24          A.     As -- as -- it's been a while since I
25   looked at this.         But as this is not my recollection,

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 71 of
                                      324

                                                                            Page 70
 1   this is the document I reviewed before.
 2          Q.     Okay.      Is this the Moreno set?
 3          A.     Yes.
 4          Q.     I should say, Moreno article.
 5                 MS. CHIU:         Is there a question?
 6                 THE WITNESS:            As -- as -- yes, I believe
 7   so.
 8   BY MR. HEFFERON:
 9          Q.     Okay.      I believe you said that the article
10   says there is an REO discount of 13 percent.
11                 Where's that in Exhibit 4?
12          A.     Oh, I would have to -- I'd have to go back
13   and reread it.         I don't recall.                 I don't recall the
14   exact place.        I can reread the paper.
15          Q.     Okay.      So -- but it's your testimony that
16   Exhibit 4 contains the statement that there's an REO
17   discount of 13 percent; that's your testimony?
18          A.     No.
19                 MS. CHIU:         Objection.
20                 THE WITNESS:            My testimony is that the --
21   the paper contains information on the bor- --
22   borrower eq- -- borrow equity in -- in foreclosure
23   sales.
24   BY MR. HEFFERON:
25          Q.     Okay.      And -- and it -- and you're relying

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 72 of
                                      324

                                                                                 Page 71
 1   upon the information it contains about how much
 2   borrower equity is lost in foreclosure; is that
 3   correct?
 4                 MS. CHIU:        Objection.
 5                 THE WITNESS:           I'm sorry.             Could you --
 6   could you repeat?          I didn't --
 7   BY MR. HEFFERON:
 8          Q.     That's fine.
 9          A.     -- quite get the question.
10          Q.     That's fine.           It's a difficult question.
11   I know you -- we're not -- I don't ask good
12   questions all the time, and you don't necessarily
13   pick up on them, even if they're good.                             So I'll just
14   ask it again.
15                 You're relying upon the information in the
16   Moreno study that shows how much borrower equity is
17   lost in foreclosure; is that correct?
18                 MS. CHIU:        Objection.
19                 THE WITNESS:           It's my -- my recollection
20   is that I used the number on the average housing
21   price and on the -- their -- their dollar value for
22   borrower equity lost in -- in a -- in a foreclosure,
23   in the -- in the cases that they studied, and that
24   the ratio of those two is 13 percent.
25                 Let me correct my answer.                         I said borrower

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 73 of
                                      324

                                                                          Page 72
 1   equity lost.       The -- the -- usually, it's simply
 2   what is the borrower's equity.                      I -- I -- I should
 3   not make a statement about lost -- I -- I didn't
 4   mean to use the word "lost."                    That's a -- a separate
 5   issue.
 6   BY MR. HEFFERON:
 7          Q.     What do you mean it -- what do you mean by
 8   the fact that lost is a separate issue?
 9          A.     There -- there's -- there's the question
10   of what the borrower's equity is in a -- in a
11   foreclosure sale.          And they're a separate question
12   of whether they get that equity back or not.                      That's
13   a -- that requires a further analysis of how -- how
14   the foreclosure is processed, for example.
15          Q.     So how did you calculate the REO discount,
16   based upon the Moreno report?
17                 MS. CHIU:        Objection.             Form.
18                 THE WITNESS:           I -- I think that I should
19   be careful here, and I -- I may have, in my answers,
20   confused the -- the REO discount and the borrow --
21   borrower's equity.           Those are -- those are two
22   distinct things.          And I'd have to review my answers
23   to see if I -- I misstated and used -- and used one
24   term rather than the other.
25                 MR. HEFFERON:            Then strike the answer as

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 74 of
                                      324

                                                                         Page 73
 1   totally not responsive.
 2                 THE WITNESS:           This -- this is -- this
 3   study was used in my analysis to -- to determine --
 4   to make one estimate of what -- what the borrower's
 5   skin was in the -- in the game at the time of a
 6   foreclosure.
 7   BY MR. HEFFERON:
 8          Q.     And what estimate did you make, based on
 9   the Moreno study -- or excuse me.
10                 How did you calculate, using the Moreno
11   study, what the borrower's skin was in the game at
12   the time of a foreclosure?
13                 MS. CHIU:        Objection.
14                 THE WITNESS:           Their -- their analysis is
15   that the -- the average borrower, in their study,
16   would -- would have had -- would have recovered
17   $7,000 -- more -- $7,000 and something, if -- if --
18   on a $55,000 house, at the time that study would
19   have been done.
20   BY MR. HEFFERON:
21          Q.     Is that 13 percent?
22          A.     That's the 13 percent.
23          Q.     What's -- you keep using the term "REO
24   discount."       What is that?
25          A.     If I -- if I misstated it, I -- let me

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 75 of
                                      324

                                                                         Page 74
 1   explain clearly what it is.                    There -- there's a
 2   widely observed phenomenon, that foreclosure sales
 3   occur at -- at prices below the existing market
 4   price for non-foreclosure sales, and that discount
 5   is found -- found to be between 10 and 20 percent.
 6          Q.     When you refer to foreclosure sales, who
 7   are the parties involved?
 8          A.     The sales --
 9                 MS. CHIU:         Objection.
10                 THE WITNESS:            -- at issue are the --
11   when -- when the property is an REO, real estate
12   owned seller.
13   BY MR. HEFFERON:
14          Q.     Okay.      And who's the counter-party?
15          A.     Buyers in a -- in a foreclosure auction,
16   which might be individual -- individuals, investors.
17          Q.     Okay.      And what is REO?
18          A.     Real estate enterprise -- REO is real
19   estate enterprise, I believe [verbatim].
20          Q.     And you said that the seller of the
21   property is the REO seller.                    Would that be the
22   mortgage company that has completed the foreclosure
23   and now owns the property?
24                 MS. CHIU:         Objection.
25                 THE WITNESS:            My understanding is that

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 76 of
                                      324

                                                                         Page 75
 1   the -- most mortgaging service -- servicing
 2   companies have a real estate arm, and at the point
 3   that -- at -- this takes place, they -- they become
 4   the -- the seller of the -- of the property.
 5   BY MR. HEFFERON:
 6          Q.     Okay.
 7          A.     And they -- they are labeled an REO.
 8          Q.     Okay.      So that -- so in this -- in the
 9   instance of the REO discount, it's -- it measures
10   the discount against the value of the property
11   that's already been foreclosed, and now is in the
12   hands of the -- of the mortgage servicer; is that
13   correct?
14                 MS. CHIU:         Objection.
15                 THE WITNESS:            No.      It's -- it's -- the --
16   the comparison is between the sale of a property
17   that has been foreclosed and the sale of a
18   comparable property which is a non-for sale of --
19   that is a completely voluntarily open-market sale
20   [verbatim].
21   BY MR. HEFFERON:
22          Q.     How, if at all, does the REO discount
23   measure the price at which the house is foreclosed
24   upon versus how the house would be valued in the
25   open market?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 77 of
                                      324

                                                                             Page 76
 1                 MS. CHIU:        Objection.             Form.
 2                 THE WITNESS:           My -- my understanding is
 3   that a -- when -- when -- when a foreclosure
 4   judgment is made, there will be some determination
 5   of -- of continued liability for the -- for the
 6   borrower.      And at the time of the actual fore- --
 7   fore- -- the REO sale, there will be some discharge
 8   of -- in full or in part of those deficiencies.
 9   BY MR. HEFFERON:
10          Q.     Are you aware, Professor McFadden, one way
11   or another, whether Ocwen has ever pursued
12   collection of deficiencies arising from foreclosures
13   at issue in this case?
14                 MS. CHIU:        Objection.             Form.
15   BY MR. HEFFERON:
16          Q.     Strike that.           Let me ask a different
17   question.
18                 Are you aware, Professor McFadden, one way
19   or the other, whether Ocwen has ever pursued
20   collection of deficiencies arising from
21   foreclosures?
22                 MS. CHIU:        Objection.             Form.
23                 THE WITNESS:           Yeah.        The answer's, I -- I
24   have only the Ocwen documents.                      And I -- as I sit
25   here, I don't recall -- I don't -- I don't recall

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 78 of
                                      324

                                                                             Page 77
 1   the particular data in -- that dealt with -- dealt
 2   with deficiencies, so I don't know.
 3   BY MR. HEFFERON:
 4          Q.     If you assume my representation, that
 5   Ocwen does not pursue deficiencies, what effect does
 6   that have on your opinion in this case?
 7                 MS. CHIU:        Objection.
 8                 THE WITNESS:           I -- I have -- I have no
 9   basis for -- for evaluating your -- your
10   representation.         I have no -- I have no -- I have
11   not -- I have not seen data or, for that matter, any
12   other sources, which provide me a basis for judging
13   what Ocwen did or...
14   BY MR. HEFFERON:
15          Q.     Professor McFadden, tell me everything,
16   everything that you know about the behavior of
17   anyone in the mortgage industry, about whether
18   deficiencies are ever pursued in connection with a
19   residential mortgage foreclosure in the last ten
20   years.
21                 MS. CHIU:        Objection.             Vague.    Calls for a
22   narrative.
23                 THE WITNESS:           I could only tell you what
24   I've -- I've done in my report.                       And my --
25   BY MR. HEFFERON:

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 79 of
                                      324

                                                                            Page 78
 1          Q.     Why?
 2          A.     -- and my report does not --
 3          Q.     But excuse me --
 4          A.     -- discuss --
 5          Q.     Excuse me.          Why -- why can you only tell
 6   me what I've done in my report [verbatim]?                        I asked
 7   you everything that you know about the behavior of
 8   anyone in the industry on pursuing deficiencies.                        So
 9   whether it's in your report or not, tell me
10   everything you know about the behavior of the
11   industry participants in pursuing deficiencies?
12          A.     That's -- that's outside my investigation.
13   I have not investigated deficiency, rather --
14          Q.     So you -- so you don't know?
15          A.     I have not investigated, that's correct.
16                 MS. CHIU:         Objection.
17   BY MR. HEFFERON:
18          Q.     Okay.      So assume for me that Ocwen does
19   not pursue deficiencies.                  What impact does that have
20   on your opinion in this case?
21                 MS. CHIU:         Objection.             Asked and answered.
22                 THE WITNESS:            That -- that calls for a
23   speculation.       I don't think I can an- -- I couldn't
24   answer it without understanding what deficiency --
25   what -- what it means to say they don't -- they

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 80 of
                                      324

                                                                                 Page 79
 1   don't pursue deficiencies.                    That -- there would be a
 2   whole question of -- of what that means and what the
 3   consequences for borrowers are.                        That's a whole
 4   other study.
 5   BY MR. HEFFERON:
 6          Q.     Okay.      Assume for me, Ocwen does not
 7   pursue deficiencies, but which I mean, makes no
 8   attempt whatsoever to collect a penny on any
 9   deficiency resulting for -- from a foreclosure.
10   Okay?
11                 With that assumption, what impact does
12   that have on your opinion in this case?
13                 MS. CHIU:         Objection.             Incomplete
14   hypothetical.
15                 THE WITNESS:            Well, I've done -- I've done
16   an -- an analysis which uses information on the
17   costs of various foreclosure outcomes.                           And I've
18   used, primarily, published studies in the past on
19   those costs.       And I have not analyzed de- --
20   deficiency resolutions separately from all -- of the
21   overall -- overall costs.
22                 So without specific information on how
23   deficiencies fit into the -- the literature and
24   how -- how they're, in fact, treated, I have no
25   basis for answering the question.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 81 of
                                      324

                                                                               Page 80
 1   BY MR. HEFFERON:
 2          Q.     Okay.      So -- so the impact or lack of
 3   impact of deficiencies is irrelevant to any of your
 4   opinions?
 5                 MS. CHIU:         Objection.
 6                 THE WITNESS:            It -- it -- I wouldn't say
 7   it's necessarily irrelevant, but I have no
 8   information on it.
 9   BY MR. HEFFERON:
10          Q.     I'll ask the question again.                       I mean, it's
11   either relevant to your opinion or not.
12                 So is the impact or lack of impact of
13   deficiencies relevant to your opinion?
14                 MS. CHIU:         Objection.
15                 THE WITNESS:            I -- I have -- first of all,
16   I have an opinion on the -- the probability of
17   foreclosure initiation as a result of Ocwen conduct
18   that's not affected by the issue of the resolution
19   of deficiencies.           As -- in terms of the costs of --
20   subsequent to a foreclosure initiation, I've done a
21   very conservative calculation of those costs.
22                 I believe it's sufficiently conservative
23   so that under -- under many possible alternative
24   paths, by which one could consider how these things
25   work out for the borrower, that -- my opinion on

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 82 of
                                      324

                                                                           Page 81
 1   damages would -- would stand.
 2                 And beyond that, you raise a vast issue
 3   of -- a representation of what Ocwen did or didn't
 4   do, in which their -- their -- I am not aware of any
 5   evidence in this case that's come to me, which
 6   would -- which, in fact -- indicates, in fact, what
 7   Ocwen did or didn't do.
 8   BY MR. HEFFERON:
 9          Q.     So I'll ask the question again.                   And
10   I please ask you, Professor, to not make a speech,
11   but instead, answer my question, okay, which is
12   whether the impact of deficiencies is relevant to
13   your opinion or not.
14                 MS. CHIU:        Objection.
15   BY MR. HEFFERON:
16          Q.     Yes or no?
17                 MS. CHIU:        Objection.             Asked and answered.
18                 THE WITNESS:           The answer is, without some
19   more information about what deficiencies are, and
20   some representation based on -- on fact as to
21   regarding what Ocwen actually did, the answer is, I
22   don't know.       But as I've indicated, in the absence
23   of any information that I have as I sit here, I
24   would say no, it has no effect.
25   BY MR. HEFFERON:

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 83 of
                                      324

                                                                         Page 82
 1          Q.     Okay.      Now, isn't it true that, if Ocwen
 2   does not ever attempt to collect on a deficiency,
 3   that the REO discount that you've defined as a
 4   decrease in the value when the property is sold at
 5   the REO stage, isn't it true that the REO discount
 6   would be irrelevant to borrower damages if Ocwen
 7   doesn't attempt to collect any deficiencies?
 8                 MS. CHIU:         Objection.             Form.
 9                 THE WITNESS:            So as I understand, your --
10   your -- your representation is that if -- if the
11   borrower has a continuing debt and has not -- has
12   not been relieved of that debt, but Ocwen doesn't
13   actively move to collect that debt, then the -- then
14   the borrower's unharmed; is that your
15   representation?
16   BY MR. HEFFERON:
17          Q.     I'm asking you whether the REO discount
18   has anything to do with the borrower's harm if Ocwen
19   doesn't attempt to collect any deficiency or debt
20   remaining after foreclosure.
21                 MS. CHIU:         Objection.             Form.
22   BY MR. HEFFERON:
23          Q.     Simple question.
24                 MS. CHIU:         Objection.             Form.
25                 THE WITNESS:            I -- and I -- I think the --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 84 of
                                      324

                                                                         Page 83
 1   well, the answer is that the -- my damage
 2   calculations are based on conservative estimates of
 3   the costs to borrowers subsequent to disclosure.
 4   And as far as I'm aware, in terms of the -- of the
 5   information that I've been provided, my estimates
 6   are conservative.           And I have -- I have seen no --
 7   no evidence that Ocwen has taken action subsequent
 8   to judgment of deficiencies, one way or the other.
 9   BY MR. HEFFERON:
10          Q.     Yeah.      Well, you accepted counsel's
11   instruction to you to assume liability in this case;
12   correct?
13          A.     Yes.
14          Q.     Okay.      So I'm asking you to accept my
15   representation, Ocwen doesn't collect deficiencies,
16   which, in fact, it doesn't.
17                 So with that assumption, isn't it true,
18   then, the REO discount could never have an impact on
19   the borrower's cause them damage because it's
20   something that happens after the foreclosure is
21   over; isn't that true?
22                 MS. CHIU:         Objection.
23                 THE WITNESS:            I -- as -- as -- as an
24   economic proposition, I do not agree with your
25   claim.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 85 of
                                      324

                                                                              Page 84
 1   BY MR. HEFFERON:
 2          Q.     What -- what about my statement is wrong?
 3          A.     Your statement is that a borrower placed
 4   in the situation is unharmed, and I do not agree.
 5          Q.     From the REO discount, that's my
 6   statement.
 7                 And how is that wrong?
 8                 MS. CHIU:        Objection.             Form.
 9   BY MR. HEFFERON:
10          Q.     Assuming that Ocwen makes no attempt to
11   collect deficiencies.
12                 MS. CHIU:        Objection.
13                 THE WITNESS:           For that individual, that --
14   that debt is still owed.                 And I don't -- I don't
15   understand why -- why you would claim that that
16   borrower freighted [verbatim] with that debt is
17   unharmed.
18   BY MR. HEFFERON:
19          Q.     If the -- the debt exists and it's -- it's
20   bigger because of the REO discount, how is the
21   borrower harmed?
22                 MS. CHIU:        Objection.             Form.     Incomplete
23   hypothetical.
24                 THE WITNESS:           I -- as a general economic
25   proposition, I would say -- say that any time that

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 86 of
                                      324

                                                                            Page 85
 1   the -- a bor- -- a borrower has debt that is -- is
 2   on the books, even if it's not collected, they're
 3   harmed by -- by having -- having debt that's going
 4   to influence things like their FICO score and their
 5   ability to get financing for other purposes.
 6   BY MR. HEFFERON:
 7          Q.     Do you have any opinions in this case
 8   about the damages resulting from impact on FICO
 9   score?
10          A.     Ask -- ask the question again.
11          Q.     Sure.
12                 Do you have any opinions in this case
13   about damages resulting from the impact on FICO
14   score?
15          A.     I'm -- I have examined the literature
16   on -- and -- and analyzed data on the impact of
17   foreclosures on FICO scores, yes.
18          Q.     Professor McFadden, I'll speak slowly.
19                 Do you have any opinions in this case
20   about the damages resulting from impact on FICO
21   score?      Please answer that question.
22                 MS. CHIU:         Objection.             Asked and answered.
23                 THE WITNESS:            Have I quantified damages
24   from an impact on FICO scores?                       The answer is, no, I
25   have not.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 87 of
                                      324

                                                                         Page 86
 1   BY MR. HEFFERON:
 2          Q.     Okay.      Thank you.
 3                 Why don't you look at the Moreno paper,
 4   Exhibit 4, page 8.            In the box, there is a sentence,
 5   which I'll read to you, it says "Through this study,
 6   the Family Housing Fund accomplished its objective
 7   to assess the cost efficiencies of the Mortgage
 8   Foreclosure Prevention program."
 9                 Do you see that?
10          A.     Give me a -- a moment to read the box.
11                 MS. CHIU:         Counsel, I think it says
12   "effectiveness," not "efficiencies" in the sentence.
13                 MR. HEFFERON:             Okay.        Thank you.
14                 THE WITNESS:            (Witness reviews.)
15                 I've read the box.
16   BY MR. HEFFERON:
17          Q.     Okay.      Now, this reflects, does it not,
18   that the Moreno paper, Exhibit 4 has, as its
19   objective, assessing the cost effectiveness of the
20   Mortgage Foreclosure Prevention program; correct?
21                 MS. CHIU:         Objection.
22                 THE WITNESS:            That -- that is -- those are
23   the words, yes.
24   BY MR. HEFFERON:
25          Q.     Well, you don't have any reason to think

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 88 of
                                      324

                                                                           Page 87
 1   that this study had any other objective; do you?
 2          A.     I haven't thought about the matter at all.
 3          Q.     You haven't thought about whether this
 4   study was written for a purpose that may have
 5   resulted in bias; is that your testimony, sir?
 6                 MS. CHIU:        Objection.             Mischaracterizing
 7   testimony.
 8                 THE WITNESS:           No.      My test- -- my
 9   testimony in the past has been that I looked at this
10   study, I looked at what they did, and I looked at
11   the numbers they obtain from their study, and I have
12   concluded that those were useful numbers for an
13   assessment of borrow -- borrower equity in -- in a
14   foreclosure.
15   BY MR. HEFFERON:
16          Q.     And you didn't consider whether this study
17   was written with an objective in mind to establish
18   that the organization's program was effective?
19                 MS. CHIU:        Objection.
20   BY MR. HEFFERON:
21          Q.     You didn't consider that fact?
22                 MS. CHIU:        Objection.             Form.
23                 THE WITNESS:           My understanding of the
24   study was that it was intended to assess the
25   effectiveness of policies that would prevent

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 89 of
                                      324

                                                                                 Page 88
 1   disclosure.
 2   BY MR. HEFFERON:
 3          Q.     Foreclosure.
 4          A.     I'm sorry.          Foreclosure.               Thank you.
 5          Q.     And you didn't consider whether that meant
 6   the study might have bias in favor of showing that
 7   foreclosure was expensive and inefficient, so as to
 8   justify the article auth- -- article's author's
 9   program?
10                 MS. CHIU:         Objection.             Form.
11                 THE WITNESS:            In -- in my judgment, this
12   study can be read for its content and judged --
13   judged in terms of what they actually did.                           And
14   that's -- it can be used on the basis of that.
15   BY MR. HEFFERON:
16          Q.     Okay.      Do you typically rely on your
17   research on non-peer-reviewed papers written by
18   advocacy groups in order to justify their programs?
19                 MS. CHIU:         Objection.             Form.
20                 THE WITNESS:            Well, your -- it's your --
21   you -- you have referred to this as an advocacy --
22   advocacy paper used for funding justification.                             I --
23   I have read it as a -- I've read it as a study in
24   which they did spec- -- specific things, in terms of
25   the houses they -- households they surveyed and the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 90 of
                                      324

                                                                         Page 89
 1   mortgages that they analyzed, and that's my basis
 2   for utilization of the study, which is the -- a
 3   specific analysis they did, and the specific numbers
 4   that they obtained.             I have -- that -- that's how I
 5   used it.
 6   BY MR. HEFFERON:
 7          Q.     Okay.      I'll ask you the question again
 8   then, sir.
 9                 Do you typically rely, in your research,
10   on non-peer -- do you typically rely, in your
11   research, on non-peer-reviewed papers written by
12   advocacy groups in order to justify their programs?
13          A.     I typically re- -- rely on my research on
14   content that can be evaluated on its own basis,
15   without -- what -- what -- what the source it comes
16   from would be important in the degree of skepticism
17   in which I approach any study, but it's not the
18   definitive determination.
19          Q.     Did you -- did you apply any degree of
20   skepticism to the Moreno article, based upon the
21   fact it was written by an organization that was
22   attempting to evaluate the effectiveness of its
23   program?
24                 MS. CHIU:         Objection.             Form.
25                 THE WITNESS:            Yes.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 91 of
                                      324

                                                                         Page 90
 1   BY MR. HEFFERON:
 2          Q.     Okay.      And tell me what made you skeptical
 3   about the report, in light of that objective?
 4          A.     I applied to it the skepticism I would
 5   have for any study, and that's why I did a -- an
 6   alternative approach to doing this calculation.
 7          Q.     As between the two sets of calculations,
 8   do you consider the one based on the Moreno article
 9   to be less persuasive because it relies upon a
10   report that -- that you were skeptical about?
11                 MS. CHIU:         Objection.
12                 THE WITNESS:            I would say I was primarily
13   concerned about -- about the fact that it was a --
14   a -- not a large sample, and it was in one city,
15   Minneapolis.       That -- that was the primary reason
16   that I wanted to do it a different way.
17   BY MR. HEFFERON:
18          Q.     And do you consider the part of your
19   report, that relies on the Moreno article, to be
20   just an alternative, but that that's not your --
21   your main opinion, that your main opinion is instead
22   based upon the Ocwen information and the other
23   information in public sources?
24          A.     I don't --
25                 MS. CHIU:         Objection.             Form.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 92 of
                                      324

                                                                           Page 91
 1                 THE WITNESS:            Sorry.
 2                 I -- I have given numbers based on each of
 3   the two methods, and I have not -- the -- both of
 4   those numbers are in the report.                         I have not
 5   indicated a preference for one over the other, in
 6   terms of which I judge more reliable.
 7   BY MR. HEFFERON:
 8          Q.     Do you have a preference for one over the
 9   other?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            I would say that -- that
12   there is -- there is more -- more research work and
13   more visible data nationally based or -- or more
14   broadly based for the calculations that use public
15   sources, the Ocwen data.
16   BY MR. HEFFERON:
17          Q.     Okay.      And so do you -- does that mean you
18   have a preference over that calculation of damages
19   as opposed to the one that relies upon the
20   geographically limited Moreno paper?
21          A.     I -- I did not, in my report, express a
22   preference.       And I think, as I sit here, I -- I
23   don't have a preference.                  But if you -- if you asked
24   me which one has more -- more evidence to support
25   it, I would say that the public source, the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 93 of
                                      324

                                                                         Page 92
 1   Ocwen/FHA calculation has more evidence to support
 2   it.
 3          Q.     Okay.      Which is more reliable, in your
 4   view as an expert econometrician who's won the Nobel
 5   Prize?
 6          A.     I would say the -- the preponderance of
 7   the evidence is for the public source alternative.
 8          Q.     Okay.      Let me get your report marked here.
 9                 MR. HEFFERON:             That will be Number 5.
10                 Do you want me to give you this, Shirley,
11   or no?      Do you --
12                 MS. CHIU:         Yes.
13                 MR. HEFFERON:             -- have it already?      Yeah.
14   Okay.     That's just the report.
15   BY MR. HEFFERON:
16          Q.     You can certainly keep access to those,
17   but I don't think I'll be asking you at this point
18   about them.
19                 MS. CHIU:         Tom, are these both one
20   exhibit?
21                 MR. HEFFERON:             No.
22                 MS. CHIU:         Oh, okay.            Sorry.
23                 MR. HEFFERON:             I know, the problem is,
24   I'm -- go ahead.           Did you mark --
25                 (McFadden Deposition Exhibit 5 was

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 94 of
                                      324

                                                                         Page 93
 1                 marked.)
 2                 MR. HEFFERON:             That one's 6.
 3                 (McFadden Deposition Exhibit 6 was
 4                 marked.)
 5   BY MR. HEFFERON:
 6          Q.     Okay.      Professor McFadden, I have shown
 7   you what has been marked as Exhibit 5, which is the
 8   second amended report dated September 19, 2019.
 9                 Do you recognize it as such?
10          A.     Yes.
11          Q.     And I've also marked as Exhibit 6 the
12   surrebuttal report of November 14, 2019.
13                 Do you recognize it as such?
14          A.     Yes.     Both reports are missing their
15   appendices.
16          Q.     Fair enough.            You're anticipating what I
17   was going to say.
18                 But otherwise, those are your two reports,
19   Exhibits 5 and 6?
20          A.     That appears to be the case.
21          Q.     Okay.      Do you have any changes to make
22   here today to either of those two reports?
23          A.     No.
24          Q.     Okay.      Did you review those reports in
25   anticipation of your deposition here today?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 95 of
                                      324

                                                                          Page 94
 1          A.     I did.
 2          Q.     Okay.      Are there any changes that you
 3   would make in -- in -- either substantive or
 4   non-substantive to either one?
 5          A.     No.
 6          Q.     Okay.      And do you provide any opinions in
 7   this case about damages, other than set forth in
 8   those two reports?
 9          A.     I do not.
10          Q.     And do you provide any opinions in this
11   case about anything, whether damages or otherwise,
12   other than as set forth in those two reports?
13          A.     The answer is that I -- at this point, I
14   have not been asked to do so.                      I have not done so.
15   I do not anticipate being asked to do so.
16          Q.     Okay.      Do you provide any opinions in this
17   case relevant to the claims brought by the State of
18   Florida?
19          A.     I'm -- I'm not aware of any distinct
20   claims from the State of Florida.
21          Q.     Okay.      So -- so you're not providing any
22   opinions about damages that are claimed by the State
23   of Florida?
24          A.     No, I'm not.
25          Q.     And you are not providing any opinions at

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 96 of
                                      324

                                                                         Page 95
 1   all about this -- the claims made in the lawsuit
 2   filed by the State of Florida?
 3          A.     Correct, I am not.
 4          Q.     Okay.      And of course that's -- you
 5   haven't -- that's because you haven't actually been
 6   retained by the State of Florida; have you?
 7          A.     I have not.
 8          Q.     Okay.      Have you ever spoken to anybody who
 9   is working on the State of Florida matter, as far as
10   you know?
11          A.     No, I have not.
12          Q.     You've referred several different times in
13   this deposition, Professor, to your opinion about
14   damages for foreclosures -- increased numbers of
15   foreclosures.
16                 And let me ask you to point out in -- in
17   your report -- we'll start with Exhibit 5 -- point
18   out in your report for where you provide the damages
19   calculation for -- for borrower injury, based upon
20   additional foreclosures which you believe are
21   traceable to Ocwen servicing conduct.
22                 MS. CHIU:         Objection.             Form.
23                 THE WITNESS:            This begins in paragraph 78,
24   on page 38.
25                 MS. CHIU:         Tom --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 97 of
                                      324

                                                                         Page 96
 1                 MR. HEFFERON:            Mm-hmm.
 2                 MS. CHIU:        -- we've been going for about
 3   an hour.      Whenever it makes sense, could we break?
 4                 MR. HEFFERON:            Sure.
 5   BY MR. HEFFERON:
 6          Q.     My question was a little bit more
 7   specific, Professor, which is, can you show me where
 8   the calculations are in your report, of damages for
 9   additional foreclosures that you believe were
10   traceable to Ocwen servicing conduct?
11          A.     That -- that's a compound question in
12   the -- in the sense that there are two distinct
13   calculations.        One is the calculation of the
14   increased risk of a foreclosure initiation as a
15   result of Ocwen conduct, specifically escrow
16   servicing delays.
17                 And the second is the calculation of the
18   harm to borrowers as a result of foreclos- -- these
19   additional foreclosures forecast by this risk
20   analysis.
21          Q.     The second one was the question.
22                 MS. CHIU:        Objection.
23                 THE WITNESS:           The second calculations
24   begin on page 53, paragraph 114.
25   BY MR. HEFFERON:

                          TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 98 of
                                      324

                                                                                     Page 97
 1          Q.     Let me show you what's on page 58,
 2   paragraph 118, Table 13.
 3                 Do you see that?
 4          A.     I have it in front of me, yes.
 5          Q.     Okay.      And that's your calculation of the
 6   estimated cost by component of foreclosure costs,
 7   and these are costs to a borrower; correct?
 8          A.     This is the calculation in the amended --
 9   second amended report, yes.
10          Q.     And -- and you stand behind all these
11   numbers; you wouldn't change them at this point?
12          A.     Correct.
13          Q.     Okay.      And then paragraph 118, itself,
14   actually starting on page 55, actually discusses how
15   the calculations in Table 13 were completed for the
16   Ocwen and public sources column?
17          A.     Correct.
18          Q.     Okay.      And then paragraph 119, which
19   follows Table 13, discusses how you calculated the
20   cost components using the Moreno article; correct?
21          A.     Correct.
22          Q.     Okay.
23                 MR. HEFFERON:             All right.               Why don't we
24   take a break.
25                 THE VIDEOGRAPHER:                This is the end of

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 99 of
                                      324

                                                                         Page 98
 1   Media 3.      We're going off the record at 11:16 a.m.
 2                 (Short recess taken.)
 3                 THE VIDEOGRAPHER:                This is the beginning
 4   of Media 4.       We're going back on record at
 5   11:34 a.m.
 6   BY MR. HEFFERON:
 7          Q.     Professor McFadden, I think you testified
 8   before that you actually have a mortgage currently
 9   on your home?
10          A.     Correct.
11          Q.     Okay.      Do you have equity?
12          A.     Yes.
13          Q.     Okay.      And how did you calculate -- or
14   have you ever calculated what equity you have in the
15   home?
16          A.     Yes.
17          Q.     Okay.      And how did you calculate that?
18          A.     By taking the Zillow internet valuation of
19   my house and comparing that to the mortgage balance.
20          Q.     Okay.      So -- so to calculate the equity
21   you have in your home, you took the valuation of the
22   property and subtracted the amount you owed on it?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            Correct.
25   BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 100 of
                                      324

                                                                          Page 99
 1           Q.    I'm going to -- I should be more specific.
 2                 So -- so to calculate the equity that you
 3    have in your home, you took the valuation of your
 4    home and subtracted the amount of the mortgage
 5    balance that you owned [verbatim] to the mortgage
 6    company; correct?
 7           A.    Correct.
 8                 MS. CHIU:         Objection.
 9    BY MR. HEFFERON:
10           Q.    Okay.      And the data points you used are --
11    for a valuation, you used Zillow?
12           A.    When I've done this calculation,
13    typically, yes.
14           Q.    And -- and then to -- to determine the
15    amount that you owed on your home, what information
16    did you rely upon for that?
17           A.    That's a number which appears in my
18    monthly statement.
19           Q.    Now, as part of your calculation of
20    damages in this case, you take into account
21    something you call "equity loss"; correct?
22                 MS. CHIU:         Objection.
23                 THE WITNESS:            Correct.
24    BY MR. HEFFERON:
25           Q.    Okay.      And is equity loss the same concept

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 101 of
                                      324

                                                                         Page 100
 1    as a loss by the borrower of the equity that they
 2    have in their home?
 3           A.    No.
 4           Q.    How is it different?
 5           A.    The equity loss here is the difference
 6    between what the property -- the property would have
 7    sold for in a [verbatim] open market sale and what
 8    it would typically sell for in a foreclosure sale,
 9    adjusted for the share -- share of that difference
10    and additional equity, which would be paid out to
11    the borrower.       Let me -- let me say that once --
12    once again --
13           Q.    Okay.      That would be helpful.
14           A.    -- perhaps more clearly.
15                 In a foreclosure sale, the -- the borrower
16    would walk away with the difference between the
17    selling price of the house and the amount needed to
18    pay off the mortgage, less any additional fees and
19    penalties for which they were obligated.
20                 And -- and in a but-for world, where the
21    sale was not forced, it would be the same
22    calculation, except the house would now sell at
23    the -- at the open market price, not foreclosured
24    [verbatim] sale price.
25                 And in this calculation, one -- these two

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 102 of
                                      324

                                                                                 Page 101
 1    take into account whether -- whether it's in a
 2    recourse state or nonrecourse state.
 3                 In a -- in a recourse state, the
 4    borrower -- borrower remains liable for any -- any
 5    remaining debt owed on the mortgage.                            And in a
 6    nonrecourse state, the borrower is relieved of -- of
 7    the deficiency.
 8           Q.    And that was the deficiency issue that we
 9    talked about previously?
10           A.    Well, I used the term -- I think it's
11    clear- -- close to the same term, but I'm not used
12    to using the term "deficiency."                       I understand that's
13    a legal term in the -- in the foreclosure process.
14                 It's easier for me to talk in the economic
15    terminol- -- terminology about simply the difference
16    between what -- what the borrower ends up in net --
17    with net at the -- at the -- as a result of the
18    analysis in a -- in a foreclosure sale or in an --
19    in a free market sale at the same date.
20           Q.    Okay.      In any event, whether it be a
21    foreclosure sale or a free market sale, the things
22    you had to take into account to determine equity
23    loss would be the selling price, the amount to pay
24    off the outstanding balance of the loan, and fees
25    and penalties.        Correct?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 103 of
                                      324

                                                                            Page 102
 1           A.    Certainly in terms of what the borrower
 2    walks away with, yes.
 3           Q.    And the borrower -- the borrower's
 4    equity -- if the selling price is less than the
 5    amount to pay off the loan, plus the fees and
 6    penalties, that equity would be zero; correct?
 7                 MS. CHIU:         Objection.
 8                 THE WITNESS:            The -- the borrower will --
 9    will see a reduction in equity as a result of a
10    discount off the free market selling price.                     And
11    then the question subsequent to that is, what --
12    what is the -- what is the disposition of that loss.
13    Does that remain on the books of the borrower, or
14    does some of it get passed to the lender --
15    BY MR. HEFFERON:
16           Q.    Well, let's talk --
17           A.    -- to the investor.
18           Q.    Let's talk about what you referred to as
19    the open market sale.              So if the selling price of
20    the open market sale is less than the amount to pay
21    off the loan, then the borrower, in that situation,
22    has no equity; correct?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            At the open market price,
25    that's correct.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 104 of
                                      324

                                                                         Page 103
 1    BY MR. HEFFERON:
 2           Q.    Okay.      So in those instances, those
 3    borrowers who are in that situation, but instead
 4    were -- were foreclosed, they didn't lose any
 5    equity; did they?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            If the property had been
 8    sold at market, that would be true, but that's
 9    not -- that's not the -- the actual situation.                    The
10    actual situation is in that situa- -- is that the --
11    the house that's sold in a foreclosure sale.
12    BY MR. HEFFERON:
13           Q.    But if they have no equity in an open
14    market sale scenario, then they didn't lose any
15    equity in a forced sale; did they?
16                 MS. CHIU:         Objection.
17                 THE WITNESS:            I -- I believe I agree with
18    your -- your question, although I'm having a little
19    trouble with the wording.
20    BY MR. HEFFERON:
21           Q.    Well, let me make sure it's clear.                 So in
22    a situation, where a borrower owed more money on the
23    mortgage than she would have received to sell the
24    property on the open market, that if that borrower
25    was foreclosed on, she would not have lost any

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 105 of
                                      324

                                                                                  Page 104
 1    equity as a result of being foreclosed on, rather
 2    than selling in the open market?
 3                 MS. CHIU:         Objection.
 4                 THE WITNESS:            Yeah, I don't find that a
 5    clarifying restatement of your question.                             Please try
 6    again.
 7    BY MR. HEFFERON:
 8           Q.    Okay.      So -- so we're going to talk about
 9    a situation where a borrower owed more money on
10    their loan than they could sell the house for on the
11    open market.       Accept that as the scenario we're
12    going to talk about.
13           A.    Okay.      And in that case, I would agree
14    that they have no equity.
15           Q.    Okay.      And so, if that person was
16    foreclosed upon, rather than making a sale in the
17    open market, the foreclosure would not have caused a
18    loss of equity; isn't that correct?
19                 MS. CHIU:         Objection.
20                 THE WITNESS:            That depends on whether
21    they're in a recourse state or not.                             Because if they
22    are in a recourse state, they -- they remain liable
23    for any -- any part of the loan not paid off.
24    BY MR. HEFFERON:
25           Q.    Okay.      So in -- so in that scenario, a

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 106 of
                                      324

                                                                                 Page 105
 1    borrower who was foreclosed upon, and lives in a
 2    nonrecourse state, hasn't lost -- has not lost any
 3    equity; correct?
 4                 MS. CHIU:         Objection.
 5                 THE WITNESS:            In a -- in a nonrecourse
 6    state, that's correct.
 7    BY MR. HEFFERON:
 8           Q.    Okay.      And in a recourse state, it's your
 9    testimony that the borrower has lost equity as a
10    result of the foreclosure?
11           A.    That would be my testimony, yes.
12           Q.    What equity?
13           A.    I'm sorry, in a -- in a foreclosure, the
14    house is not being sold at market.
15           Q.    And I'm -- I'm --
16           A.    So I'm sorry, you -- you've lost me in
17    your question because I'm -- I'm having difficulty
18    separating -- you're talking about foreclosure,
19    but you're talking about a market sale, but you're
20    also talking about a foreclosure.                         So the sale is
21    not at open market.
22                 I -- so could you clarify what's -- you
23    know, what's hypothetical -- what's -- what's the
24    but-for case and what's the as-is case?
25           Q.    Well, I -- I -- we're still talking about

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 107 of
                                      324

                                                                                Page 106
 1    a situation where the borrower owes more money on
 2    her loan than her property would fetch on an open
 3    market; correct?          That's what we're talking about.
 4                 And my question to you, sir, is if she was
 5    foreclosed and lived in a recourse state, what
 6    equity did she lose as a result of being foreclosed?
 7                 MS. CHIU:         Objection.
 8                 THE WITNESS:            If the house were, in fact,
 9    sold at market -- at the open market, then she would
10    -- she would not have a loss -- loss of equity,
11    that's correct.
12    BY MR. HEFFERON:
13           Q.    Okay.      And so, if she was foreclosed and
14    lived in a recourse state, she also wouldn't have
15    had any loss of equity; correct?
16           A.    No, I disagree.
17           Q.    She didn't have any equity; did she?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            I'm sorry, your -- I'm
20    actually finding your -- your questions so confusing
21    that I -- I don't know how to answer.                           I mean, we --
22    we need to talk about what the actual situation was,
23    in which case there was an actual foreclosure sale,
24    or we have to talk about the free -- free market
25    sale.    And I'm -- I'm -- you keep going back and

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 108 of
                                      324

                                                                                Page 107
 1    forth.      I just can't keep track.
 2    BY MR. HEFFERON:
 3           Q.    Well, we're talking about someone who has
 4    no equity in their house when you're thinking about
 5    the possibility of sale on the open market.                         Okay?
 6                 That person, if she gets foreclosed, how
 7    could she lose equity since she didn't have any,
 8    even if she could sell on the open market?
 9                 MS. CHIU:         Objection.
10                 THE WITNESS:            The -- the calculation is --
11    is this, which is that if there -- if -- if it was
12    all open market transactions in every case, then she
13    would -- she would have no equity loss.                         I agree
14    with that.
15    BY MR. HEFFERON:
16           Q.    All right.          So if she was foreclosed, how
17    does that mean that she has a loss of equity, since
18    she didn't lose equity in an open market sale?
19           A.    Because if she's foreclosed, then it --
20    then she's going through a foreclosure sale at an
21    REO discount, and there's a [verbatim] equity loss
22    associated with that.
23           Q.    How do you calculate that equity loss?
24           A.    It's the difference between what she would
25    have in her pocket in -- in the open market, and

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 109 of
                                      324

                                                                            Page 108
 1    what she would have in her pocket net of debt still
 2    owed in -- in the foreclo- -- in the foreclosure
 3    case.
 4           Q.    Okay.      Well, she would have in her pocket
 5    zero as a result of an open market sale?
 6           A.    She would have in her pocket a -- a
 7    remaining indebtedness.
 8           Q.    And -- and -- and so how does that harm
 9    her?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            We discussed this earlier
12    today.      I -- I -- I think it's a matter of
13    economics.      If -- someone who has a large debt -- or
14    any debt balance on their personal accounts is -- is
15    harmed by the -- whatever process is used to
16    discharge -- eventually discharge that debt.                    She
17    either has to pay it off or something else has to
18    happen, which impact -- impacts her one way or the
19    other.
20    BY MR. HEFFERON:
21           Q.    And in a situation, assuming that Ocwen
22    does not, in fact, seek recourse from anyone who's
23    been foreclosed, how is the borrower harmed if they
24    emerge from the foreclosure owing amount?
25                 MS. CHIU:         Objection.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 110 of
                                      324

                                                                         Page 109
 1                 THE WITNESS:            Well, first of all -- sorry.
 2                 First of all, as I've indicated, I have no
 3    evidence, and I'm aware of no knowledge to support
 4    the -- the assumption that Ocwen did not pursue
 5    any -- any recourse.
 6    BY MR. HEFFERON:
 7           Q.    Well, actually, we established you have no
 8    knowledge at all of anyone's practices in the
 9    industry on recourse; isn't that correct?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            What I said is, I'm not
12    aware of any data that Ocwen has, that indicated
13    that they did not receive recourse.
14                 What I'm aware of is that they -- a simple
15    way to say that they -- they did not pursue
16    recourse, would be to say they re- -- they
17    reinstated these -- these properties or they
18    essentially officially discharged this obligation.
19    And that -- I don't see that in the Ocwen records.
20    BY MR. HEFFERON:
21           Q.    Did you ask?
22           A.    Yes.
23           Q.    You asked for that information?
24           A.    It's in the interrogatories, yes.
25           Q.    Where?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 111 of
                                      324

                                                                         Page 110
 1           A.    Interrogatory 5, I believe.
 2           Q.    Okay.      You asked whether Ocwen discharged
 3    its deficiencies?
 4           A.    We can look and see what they did with it.
 5           Q.    You asked whether Ocwen seeks recourse?
 6           A.    I'm sorry?
 7           Q.    You asked whether Ocwen seeks recourse?
 8                 MS. CHIU:         Objection.
 9                 THE WITNESS:            That's in that
10    interrogatory -- my response to that interrogatory,
11    yes.
12    BY MR. HEFFERON:
13           Q.    Okay.      Assuming Ocwen never seeks
14    recourse, are you providing an opinion today about
15    what damages the borrower suffers, who has a
16    deficiency that is not the subject of collection?
17                 MS. CHIU:         Objection.
18                 THE WITNESS:            I've not provided damage
19    calculations for purely speculative hypotheticals
20    for which there's -- I have no evidence.
21    BY MR. HEFFERON:
22           Q.    Why did you assume Ocwen does collect?
23                 MS. CHIU:         Objection.             Form.
24                 THE WITNESS:            My understanding of what
25    recourse means is that the -- the borrower is still

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 112 of
                                      324

                                                                         Page 111
 1    on the hook before --
 2    BY MR. HEFFERON:
 3           Q.    And did you make an assumption about
 4    whether the borrowers, in fact, had to pay out of
 5    their pocket to discharge some or all of the
 6    deficiency?
 7                 MS. CHIU:         Objection.             Form.
 8                 THE WITNESS:            I don't -- I have no
 9    evidence regarding that.                 I've -- I've seen no
10    testimony in this case that -- that addresses that
11    issue.
12    BY MR. HEFFERON:
13           Q.    Isn't it true, Professor McFadden, that as
14    part of your opinion in terms of determining the
15    equity loss, you are assuming that borrowers, who
16    are foreclosed and their account has a deficiency,
17    that they are paying that deficiency out of their
18    pocket?
19                 MS. CHIU:         Objection.
20                 THE WITNESS:            What I would say is, that
21    I've done a damage calculation that is sufficiently
22    conservative, so that that damage calculation is
23    supportable under a variety of complex outcomes.
24    BY MR. HEFFERON:
25           Q.    Is that really your answer, sir?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 113 of
                                      324

                                                                            Page 112
 1           A.    That is really my answer.
 2           Q.    Okay.      Well, then, I'll ask the question
 3    again.
 4                 Isn't it true, Mr. -- Professor McFadden,
 5    that as part of your opinion, in terms of
 6    determining the equity loss, you are assuming that
 7    borrowers, who are foreclosed and their counts as a
 8    deficiency, that they are paying that deficiency out
 9    of their pocket?
10                 MS. CHIU:         Objection.             Asked and answered.
11                 THE WITNESS:            What is true is that the --
12    the calculation that I do for a recourse state do
13    not assume that those are nonrecourse states.
14    BY MR. HEFFERON:
15           Q.    Is it -- isn't it true,
16    Professor McFadden, that as part of your opinions,
17    in terms of determining the equity loss, you're
18    assuming that borrowers, who are foreclosed, and the
19    account has a deficiency, that they are paying that
20    deficiency out of their pocket?
21                 MS. CHIU:         Objection.             Asked and answered.
22                 THE WITNESS:            I'm not doing that
23    calculation at all; I'm simply applying what I
24    understand to be the rules of recourse, to which is
25    that the borrower remains liable for -- for any

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 114 of
                                      324

                                                                         Page 113
 1    amount that's not discharged in the loan.
 2    BY MR. HEFFERON:
 3           Q.    Okay.      So this figure for equity loss
 4    includes borrowers who were foreclosed on, and
 5    there's a deficiency generated and you're not
 6    assuming, one way or another, about whether they
 7    ever paid it?
 8                 MS. CHIU:         Objection.
 9                 THE WITNESS:            This calculation is a
10    calculate -- calculates -- does a -- this
11    calculation proceeds by assuming that, in a recourse
12    state, where the borrower remains liable for any
13    undischarged amount on the loan, that if the -- if
14    the property was sold at a discount, that remains an
15    additional debt that they are -- are obligated for.
16    BY MR. HEFFERON:
17           Q.    And those people are included in your
18    calculation of equity loss?
19           A.    That's correct.
20           Q.    Okay.      If those deficiencies were
21    discharged or otherwise forgiven, would you take
22    them out of the equity loss calculation?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            I would say that, if there
25    was reliable evidence that they were processed in

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 115 of
                                      324

                                                                            Page 114
 1    some other way, then one -- one could -- one could
 2    do -- do the calculation of the actual harm as a
 3    result of however the -- the foreclosure is
 4    resolved.
 5                 I've done a sufficiently conservative
 6    calculation, so I can accommodate a variety of
 7    potentially quite messy resolutions.
 8    BY MR. HEFFERON:
 9           Q.    If those deficiencies were discharged or
10    otherwise forgiven, would you take those out of the
11    equity loss calculation?
12                 MS. CHIU:         Objection.             Asked and answered.
13                 THE WITNESS:            I believe that the way I
14    would answer that is to say that, in the way I
15    calculated damages, it wouldn't -- it should not
16    matter whether they're included or excluded from the
17    equity loss calculation, that the -- my damage
18    estimate is sufficiently conservative, so that if
19    there was some other method of resolving the
20    foreclosure, that the -- the harm to the borrower
21    net from that, which has not been resolved, I didn't
22    do it.      It would -- might be difficult to do.                   But
23    my final number is sufficiently conservative, so it
24    should be able to accommodate any -- any
25    complexities there.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 116 of
                                      324

                                                                         Page 115
 1    BY MR. HEFFERON:
 2           Q.    What does it mean for a loan to be
 3    underwater?
 4           A.    It means that at -- at market price, the
 5    value -- the principal remaining on the loan is
 6    higher than the market price.
 7           Q.    Okay.      Did you make any attempt to
 8    determine which of these wrongfully foreclosed
 9    borrowers were underwater at the time of
10    foreclosure?
11                 MS. CHIU:         Objection.
12                 THE WITNESS:            I have some difficulty with
13    your question, because my analysis is a -- a
14    statistical analysis.              You seem to be referring to
15    individual borrowers.              Was that the intention of
16    your question?
17    BY MR. HEFFERON:
18           Q.    So is it your testimony that this
19    calculation is scientific and statistical, but
20    doesn't take into account what actually happened in
21    the real world with people, and how much they owed
22    and whether they actually lost equity; is that your
23    testimony, sir?
24                 MS. CHIU:         Objection.
25                 THE WITNESS:            My -- my analysis in this

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 117 of
                                      324

                                                                         Page 116
 1    case does a statistical projection of the number of
 2    foreclosure initiations, which came about because of
 3    Ocwen misconduct, which would not otherwise have
 4    occurred.      And from that, does a calculation of
 5    the -- of the cost of -- of resolution of those
 6    foreclosure initiations.                 It's not -- it's not a
 7    calculation done of individual borrower, by an
 8    individual borrower.
 9    BY MR. HEFFERON:
10           Q.    Does it take into account the fact that
11    some of the borrowers, that are the subject of your
12    calculation, were underwater?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            It does, yes.
15    BY MR. HEFFERON:
16           Q.    Okay.      Do you find that any one of those
17    people had an equity loss?
18           A.    You, again, seem to be bringing this back
19    to individual loans.             And the -- the answer is, I do
20    not analyze individual loans.                     I'm doing a
21    statistical analysis of the population and the
22    subpopulations that suffer from Ocwen servicing
23    errors.     And the subpopulation of those who have the
24    foreclosure initiated.               That's --
25           Q.    So is it your testimony, sir, that your

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 118 of
                                      324

                                                                         Page 117
 1    calculation includes, as borrower suffering an
 2    equity loss, some borrowers who were underwater?
 3                 MS. CHIU:         Objection.
 4                 THE WITNESS:            Some -- some proportion of
 5    the population that have foreclosure initiated are
 6    indeed underwater.
 7    BY MR. HEFFERON:
 8           Q.    Okay.      And --
 9           A.    By -- the question of what "underwater"
10    means here it, in fact, is a data issue, because the
11    question is, what is the market price of the house,
12    but yes.
13           Q.    Does Ocwen have the information on the
14    market price of the house?
15           A.    Do they?
16                 MS. CHIU:         Objection.
17                 THE WITNESS:            They have sporadic and
18    sometimes dated information, yes.
19    BY MR. HEFFERON:
20           Q.    How about information at the time of the
21    foreclosure initiation about the market value of the
22    house, does Ocwen have that?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            There's the question of
25    timing, but I think the -- the answer is that,

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 119 of
                                      324

                                                                         Page 118
 1    around the time of foreclosure initiation, perhaps
 2    closer to the time of a foreclosure sale, they do
 3    have what is described, I believe, as a drive-by
 4    appraisal.
 5    BY MR. HEFFERON:
 6           Q.    And did you use that information to
 7    determine whether the borrower, at that time, had
 8    any equity in the property?
 9                 MS. CHIU:         Objection.             Form.
10                 THE WITNESS:            I don't -- I don't view that
11    as a reliable source.
12    BY MR. HEFFERON:
13           Q.    On what basis?
14           A.    Because the drive-by appraisals are
15    appraisals of the house -- in -- in a house as it
16    would be sold in a foreclosure auction, they already
17    reflect an REO effect.
18           Q.    What's the basis for your opinion?
19                 MS. CHIU:         Objection.
20                 THE WITNESS:            That's my understanding of
21    the appraisal process as it -- as footnoted by
22    Dr. Halm.
23    BY MR. HEFFERON:
24           Q.    What's your basis for that -- so you're
25    relying on Dr. Halm for that?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 120 of
                                      324

                                                                                    Page 119
 1           A.    Well, Dr. Halm described this, yes.
 2           Q.    You did this report before you got
 3    Dr. Halm's report.           What did you rely upon in doing
 4    Exhibit 5, in determining whether to include
 5    valuation of properties and deciding you're not
 6    going to use the information Ocwen had?
 7                 MS. CHIU:         Objection.
 8                 THE WITNESS:            Please clarify your
 9    question.
10    BY MR. HEFFERON:
11           Q.    I'll ask a different one.                          So I -- I'm
12    just trying to understand, Professor McFadden, about
13    equity loss.       So let me go back to the first
14    principles.
15                 You -- you testified that you thought that
16    you had equity in your house because you owed less
17    than the market value of the house; isn't that
18    right?
19           A.    Correct.
20           Q.    Okay.      To determine the equity that
21    borrowers had, that you studied, did your
22    calculation take into account what the market value
23    of those homes was, versus the amount that was owed
24    on those homes at the relevant times?
25           A.    Yes.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 121 of
                                      324

                                                                                    Page 120
 1           Q.    Okay.      How did it do that?
 2           A.    Sorry.       What was the question?
 3           Q.    How did it do that?
 4           A.    How did I do that or what -- do that -- is
 5    that--
 6           Q.    Correct.        Yeah.         It's a -- well, let me --
 7    let me break it down.
 8                 So you told me that your calculation took
 9    into account the market value of those homes, and
10    took into account the amount that was owed on those
11    homes at the relevant times; correct?
12           A.    You were asking about my mortgage.                         Are
13    you now switching back to the Ocwen?
14           Q.    Try -- try to keep up with me, Professor.
15    Yes, we're talking about your study.                            All right?
16                 You testified that you thought that the --
17    that all these borrowers suffered equity loss, and
18    I'm asking you whether you took a look, in making
19    that calculation, at what those borrowers actually
20    owed on their homes.
21                 MS. CHIU:         Objection.             What was the
22    question?
23                 THE WITNESS:            I don't believe that I
24    testified that all borrowers suffered this equity
25    loss.    I -- this is a -- this is an -- an average

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 122 of
                                      324

                                                                         Page 121
 1    equity loss.
 2    BY MR. HEFFERON:
 3           Q.    Okay.      For those borrowers who suffered an
 4    equity loss, did you take into account how much
 5    money they owed on their loan?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            I don't understand the
 8    question.
 9    BY MR. HEFFERON:
10           Q.    I don't know how to ask it more simply, so
11    I'll ask it again.
12                 For those borrowers who suffered an equity
13    loss, did you take into account how much money they
14    owed on their loan?
15                 MS. CHIU:         Objection.
16                 THE WITNESS:            The answer is, that the
17    amount they owed on their loan was part -- part of
18    the calculation that would -- would go into an
19    individual's equity loss.                  That's -- that's --
20    that's the logical sequence of that calculation.
21    The -- the number in Table 14, if that's your --
22    what you're referring to, is an -- is an average.
23    BY MR. HEFFERON:
24           Q.    And in conducting your calculation of
25    equity loss, did you take into account the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 123 of
                                      324

                                                                           Page 122
 1    outstanding balance of the mortgages?
 2                 MS. CHIU:         Objection.             Form.
 3                 THE WITNESS:            I thought I just answered
 4    that question by saying that's -- that's one of the
 5    in- -- one of the pieces in the chain of the
 6    calculation.       So the answer is, yes, it's part of
 7    the calculation.
 8    BY MR. HEFFERON:
 9           Q.    How did you take into account the amount
10    that the borrowers owed on their mortgages?
11           A.    Well, in the -- in the calculations
12    associated with Table 14, it's taking into account
13    by using a -- an -- an average of equity loss
14    from -- from a foreclosure sale, from -- from the
15    literature.      And it's a conservative estimate of
16    what that equity loss is.                  That's -- that's not a
17    calculation done borrower-by-borrower from the Ocwen
18    data.
19           Q.    Let's look at paragraph 118C, which
20    describes how you calculated equity loss.
21                 And read the first sentence in that
22    section, if you would, out loud, please.
23           A.    So which paragraph again?
24           Q.    '18C, first sentence.                    Describes --
25    describes how you calculated equity loss; does it

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 124 of
                                      324

                                                                                    Page 123
 1    not?
 2                 MS. CHIU:         You mean 118?
 3                 MR. HEFFERON:             Yeah, 118C.
 4                 THE WITNESS:            Okay.        Yes.          What is the
 5    question?
 6    BY MR. HEFFERON:
 7           Q.    Okay.      So paragraph 118C describes how you
 8    calculated equity loss; does it not?
 9                 MS. CHIU:         Objection.             Form.
10                 THE WITNESS:            It explains how -- explains
11    how the calculation as -- as regards to the number
12    for equity loss in Table 13, yes.
13    BY MR. HEFFERON:
14           Q.    Okay.      And is -- as your own words
15    provide, according to your report, quote, "equity
16    loss is estimated as the decrease in property value
17    at the time of foreclosure," end quote.
18                 Did I read that correctly?
19           A.    Correct.
20           Q.    Okay.      So your calculation is an estimate
21    of the decrease in the property value, but does not
22    take into account the amount that the borrower owns
23    [sic] on the mortgage; isn't that correct?
24                 MS. CHIU:         Objection.             Form.
25                 THE WITNESS:            My -- my testimony before,

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 125 of
                                      324

                                                                              Page 124
 1    and I -- and I will say it again, is that this --
 2    this calculation reflects -- is -- is downstream of
 3    a calculation, which takes into account the selling
 4    price of the property and the -- and the amount of
 5    the mortgage.       So it's -- it's taken to a -- into
 6    account in the -- in the stream of calculation.
 7    BY MR. HEFFERON:
 8           Q.    How does it take the mortgage amount
 9    into calc- -- into account?
10                 MS. CHIU:         Objection.             Form.
11                 THE WITNESS:            You -- you want me to
12    reproduce the arithmetic for you?                         Because I don't
13    understand what your question is.
14    BY MR. HEFFERON:
15           Q.    I want you to describe it to me.                      You're
16    the one -- you're -- you're here, Doctor --
17    Professor McFadden, describing equity loss of well
18    over 10,000 borrowers, you're saying it was an
19    average of about $26,000 per person, on average.
20    And your report says, equity loss is estimated as a
21    decrease in the property value.
22                 My question for you, sir, is quite simple,
23    which is:      How, if at all, did you take into
24    account, in making that calculation, the amounts
25    owed by the 16,000 borrowers on their loans?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 126 of
                                      324

                                                                         Page 125
 1                 MS. CHIU:         Objection.
 2                 THE WITNESS:            And the answer is that the
 3    number that appears here, let's use the $20,470, in
 4    the public source calculation for equity loss in
 5    Table 13, that's -- that's based on the lit -- on --
 6    on the literature and it's -- it's based on the
 7    size -- size of the REO discount, and it's a very
 8    conservative estimate of the impact on the borrower
 9    of the resolution of the loan, which includes pay --
10    what -- what gets paid off after the property is
11    sold --
12    BY MR. HEFFERON:
13           Q.    And that 20 --
14           A.    -- in a foreclosure sale.
15           Q.    And that 20,000 number is a decrease in
16    the property value as a result of the REO discount;
17    isn't that correct?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            It's -- it's a conservative
20    estimate of the loss to the borrower as a result of
21    the foreclosure sale.
22    BY MR. HEFFERON:
23           Q.    And how is the borrower, who is underwater
24    to start with, actually suffering a loss as a result
25    of this REO discount on the property value?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 127 of
                                      324

                                                                                     Page 126
 1           A.    Well, in fact, some borrowers are
 2    underwater; some are not.                  The 20,000 --
 3           Q.    Not my question, sir.                    My question is:
 4    How is the borrower, who is underwater to start
 5    with, actually suffering a loss, as a result of the
 6    REO discount on the property value?
 7           A.    The $20,000 is an average, which reflects
 8    the loss to borrowers who have -- did not have any
 9    borrower equity and -- and those who had larger
10    amounts of borrower equity.                   It's an average which
11    we -- which takes into account the -- that -- that
12    some of these borrowers are underwater.                             It's, in
13    fact, a conservative estimate that takes into
14    account --
15           Q.    Is it your testimony --
16                 THE COURT REPORTER:                  I'm sorry.
17                 MR. HEFFERON:             I'm sorry.               My -- my
18    mistake.
19                 MS. CHIU:         Counsel, I'm going to ask that
20    you let the witness finish his answer.
21    BY MR. HEFFERON:
22           Q.    Is it your testimony that borrowers who
23    are underwater suffered losses as a result of the
24    decrease in property value from this REO discount?
25           A.    No.    My testimony is that this is an

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 128 of
                                      324

                                                                            Page 127
 1    average loss, and it's an average across borrowers
 2    who did not have a loss and borrowers who had
 3    perhaps, larger losses.
 4           Q.    And how much did the borrowers, who had no
 5    equity to start with, how much did they lose?
 6                 MS. CHIU:         Objection.             Asked and answered.
 7                 THE WITNESS:            This is a conservative
 8    est- -- this is a conservative estimate of the
 9    average -- of an average in which they would have
10    zero loss --
11    BY MR. HEFFERON:
12           Q.    Okay.
13           A.    -- a borrower underwater would have zero
14    loss if -- when the property was sold at -- at fair
15    market value.
16           Q.    Okay.      So if you had information that --
17    if you had information that 88 percent of the
18    borrowers we're talking about were underwater at the
19    time and -- strike that.
20                 So if you accept my representation, that
21    88 percent of the borrowers were underwater at the
22    time, would you still have set up your calculation
23    based upon an average, rather than taking those
24    people just completely out of the calculation?
25                 MS. CHIU:         Objection.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 129 of
                                      324

                                                                          Page 128
 1                 THE WITNESS:            First of all, I would take
 2    strong exception to your representation of
 3    88 percent.      That's simply not anywhere close to the
 4    reality of --
 5    BY MR. HEFFERON:
 6           Q.    What's your basis for that?
 7           A.    -- of Ocwen's numbers.
 8           Q.    What's your basis?
 9                 MS. CHIU:         Counsel, please let him finish
10    his answer.
11                 THE WITNESS:            My basis is Ocwen's data.
12    BY MR. HEFFERON:
13           Q.    And what --
14           A.    That -- that number is con- --
15    inconsistent with Ocwen's data.
16           Q.    What does it show?
17           A.    What does what show?
18           Q.    The data.
19                 MS. CHIU:         Objection.
20                 THE WITNESS:            Go and -- go and -- have
21    Dr. Halm go and look at -- at inter- -- RFP 9 and 10
22    and Interrogatory Response 5.                     It's -- it's just not
23    consistent with your -- with that representation.
24    BY MR. HEFFERON:
25           Q.    And what's your -- what's your

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 130 of
                                      324

                                                                             Page 129
 1    recollection of what the data shows for the number
 2    of underwater borrowers?
 3                 MS. CHIU:         Objection.
 4                 THE WITNESS:            I would say that -- first of
 5    all, I make a distinction between recourse and
 6    nonrecourse states.            Okay.
 7    BY MR. HEFFERON:
 8           Q.    Without that distinction taken into
 9    account, what's the recollection of the --
10           A.    Well -- I --
11           Q.    -- number of --
12           A.    I --
13                 THE COURT REPORTER:                  Hold on.
14                 THE WITNESS:            Sorry.
15                 I don't consider it relevant as to what --
16    what the situation is in recourse states?                       That
17    is -- underwater has no meaning in a recourse state
18    because, you know, you -- you're -- you're liable
19    for the total balance, whether or not it can be a --
20    recovered through sale.
21    BY MR. HEFFERON:
22           Q.    Well, I'm answering the question -- I'm
23    asking the questions and I'm telling you to answer
24    my question based upon all loans, regardless of
25    whether the borrower's in a recourse or nonrecourse

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 131 of
                                      324

                                                                                     Page 130
 1    state.
 2                 MS. CHIU:         Objection.
 3    BY MR. HEFFERON:
 4           Q.    What's your testimony about how many
 5    borrowers or what percentage of borrowers were
 6    underwater at the time that you were calculating an
 7    equity loss?
 8                 MS. CHIU:         Objection.             Form.
 9                 THE WITNESS:            I can -- I can recall a
10    calculation for nonrecourse states.                             And for that
11    calculation, approximately, somewhere between 40 and
12    50 percent of the loans are underwater.
13    BY MR. HEFFERON:
14           Q.    All right.          In con- -- performing your
15    calculation of equity loss, why did you include
16    those 40 to 50 percent of borrowers who you knew,
17    based on the data, had no equity that they could
18    possibly lose?
19                 MS. CHIU:         Objection.
20                 THE WITNESS:            The whole intent of the
21    calculation is to compute from -- from an average
22    loss.    What you've asked is why didn't I exclude the
23    borrowers who had -- who were -- had no equity loss.
24    The answer is, I -- they were in the calculation the
25    same way the people in the calculation that had

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 132 of
                                      324

                                                                                Page 131
 1    twice -- or three times the equity loss.                           That's an
 2    average.     And then there -- there's no reason to
 3    exclude one group without some -- some -- it -- it
 4    simply is not a -- is not a -- not a sensible
 5    calculation to perform -- to take an average loss
 6    and apply it only to a fraction of the population.
 7    BY MR. HEFFERON:
 8           Q.    And that's how you perform your
 9    econometric work, you include people who couldn't
10    possibly have been harmed in conducting damage
11    calculations; is that what you normally do?
12                 MS. CHIU:         Objection.             Objection.
13                 THE WITNESS:            I believe this is a
14    legitimate way to do the calculation.                           I have done
15    tabulations which take these -- take the details
16    into account.       And I can -- those are tab- --
17    tabulations based on data previously delivered --
18    delivered to defendants, but not included in my
19    surrebuttal report, so...
20    BY MR. HEFFERON:
21           Q.    So you're sticking with how you did it,
22    which was to include all of the underwater
23    borrowers; correct?
24                 MS. CHIU:         Objection.
25                 THE WITNESS:            The answer is that I took

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 133 of
                                      324

                                                                            Page 132
 1    this population, I took the average loss for the
 2    population, and I applied it to the population, and
 3    that will include some borrowers who had zero loss.
 4    That'll include some borrowers that had 40,000- to
 5    $60,000 loss.       They -- they differ from borrower to
 6    borrower, but that -- this is an average loss.                     In
 7    fact, it's a quite conservative estimate of the
 8    average loss.
 9    BY MR. HEFFERON:
10           Q.    Did you, in conducting -- in determining
11    what the fair market value was at foreclosure to do
12    this calculation, you had to make that calculation,
13    right, the fair market value of the property at the
14    time of foreclosure?
15                 MS. CHIU:         Objection.
16                 THE WITNESS:            You're asking, does that --
17    is that a factor in Table 13?                     Is that -- is the
18    question?
19    BY MR. HEFFERON:
20           Q.    In your opinion.
21           A.    Table 13 --
22                 MS. CHIU:         Objection.
23                 THE WITNESS:            -- is based on a literature
24    estimate of the -- of the average equity loss, a --
25    a calculation which uses the -- the market value of

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 134 of
                                      324

                                                                                  Page 133
 1    house -- houses in this population.                             And that's, in
 2    turn, based on the data that comes from Ocwen.
 3    BY MR. HEFFERON:
 4           Q.    That's based upon the original purchase
 5    price?
 6           A.    Well, it's based on the original purchase
 7    price, and on the appreciation of houses in the
 8    neighborhood.
 9           Q.    And -- well, actually, it was based upon
10    the averages in the whole county; wasn't it?
11           A.    I'm sorry.
12           Q.    Actually, it was based on the averages in
13    the whole county; wasn't it?
14                 MS. CHIU:         Objection.             Also, Counsel, I --
15    I'm going to ask that you watch your tone of voice.
16    BY MR. HEFFERON:
17           Q.    Go ahead, Professor.
18                 MS. CHIU:         Please be respectful to our
19    witness.
20                 THE WITNESS:            It's -- it's based on ZIP
21    code level prices where those were available.
22    BY MR. HEFFERON:
23           Q.    How about when they weren't available?
24                 MS. CHIU:         Objection.
25                 THE WITNESS:            In -- in a -- a small

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 135 of
                                      324

                                                                         Page 134
 1    minority of cases, they -- ZIP code information
 2    wasn't available, in which case a broader average
 3    was used.
 4    BY MR. HEFFERON:
 5           Q.    Okay.      And as far as fair market value,
 6    you chose -- when you created the report, you chose
 7    not to use data that Ocwen had of the value, based
 8    upon what you referred to as drive-by appraisals?
 9                 MS. CHIU:         Objection.             Form.
10                 THE WITNESS:            Yes, the -- the Ocwen data
11    is not -- is not satisfactory or adequate for that
12    calculation.
13    BY MR. HEFFERON:
14           Q.    And when you created this report and
15    finished it off, I think it was in September of
16    2019, what information did you have about whether
17    the -- the drive-by appraisals were not satisfactory
18    or adequate?
19                 MS. CHIU:         Objection.
20                 THE WITNESS:            What I had at that time
21    were -- were the Ocwen documents, Ocwen responses,
22    which -- which indicated where -- where new
23    appraisals had been made, or new determinations had
24    been made, and those data were extremely spotty and
25    were certainly not usable for a broad statistical

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 136 of
                                      324

                                                                         Page 135
 1    calculation.
 2    BY MR. HEFFERON:
 3           Q.    Did you try to use them when they were
 4    available as a better calculation of fair market
 5    value than your attempt to generate fair market
 6    value, based upon historical purchase price?
 7                 MS. CHIU:         Objection.             Form.
 8                 THE WITNESS:            The answer is, in my
 9    judgment it was not appropriate to do that the --
10    these -- these data were so spotty and so -- and
11    most- -- mostly unavailable, that they were not
12    useful for statistical purposes.
13    BY MR. HEFFERON:
14           Q.    And when you say "spotty," what do you
15    mean?
16           A.    I'm sorry, I -- you --
17           Q.    When you say "spotty," what do you mean?
18           A.    Spotty, I mean missing -- the -- very --
19    very few of the properties had loan -- loan-to-value
20    numbers which were current at the time of
21    foreclosure in the data that I looked at.
22           Q.    I'm not asking about loan to value.                I'm
23    asking about fair market value.
24                 MS. CHIU:         Counsel, is there a question?
25                 MR. HEFFERON:             Yeah.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 137 of
                                      324

                                                                         Page 136
 1    BY MR. HEFFERON:
 2           Q.    I mean, I'll ask the same question.                When
 3    you say "spotty" when referring to the data on fair
 4    market value that Ocwen had, what do you mean?
 5           A.    As far as I'm aware, the only data that
 6    Ocwen had on value was -- was the origination value
 7    and the origination loan and a -- a very -- an often
 8    unreported or unmeasured loan-to-value ratio at some
 9    later date.
10           Q.    Okay.      So at the time you did your report,
11    were you not aware that Ocwen had drive-by
12    appraisals for the properties that you were studying
13    showing the value at the time of foreclosure
14    initiation?
15                 MS. CHIU:         Objection.
16                 THE WITNESS:            What I stated is that what I
17    -- what I knew from the data was that Ocwen did not
18    have a generally available and clear housing --
19    market value or housing prices data at -- at the
20    time -- at the dates that I would -- I needed it.
21    BY MR. HEFFERON:
22           Q.    Okay.      So you weren't aware that that --
23    those documents and records existed; is that your
24    testimony?
25           A.    Say it one more time.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 138 of
                                      324

                                                                                  Page 137
 1           Q.    You weren't aware that those documents and
 2    records of valuations existed in Ocwen's hands; is
 3    that your testimony?
 4                 MS. CHIU:         Objection.
 5                 THE WITNESS:            You're suggesting there --
 6    there are documents that were not turned over?                           Is
 7    that what you're asking?
 8    BY MR. HEFFERON:
 9           Q.    I'm asking whether you were aware of
10    documents and records that Ocwen had, showing the
11    fair market value, based upon an appraisal that was
12    contemporaneous with the foreclosure process.                           Were
13    you aware of those?
14                 MS. CHIU:         Objection.
15                 THE WITNESS:            I've already mentioned
16    the -- the data that I -- I cited specifically on
17    this, which is -- well, actually, no.                           I would have
18    to go back and -- and recall the -- the RFPs.                           I
19    don't have the numbers memorized.
20    BY MR. HEFFERON:
21           Q.    REO discount, I think we talked about
22    before, is the -- the discount that you described in
23    the price of the property when it is sold -- when
24    the foreclosure is over from the mortgage servicing
25    company to a -- a third party; isn't that correct?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 139 of
                                      324

                                                                         Page 138
 1                 MS. CHIU:         Objection.
 2                 THE WITNESS:            That's my understanding,
 3    yes.
 4    BY MR. HEFFERON:
 5           Q.    Okay.      Do you have any information about
 6    the -- about the difference between the fair market
 7    value on an open sale, as you described it, and the
 8    amounts that loans typically -- excuse me, that
 9    properties typically received at a foreclosure
10    auction?
11           A.    Please re- -- re- --
12           Q.    Sure.
13                 Do you have any information -- do you have
14    any information about the difference between the
15    fair market value of a property at an open sale and
16    the amount that a property typically received at a
17    foreclosure auction?
18           A.    Yes.
19                 MS. CHIU:         Objection.             Form.
20    BY MR. HEFFERON:
21           Q.    And what information do you have about
22    that?
23           A.    There's substantial literature on housing
24    market sale prices with -- with and without a flag
25    for an REO sale.          And those studies can give a

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 140 of
                                      324

                                                                         Page 139
 1    specific discount -- or give -- give a range of
 2    discounts associated with an REO sale.
 3           Q.    Okay.      Sir, I'm not asking about an REO
 4    sale.    I'm asking about the foreclosure auction.
 5                 Do you have any information about the
 6    difference about -- the difference between the fair
 7    market value of a property at open sale and the
 8    amount the property typically received at a
 9    foreclosure auction?
10                 MS. CHIU:         Objection.             Form.
11                 THE WITNESS:            I have some information on
12    that from -- from the papers that are in the
13    academic literature, yes.
14    BY MR. HEFFERON:
15           Q.    Okay.      And why did you not use that
16    information in conducting your calculation of equity
17    loss?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            We could -- we can go to
20    specific papers, but what those specific papers do
21    is -- is analyze the sale at the time of the -- of
22    an REO sale.
23    BY MR. HEFFERON:
24           Q.    Do you understand the difference between
25    an REO sale and a foreclosure auction?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 141 of
                                      324

                                                                                Page 140
 1           A.    Yes.
 2           Q.    What's the difference?
 3           A.    Well, I think at the -- at the -- as I
 4    understand it, at the initial auction, the property
 5    is offered for sale at a price which would discharge
 6    the loan.      If a -- if a private bidder or investor
 7    offers above that price, they acquire the property
 8    and the loan is discharged.
 9                 If not, the lender -- effectively the --
10    the real estate agency of the renter becomes the --
11    the owner of the property.                   And that's the R- -- and
12    then if they have somebody sell it, that's the REO
13    sale.
14           Q.    Okay.      So I'm not asking about the
15    subsequent sale of the property at REO.                         I'm asking
16    about the difference between the fair market value
17    of the property at an open sale and the amount that
18    it was sold for at foreclosure auction.
19                 Do you have any information about that
20    discount, as it were?
21           A.    Well, I'm aware of the way that market
22    worked, and I certainly have an econ- -- an economic
23    view on what the relationship is between that and
24    the -- and the subsequent REO sale.
25           Q.    I'm not asking about an REO sale.                      I'm

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 142 of
                                      324

                                                                         Page 141
 1    asking you about the difference between the value of
 2    the property at fair market on the open market and
 3    the amount that it sold for at foreclosure.
 4           A.    I understand your question, and I'm -- I'm
 5    saying that I have an opinion on that, based on the
 6    REO sale and the -- and the economic link one would
 7    expect between the foreclosure sale and the REO
 8    sale.
 9           Q.    Okay.      What is your opinion, sir?
10           A.    My opinion is that prices in the
11    foreclosure sale would reflect the subsequent RE- --
12    REO sale value.
13           Q.    And so my question for you, sir, is -- is
14    why, in calculating the property value discount for
15    purposes of the equity loss, why do you use the REO
16    discount rather than a discount based upon the
17    original foreclosure auction sale?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            A very -- a large majority
20    of foreclosure auction outcomes go back to the
21    real -- to the lender and -- and become a subsequent
22    REO sale.      And that -- for a vast majority of
23    these -- of these properties, the RE- -- REO sale is
24    the definitive economic sale, which determines their
25    value.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 143 of
                                      324

                                                                           Page 142
 1    BY MR. HEFFERON:
 2           Q.    For -- for a borrower who got foreclosed
 3    upon, the loss of equity that the borrower suffered
 4    from the foreclosure would have occurred at the time
 5    of the auction; isn't that correct?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            I do not understand that to
 8    be the case.       I understand that the borrower had --
 9    had continuing obligations af- -- after the
10    foreclosure sale.
11    BY MR. HEFFERON:
12           Q.    How about in nonrecourse state, is it your
13    understanding that the borrower -- for a borrower
14    who got foreclosed upon in a nonrecourse state, the
15    loss of equity the borrower suffered from in the
16    foreclosure would have occurred at the time of the
17    auction?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            Okay.        In a nonrecourse
20    state -- let me -- I need to paraphrase your
21    question because I'm just losing track of the
22    language.
23                 So we're talking about a nonrecourse
24    state.      We're talking about a borrower who's
25    underwater or not underwater?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 144 of
                                      324

                                                                            Page 143
 1    BY MR. HEFFERON:
 2           Q.    Not underwater.               I think we've already
 3    established, have we not, that people who are
 4    underwater have no equity to lose?
 5                 So my question is, in a nonrecourse state
 6    for a borrower who is not underwater, isn't it true
 7    that any loss of equity they suffered would have
 8    occurred at the time of the foreclosure auction?
 9           A.    And I -- and I believe the answer -- I
10    will elaborate my answer, which is that, to the
11    extent that that property wasn't acquired by a third
12    party, not -- not reverting to the lender, that
13    would have been the price at which that bid would
14    have been made -- or the -- the amount of that bid
15    would reflect some foreclosure stigma.
16                 So -- and -- and, in fact, that
17    foreclosure stigma would typically be estimated
18    relatively well by the subsequent REO discount,
19    since many of these investors would turn around
20    and -- and resell the property.
21           Q.    So in a nonrecourse state, for a borrower
22    who is not underwater, isn't it true that the loss
23    of equity by that borrower would have occurred at
24    the foreclosure auction?
25                 MS. CHIU:         Objection.             Asked and answered.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 145 of
                                      324

                                                                            Page 144
 1                 THE WITNESS:            Yes, let's distinguish
 2    between its -- its -- when it occurs and when it's
 3    measured.      And the -- the statement is that, the way
 4    I measure that -- or the way these studies have
 5    measured that, and I use these studies, is to look
 6    at what -- what happened in the subsequent REO sale.
 7                 So that's -- and -- and now I'm saying, as
 8    a matter of economics, that if an investor paid more
 9    in the foreclosure auction, my -- my economic
10    assumption would be that they -- they -- on resale
11    they're going to be in the same market with a --
12    with a property that carries the same baggage as an
13    REO sale.
14    BY MR. HEFFERON:
15           Q.    So in a nonrecourse state, for a borrower
16    who is not underwater, isn't it true that the loss
17    of equity by that borrower would have occurred at
18    the foreclosure auction?
19           A.    Please repeat the question.
20           Q.    Sure.      I've already tried it five times.
21                 So in a nonrecourse state, for a borrower
22    who is not underwater, isn't it true that the loss
23    of equity by that borrower would have occurred at
24    the foreclosure auction?
25                 MS. CHIU:         Objection.             Asked and answered.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 146 of
                                      324

                                                                                  Page 145
 1                 THE WITNESS:            I believe I just answered
 2    that question.        I'm not dis- -- I didn't dispute
 3    that.    I did -- I described --
 4    BY MR. HEFFERON:
 5           Q.    So your answer is yes?
 6           A.    -- how -- how the -- how it's measured.
 7           Q.    Okay.      But your answer is yes in terms of
 8    occurrence; it would have occurred at the
 9    foreclosure auction?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            I -- I will leave open the
12    exception that it's not clear to me that the
13    borrower doesn't have continuing obligations, even
14    in a recourse -- even in a nonrecourse state, and
15    that some -- the -- the final takeaway from that
16    borrower could -- could involve down- -- further
17    downstream calculations.
18    BY MR. HEFFERON:
19           Q.    Which are not the subject of your opinion?
20           A.    I'm just simply saying that I can't -- I
21    cannot definitively rule that out.                          I -- it's not
22    part of my opinion.
23           Q.    In any event, is it your testimony that
24    these papers that are cited in your report, that
25    contain a [verbatim] REO discount that -- that you

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 147 of
                                      324

                                                                         Page 146
 1    use are actually describing the discount in
 2    connection with the foreclosure auction?
 3                 MS. CHIU:         Objection.
 4                 THE WITNESS:            My testimony would be from
 5    the numbers that I know in the literature
 6    that that's -- that's something by -- something on
 7    the order of 80 percent of foreclosure auctions are
 8    unsuccessful, in the sense that the property reverts
 9    to the lender, and so that the REO sale of those
10    properties is the -- is the relevant sale directly.
11                 And it's my economic opinion that the
12    remaining 18 -- 18, 20 percent or so, which are, in
13    fact, acquired by third-party investors, those
14    third-party investors, in my economic opinion would
15    be in the same market as the -- as the REO entity,
16    and would be bidding -- taking that -- the resale
17    value into account that would reflect the same kind
18    of discount.
19    BY MR. HEFFERON:
20           Q.    And are there published studies that you
21    cite in your paper that estimate the equity loss at
22    the time of foreclosure auction by referring to
23    measurements of the REO discount?
24                 MS. CHIU:         Objection.
25                 THE WITNESS:            Please restate the question.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 148 of
                                      324

                                                                           Page 147
 1    BY MR. HEFFERON:
 2           Q.    Are there published papers, that you cite
 3    in your report, that estimate the equity loss at the
 4    time of foreclosure auction by referring to
 5    measurements of the REO discount?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            I'd refer you to the
 8    Campbell paper.         That's the -- the basis for my
 9    understanding of -- of this.                    I don't recall that it
10    makes a -- a specific claim.                    That's my -- when I've
11    made a claim here, it's my economic inference.
12    BY MR. HEFFERON:
13           Q.    And you made no attempt, other than
14    referring to the REO discount, to try to determine
15    the equity loss at the time of foreclosure auction;
16    isn't that right?
17                 MS. CHIU:         Objection.
18                 THE WITNESS:            That's correct.
19                 MR. HEFFERON:             Okay.        Let's take a break
20    for lunch.
21                 THE VIDEOGRAPHER:                This is end of Media 4.
22    We're going off the record at 12:36 p.m.
23                 (Lunch recess taken.)
24                 THE VIDEOGRAPHER:                This is the beginning
25    of Media 5.      We're going back on the record at

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 149 of
                                      324

                                                                         Page 148
 1    1:35 p.m.
 2    BY MR. HEFFERON:
 3           Q.    Professor McFadden, my first question is
 4    that, now you've had a little time to reflect on the
 5    lunch break, is there anything about the testimony
 6    this morning that you would like to amend or
 7    correct?
 8           A.    No.
 9           Q.    As part of your calculations -- I'm sorry,
10    as part of your work in trying to determine the
11    equity loss for these loans, as reflected in your
12    report, paragraph 118, did you ever attempt to
13    calculate the equity that borrowers in the property,
14    by subtracting the amounts owed on the loan from the
15    fair market value of those properties?
16                 MS. CHIU:         Objection.
17                 THE WITNESS:            That was not done in Table
18    14 of the amended report.                  I have done calculations
19    like that subsequently.
20    BY MR. HEFFERON:
21           Q.    Okay.      And what was the result of -- what
22    was the occasion for doing those calculations?
23           A.    Please say it again.
24           Q.    Sure.      Why did you do those calculations
25    subsequently?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 150 of
                                      324

                                                                           Page 149
 1           A.    To clarify Dr. Halm's claims.
 2                 MS. CHIU:         Can we go off the record for a
 3    second?     This isn't updating.
 4                 THE COURT REPORTER:                  I'm sorry, one
 5    second, please.         One second.
 6                 THE VIDEOGRAPHER:                This is end of Media 5.
 7    We're going off the record at 1:36 p.m.
 8                 (Off the record.)
 9                 THE VIDEOGRAPHER:                This is the start of
10    Media 6.     We're going back on the record at
11    1:38 p.m.
12    BY MR. HEFFERON:
13           Q.    Okay.      Professor, it might just be easier
14    to sort of start back at the beginning.
15                 As part of your work in calculating the
16    equity loss on these loans involved in your report,
17    did you ever attempt to calculate the equity the
18    borrower had by subtracting the amounts owed on the
19    loans from the fair market value of those
20    properties?
21           A.    And my answer was not in Table 14, not in
22    the amended report, but subsequently I have done
23    such calculations.
24           Q.    And why did you do those calculations
25    subsequently?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 151 of
                                      324

                                                                               Page 150
 1           A.    Dr. Halm complained -- made claims in his
 2    rebuttal that there were a very large number --
 3    share of mortgages that were underwater.                        And so I
 4    went back to the Ocwen data and did my own
 5    calculations as to -- to the share underwater and
 6    the net -- and -- and the equity of those who were
 7    not underwater, the average equity.
 8           Q.    Okay.      And what -- what was the conclusion
 9    of your calculations?
10           A.    The conclusion is -- is that the number in
11    Table 14 is -- is conservative.                       It is a -- it is
12    less than the number you would get by looking at the
13    population of borrowers in foreclosure and doing the
14    calculation borrowed by borrower.
15           Q.    And what do you mean by -- what do you
16    mean by "borrowed by borrower"?
17           A.    There -- there were a -- a number of
18    borrowers in the Ocwen data who actually went -- had
19    foreclosure sales.           And for those, one can es- --
20    estimate the fair market value of their property.
21    And one can determine their -- their -- their cost
22    of closing out the loan and do that calculation.
23    Penalties and fees can -- can be handled before or
24    after that calculation.
25           Q.    And which were the borrowers that you were

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 152 of
                                      324

                                                                         Page 151
 1    able to determine fair market value?
 2                 MS. CHIU:         Objection.
 3                 THE WITNESS:            The pertinent analysis I did
 4    in this connection was [verbatim] -- was with
 5    borrowers that were in a match between the MBS Data
 6    set and the Oc- -- and Ocwen loans and -- and which
 7    met the -- the various screenings that I applied to
 8    the data actually used in the damage calculation.
 9    BY MR. HEFFERON:
10           Q.    Okay.      And have you produced -- when did
11    you do those calculations?
12                 MS. CHIU:         Objection.             Form.
13                 THE WITNESS:            I -- I did the most recent
14    of those calculations as part of deposition --
15    deposition preparation within the last two weeks.
16    BY MR. HEFFERON:
17           Q.    And have you produced them?
18           A.    No, I have not.
19           Q.    Okay.      How many sets of calculations are
20    there that you haven't produced?
21                 MS. CHIU:         Objection.             Form.
22                 THE WITNESS:            I believe that -- well, I
23    have done several calculations, so I -- you asked me
24    how many.      I've -- I've done several additional runs
25    of the --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 153 of
                                      324

                                                                               Page 152
 1                 THE COURT REPORTER:                  I'm sorry, what
 2    model?      I didn't hear you.
 3                 THE WITNESS:            Proportional hazards model,
 4    and I've done this analysis I just described.
 5    BY MR. HEFFERON:
 6           Q.    Okay.      Let's -- let's put the proportional
 7    hazards model to one side.                   We'll ask about that in
 8    a minute.
 9                 As to this analysis that you were just
10    talking about, how many -- how many analyses did you
11    conduct?
12                 MS. CHIU:         Objection.             form.
13                 THE WITNESS:            I'm not sure, quite how you
14    count analyses, but basically one.                          I did one, one
15    analysis.
16    BY MR. HEFFERON:
17           Q.    And when did you do that?
18           A.    When did I do that?
19           Q.    Yeah.      You said in the last two weeks, but
20    that's --
21           A.    Within the last two weeks.
22           Q.    Yeah.      Can you be more specific?
23           A.    Oh, I think I initiated that calculation
24    about two weeks ago, and it went -- it went through
25    discussions, and I think I had the final results

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 154 of
                                      324

                                                                         Page 153
 1    probably a few days ago.
 2           Q.    Okay.      And -- and describe again what the
 3    final results were.
 4           A.    I don't have the -- I don't have my
 5    cal- -- the calculations in front of me, but they --
 6    they confirmed that the approximately $2,000
 7    estimate for -- average for equity loss is a
 8    conservative estimate of the average in the
 9    population, taking these other issues into account.
10           Q.    Taking -- but these were only calculations
11    that you did using fair market value that you could
12    acquire from actual completed foreclosure sales?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            You don't obtain a voluntary
15    market value from actual foreclosure sales.
16    BY MR. HEFFERON:
17           Q.    Well, what -- what -- I guess I don't
18    understand the calculation, since you haven't
19    produced them.
20                 So tell me, then, what you -- what you did
21    to -- to calculate the equity loss using these new
22    analyses.
23           A.    The -- the elements of this calculation
24    are al- -- already present in my previous reports
25    and in the backup data for them.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 155 of
                                      324

                                                                                 Page 154
 1                 I -- I have a [verbatim] origination price
 2    provided by Ocwen for individual loans.                         I have a
 3    price -- housing price index for the ZIP code in
 4    which that property is located.                       And I can update
 5    the -- the origination price by that price index to
 6    estimate current fair market value for that property
 7    in a voluntary sale.
 8           Q.    But what did you do most recent in the
 9    last two weeks, that was different from what you had
10    done before you signed the report -- the surrebuttal
11    report?
12           A.    I then -- I then took those housing
13    values.     I took calculations of the borrowers'
14    obligation and -- which was the loan principal and
15    other obligations at that point in time, such as
16    discharging the escrow balance.
17                 And I took the difference between the --
18    this estimated value of the property and those --
19    those obligations, the obligations that would have
20    had to have been discharged in a voluntary sale.
21           Q.    You did that for the entire population
22    that was the subject of this part of your report?
23           A.    I did that for --
24                 MS. CHIU:         Objection.
25                 THE WITNESS:            -- the sample that was

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 156 of
                                      324

                                                                               Page 155
 1    matched between MBS and Ocwen, and which met the
 2    other screening criteria that are used in my damage
 3    analysis.
 4    BY MR. HEFFERON:
 5           Q.    And how many loans were those?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            I'll give you only -- I -- I
 8    don't remember exactly.                So I'll give you a rough
 9    approximation that it is approximately 4,000.
10                 MR. HEFFERON:             And why has that not been
11    produced, Shirley?
12                 MS. CHIU:         Because it doesn't change
13    his -- his opinions don't change.                         He was doing --
14    this was -- this was analysis he was doing to
15    confirm opinions that he already had in his report.
16                 MR. HEFFERON:             So your position is, it is
17    not required to be produced?
18                 MS. CHIU:         Our position is that this
19    was -- he had provided the backup materials, which
20    contained the information that he used for this
21    analysis.
22                 MR. HEFFERON:             And is it your position
23    this didn't need to be produced?
24                 MS. CHIU:         There are no new opinions
25    resulting from this -- from this analysis.                         And

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 157 of
                                      324

                                                                                    Page 156
 1    we've already provided to you the information that
 2    he used to do this additional work that he just
 3    described.
 4    BY MR. HEFFERON:
 5           Q.    Now, Mr. -- Professor McFadden --
 6                 MR. HEFFERON:             Certainly, I object to that
 7    and am going to hold the deposition open, as well as
 8    clawback some of the time we wasted on -- on
 9    questions that would not have been asked, had the
10    proper materials been produced.
11    BY MR. HEFFERON:
12           Q.    Professor McFadden --
13                 MS. CHIU:         So we disagree with that.                  I
14    just want to note on the record that we disagree
15    with what you just stated, but --
16    BY MR. HEFFERON:
17           Q.    Professor McFadden, why did you do these
18    calculations if they were, as your counsel said,
19    utterly irrelevant to your opinions?                            What was your
20    purpose of doing them?
21                 MS. CHIU:         Objection.             That misstates what
22    I stated.
23                 THE WITNESS:            The purpose in doing it was
24    to confirm for myself that my original opinion was
25    conservative and stood.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 158 of
                                      324

                                                                         Page 157
 1    BY MR. HEFFERON:
 2           Q.    And I think you mentioned a number of
 3    times today that you were referring back to the fact
 4    that your conservative -- your opinion was
 5    conservative in defending the opinion.
 6                 Do you recall those occasions this
 7    morning?
 8           A.    Yes.
 9           Q.    Okay.      And this calculation you did was
10    one of the reasons why you testified today that your
11    opinion in this area was conservative; isn't that
12    correct?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            The reason I testified it
15    was conservative was that it was originally designed
16    to be conservative.            It took the low end of numbers
17    from the literature.
18    BY MR. HEFFERON:
19           Q.    And isn't it true that one of the reasons
20    why you testified today, that your opinions were
21    conservative, is because in the last two weeks, you
22    did a calculation that confirmed your opinions were
23    conservative?
24                 MS. CHIU:         Objection.
25                 THE WITNESS:            Well, you asked me if I had

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 159 of
                                      324

                                                                             Page 158
 1    done any -- any additional calculations, and I
 2    answered -- I answered your question with a
 3    statement that I have done it.                      And you asked me
 4    what those were for and I asked -- I said that that
 5    was to reassure myself that, in fact, my -- my
 6    statement that this was conservative was, in fact,
 7    true and my conclusion is that it was true.
 8    BY MR. HEFFERON:
 9           Q.    Okay.      And that's why you testified today
10    that your opinion's conservative; correct?
11                 MS. CHIU:         Objection.             Misstates
12    testimony.
13                 THE WITNESS:            I -- I -- as I stated
14    already, the -- the original -- the original
15    statement was that the whole calculation was
16    designed to be conservative.                    That is from the --
17    from the public sources, I took the -- the low end
18    of a whole range of numbers, which could have easily
19    been -- I could have been aggressive and taken
20    double that.       I did not.            I took the conservative
21    end of it.
22                 And my statement to you today is that I
23    have done none of the calculations I -- calculations
24    I've done suggest that I was wrong in the state --
25    in the belief and the statement that that was a

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 160 of
                                      324

                                                                           Page 159
 1    conservative estimate.
 2    BY MR. HEFFERON:
 3           Q.    And one of the reasons you testified today
 4    that your opinion is conservative is because of the
 5    check you conducted in the last two weeks on your
 6    calculation of equity loss; isn't that correct?
 7                 MS. CHIU:         Objection.
 8                 THE WITNESS:            If this calculation had
 9    shown I was not conservative, I would tell you that.
10    BY MR. HEFFERON:
11           Q.    And that was why you conducted the test;
12    correct?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            No.      I conducted the test
15    because I -- I did not understand Dr. Halm's
16    calculations and I wanted to -- I wanted to clarify
17    why -- why there were such large differences between
18    his calculations and mine.
19    BY MR. HEFFERON:
20           Q.    And what was your conclusion in that
21    regard?
22           A.    My conclusion is that Dr. Halm -- I do not
23    under -- I still do not understand Dr. Halm's
24    calculations.
25           Q.    Okay.      Again, certainly, this material

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 161 of
                                      324

                                                                         Page 160
 1    should have been produced.
 2                 Let's talk about your proportional hazards
 3    model.      You also conducted additional runs of your
 4    proportional hazards model that you haven't
 5    produced; is that correct?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            I -- I -- I -- I have done
 8    several -- two additional -- additional runs,
 9    correct.
10    BY MR. HEFFERON:
11           Q.    Okay.      And what was the purpose of doing
12    that?
13           A.    Dr. Halm has claims about the share of
14    loans that were delinquent in the month in which a
15    servicing error occurred, and escrow delay occurred.
16    And his calculations are inconsistent with my own
17    work.    And I was trying to understand more about why
18    he was getting numbers that were so much at variance
19    with my work.
20           Q.    Are those the only reasons you reran
21    additional proportional hazards model analyses?
22           A.    That's correct.
23           Q.    Okay.      Why did you do that after you
24    submitted the surrebuttal report rather than before?
25           A.    I believe I -- that I -- I've already

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 162 of
                                      324

                                                                             Page 161
 1    responded to Dr. Halm's claims in my surrebuttal
 2    report.     This was simply a refinement of statements
 3    in my surrebuttal report.
 4           Q.    And you didn't answer my question, so I'll
 5    ask again.
 6                 Why did you not perform that analyses
 7    before you signed the surrebuttal report?
 8                 MS. CHIU:         Objection.             Asked and answered.
 9                 THE WITNESS:            I -- I did the analysis that
10    I did for my surrebuttal report.                        The -- some of the
11    work that I've done since is a refinement of that.
12    It would give -- it would actually give higher
13    damages because it's a more precise calculation.
14    But I have not -- I'm not modifying my estimate of
15    damages or my opinion as a re- -- result of those
16    additional calculations.
17    BY MR. HEFFERON:
18           Q.    Okay.      And so why did you perform the
19    analyses after you signed the surrebuttal report,
20    rather than before?
21                 MS. CHIU:         Objection.             He already answered
22    the question.
23                 THE WITNESS:            Because I wanted to
24    understand -- again, I was trying to understand why
25    Dr. Halm was getting results so much at variance of

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 163 of
                                      324

                                                                             Page 162
 1    mine.
 2    BY MR. HEFFERON:
 3           Q.    And was it not necessary to figure that
 4    out before you signed the surrebuttal report?
 5           A.    I -- I would say no, it was not necessary.
 6           Q.    Okay.
 7                 MR. HEFFERON:             So -- so, again, we
 8    certainly call for the production of those
 9    materials, and as well as clawback of time spent.
10                 MS. CHIU:         I'm just going to -- Counsel,
11    I'm just going to state for the record that we've
12    produced all backup materials, you know, that --
13    with which he ran those analyses.                         And he has
14    already indicated that his opinions do not change as
15    a result.
16                 MR. HEFFERON:             Well, that -- that's not
17    the standard.       The standard is whether it's -- it's
18    something that the party's entitled to find out as
19    part of the witness's work.                   Whether or not it
20    affects his opinion is not the standard, because a
21    lot might not affect his opinion, but still be
22    relevant to the Court and to the jury.
23                 MS. CHIU:         Just note for the record that
24    we disagree.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 164 of
                                      324

                                                                                  Page 163
 1           Q.    The -- the -- so I -- I asked you a
 2    question, I'm not sure you've actually answered it
 3    when I first started.              So let me ask it again.
 4                 Did you ever attempt to calculate the
 5    equity for the borrowers at issue by subtracting the
 6    amount they owed from the fair market value?
 7                 MS. CHIU:         Objection.
 8                 THE WITNESS:            The previous answer was yes.
 9    BY MR. HEFFERON:
10           Q.    Okay.      So that -- did you do that before
11    you submitted your report or your surrebuttal
12    report?
13           A.    The answer is that -- no.                          That was done
14    as -- when I began deposition preparation and I
15    wanted to clarify my -- clarify for my own purposes
16    exactly what was going on and why Dr. Halm's numbers
17    were, in fact, so far in variance from mine.
18           Q.    And it's helping you to testify here
19    today?
20           A.    I'm sorry?
21           Q.    And it's helping you to testify here
22    today, clarifying the information needed to testify?
23                 MS. CHIU:         Objection.             Form.
24                 THE WITNESS:            I -- I would say it's -- it
25    is not hurting.         I don't think it makes any

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 165 of
                                      324

                                                                         Page 164
 1    difference to my testimony, in fact.
 2    BY MR. HEFFERON:
 3           Q.    So let's talk about the foreclosure costs.
 4    In calculating the costs, legal administrative fees
 5    for foreclosures, both started and completed, it's
 6    true, is it not, that you did not use actual amounts
 7    charged to the accounts of the subject borrowers?
 8                 MS. CHIU:         Objection.             Form.
 9                 THE WITNESS:            What I use as --
10    BY MR. HEFFERON:
11           Q.    Sir, that's not what my question is.                Let
12    me -- you have to answer my question.
13                 You cal- --
14                 MS. CHIU:         Counsel, I'm going to ask that
15    you let him finish his answer.
16                 MR. HEFFERON:             No, I'm not going to -- no.
17    Because he's not answering my question.
18                 MS. CHIU:         Well, how do you know he's not
19    going to answer your question unless you let him
20    answer?
21    BY MR. HEFFERON:
22           Q.    So, Professor McFadden, I'll ask you a
23    different question.
24                 In calculating the legal administrative
25    fees for foreclosure, it's true, is it not, that you

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 166 of
                                      324

                                                                                  Page 165
 1    did not look at the accounts, and use the actual
 2    amounts that were charged to actual borrowers by
 3    Ocwen?
 4                 MS. CHIU:         Objection.             Form.
 5                 THE WITNESS:            I don't know how to answer
 6    that question.        I did statistical analysis.                    I am
 7    not doing an- -- analysis of individual borrowers.
 8    I'm doing an analysis of the population of borrowers
 9    that have foreclosure initiations.                          And --
10    BY MR. HEFFERON:
11           Q.    And you didn't --
12           A.    -- and I used Ocwen -- Ocwen documents on
13    the administrative fees associated with events
14    following a foreclosure initiation.
15           Q.    And you didn't look at the entire data set
16    and do the calculation based upon amounts actually
17    imposed; correct?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            I -- I guess I don't --
20    is -- is the question whether the numbers that Ocwen
21    reports for the fees they charged different from
22    what they actually imposed?                   Is that the -- what
23    you're representing?
24    BY MR. HEFFERON:
25           Q.    The question is what you -- I'm not

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 167 of
                                      324

                                                                            Page 166
 1    representing anything.               I'm only asking questions.
 2                 The question is whether, when you did a
 3    calculation of foreclosure costs, whether you looked
 4    at the data set for what oc- -- Ocwen actually
 5    charged.
 6                 MS. CHIU:         Objection.             Form.
 7                 THE WITNESS:            And -- and the answer is, I
 8    used the Ocwen data, which is the RFP data on what
 9    Ocwen says their -- the fees were associated with a
10    foreclosure.
11    BY MR. HEFFERON:
12           Q.    So you didn't use the actual amounts that
13    were actually charged; correct?
14                 MS. CHIU:         Objection.
15                 THE WITNESS:            So if I understand your --
16    you're saying that the Ocwen fees that they state
17    they charged were not actually the fees they
18    charged?
19    BY MR. HEFFERON:
20           Q.    I'm asking you a question, sir.                    I'm not
21    stating anything.
22           A.    Okay.      I -- yeah.            I'll agree that if --
23    if -- if the Ocwen data is fraudulent, then I have
24    worked with fraudulent data.
25           Q.    What do you -- are you doing, accusing my

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 168 of
                                      324

                                                                               Page 167
 1    client using fraudulent data?                     Is that seriously
 2    what your testimony is?
 3           A.    I -- I --
 4                 MS. CHIU:         Objection.             That misstates his
 5    testimony.
 6                 THE WITNESS:            I -- I understand what
 7    should be your question.                 Your question is:           If the
 8    numbers they've represented as being valid are, in
 9    fact, invalid, isn't -- isn't that your -- your
10    question?
11    BY MR. HEFFERON:
12           Q.    No.    My question is -- well, let me ask it
13    differently.
14                 Where did Ocwen represent what it actually
15    charged this population of borrowers for
16    administrative and legal fees?
17                 MS. CHIU:         Objection.
18                 THE WITNESS:            I don't remember the exact
19    language associated with the RFPs.                          I would have to
20    look back at the definition of the -- and the
21    particular RFP and the definition of the variables.
22    BY MR. HEFFERON:
23           Q.    And the RFP is -- is what, a request for
24    proposal?
25           A.    Yes.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 169 of
                                      324

                                                                           Page 168
 1           Q.    Okay.      And my question, sir -- or maybe
 2    I'll just ask a generic question.
 3                 Isn't it the case that there can be
 4    something that's a request for proposal, but it
 5    might not be the actual amounts that were charged;
 6    isn't that fair?
 7           A.    I have no -- I have -- all I know is, the
 8    data that I -- had been turned over to me that has
 9    been received from Ocwen.                  And I have no further
10    information on what they actually did.
11           Q.    Did you look at the data of what Ocwen
12    actually did that was turned over to counsel?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            I do not understand the
15    distinction between what they -- what they turned
16    over, which I understand to be what they've said
17    they did and what -- what they actually did.                    If
18    you're saying -- asking me -- proposing that they --
19    something they actually did was different than what
20    they said they did, then I -- I have -- have no way
21    of dealing with that.
22    BY MR. HEFFERON:
23           Q.    Well, if you want to find out whether --
24    if you want to find out the amounts that borrowers
25    were injured, as a result of these foreclosures, you

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 170 of
                                      324

                                                                         Page 169
 1    would want to look at the actual loan account
 2    information to see what they had been charged; isn't
 3    that correct?
 4                 MS. CHIU:         Objection.
 5                 THE WITNESS:            I believe the first place
 6    that I would look is for the answers to their
 7    interrogatories and their -- and -- and our
 8    responses to RFPs for specific data from their data
 9    sources.
10    BY MR. HEFFERON:
11           Q.    But as far as the question of what the
12    borrowers actually were charged, the place to look
13    for that is in the account information for what the
14    borrowers were actually charged; isn't that true?
15                 MS. CHIU:         Objection.
16                 THE WITNESS:            If they -- if that -- the
17    answer -- the answer -- if Ocwen has cleaned up
18    their account -- accounting data, and provided clean
19    versions of it, I would use the clean data provided
20    by Ocwen in preference to uncleaned accounting data.
21    BY MR. HEFFERON:
22           Q.    Why are you talking about clean data?
23           A.    Because accounting data is often quite
24    difficult to interpret.                There -- there are a
25    variety of entries in -- in a -- accounts, which are

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 171 of
                                      324

                                                                                 Page 170
 1    often quite difficult to unravel.                         And if Ocwen
 2    itself, which has -- knows a great deal more about
 3    their data than, obviously, I do, has said, we've --
 4    we've gone through this, we've clean -- cleared up
 5    the ambiguities and this a -- this is our response
 6    to your specific questions, that's the data I would
 7    use.
 8           Q.    Now, you use the survey by a consulting
 9    firm to identify administrative fees and legal fees;
10    correct?
11                 MS. CHIU:         Objection.             Form.
12                 THE WITNESS:            Are -- are you referring,
13    now, to which --
14    BY MR. HEFFERON:
15           Q.    I'm not referring to anything, sir.                      I'm
16    asking you what you did.
17                 MS. CHIU:         Counsel, is there somewhere in
18    the report you're referring to?
19                 MR. HEFFERON:             I -- no.           I'm asking him
20    what he did.
21                 THE WITNESS:            My understanding is, this
22    was done -- collected for me by staff, and my
23    understanding is, they've collect -- they assembled
24    it from Ocwen responses.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 172 of
                                      324

                                                                                Page 171
 1           Q.    So you don't even know actually, what was
 2    done to calculate foreclosure costs in this case; do
 3    you?
 4                 MS. CHIU:         Objection.
 5                 THE WITNESS:            The answer is that -- that I
 6    gave general directions to the staff to process the
 7    Ocwen data, to obtain the administrative cost.                         And
 8    I have not gone back to check the programs myself.
 9    BY MR. HEFFERON:
10           Q.    So you don't know the source of data that
11    was used?
12           A.    It was Ocwen data.
13           Q.    Which Ocwen data?
14           A.    Well, I would have to have the -- the list
15    of data sources in front of me, and I -- I don't
16    have this memorized.
17           Q.    Well, you -- in fact, you don't even know
18    whether you memorized it or not.                        You don't even
19    know -- never knew what source of data was used for
20    the foreclosure costs; do you?
21                 MS. CHIU:         Objection.             This is not a
22    memory test.       If there's somewhere in the report you
23    could refer him to.
24                 MR. HEFFERON:             No.      No.       And I will --
25    stop.    Stop.     Do that again, we're definitely

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 173 of
                                      324

                                                                          Page 172
 1    getting Matthewman on the phone.
 2    BY MR. HEFFERON:
 3           Q.    Now, Professor, isn't it true that you
 4    don't -- you never knew what information was used --
 5    what data, to calculate foreclosure costs for
 6    purposes of your opinion?
 7                 MS. CHIU:         Objection.             Form.
 8                 THE WITNESS:            I would answer that I have a
 9    general familiarity with the data that was turned
10    over from Ocwen to C -- CFPB.                     And so I would -- I
11    have a general knowledge of those data and what --
12    what their contents are.
13    BY MR. HEFFERON:
14           Q.    But sitting here today, you can't tell me
15    how those foreclosure costs were calculated?
16           A.    I can't re- -- reproduce the program from
17    memory, no.
18           Q.    You never knew how they were calculated;
19    did you?
20                 MS. CHIU:         Objection.
21                 THE WITNESS:            That's you -- that's your
22    statement.      I don't agree with it.
23    BY MR. HEFFERON:
24           Q.    What -- what's wrong with my statement?
25           A.    That I -- I -- I gave general directions

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 174 of
                                      324

                                                                                  Page 173
 1    as to how this was to be calculated, and -- that was
 2    done under my supervision.
 3           Q.    And what general direction did you give?
 4           A.    That they should -- they should go to the
 5    Ocwen data and determine what Ocwen says its
 6    attorneys' fees were.
 7           Q.    What Ocwen data did they look at?
 8           A.    I would have to go back to the source, to
 9    the programs, to -- to tell you that.                           I don't have
10    it in my memory.
11           Q.    Did you ever learn?
12                 MS. CHIU:         Objection.             Form.
13                 THE WITNESS:            I don't -- I'm not sure what
14    exactly you're -- you're looking for.                           I -- I've
15    indicated that I -- I gave directions as to look at
16    the data, and they've gone to the data.                           I -- I
17    don't think they -- I don't recall that I specified
18    that specific RFPs they should go and look at for
19    that.    I told them to go and get -- get those data
20    and they -- and they came back with the data.
21    BY MR. HEFFERON:
22           Q.    Well, sir, it's your opinion.                        And so
23    what's the basis for your opinion that the
24    foreclosure cost incurred in connection with these
25    foreclosures, completed ones was, on average,

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 175 of
                                      324

                                                                                   Page 174
 1    $1,086?
 2           A.    My -- my opinion is based on the -- on the
 3    work of my staff, under my direction.                           And I -- I
 4    trust them to do careful work.                      I also can compare
 5    this with other estimates of the cost, and some of
 6    the considerations.            I believe this is a very
 7    conservative estimate of the attorneys' fees
 8    actually charged in a foreclosure.
 9           Q.    Did you compare -- did you conduct that
10    comparison?
11           A.    Did I do a comparison with other studies?
12           Q.    Correct.
13           A.    I've -- I've asked staff to look at that,
14    and they've responded.
15           Q.    What did they tell you?
16           A.    Well, they -- they cite the Moreno study,
17    for one.
18           Q.    What did they tell you?
19           A.    Well, the Moreno study says these fees are
20    something over $3,000.
21           Q.    Why don't you look at Exhibit 3 and show
22    me where it says that, the Moreno study.                           Actually,
23    I think it's 4.
24           A.    Oh, I don't recall determining that myself
25    directly from the Moreno study.                       I asked them to --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 176 of
                                      324

                                                                         Page 175
 1    I asked the staff to do this, so I'd have to read
 2    the study to find it.
 3           Q.    Did you do anything -- other than what we
 4    both just talked about, did you do anything else to
 5    determine what the foreclosure costs were for this
 6    group of borrowers?
 7                 MS. CHIU:         Objection.             Form.
 8                 THE WITNESS:            I did not.
 9    BY MR. HEFFERON:
10           Q.    With respect to rescinded foreclosures,
11    there are -- there are some foreclosures in this
12    group which were rescinded; correct?
13           A.    Correct.
14           Q.    Okay.      And what does it mean to rescind a
15    foreclosure?
16           A.    My understanding is, that's a legal step
17    in which the foreclosure itself is reversed.
18           Q.    Okay.      And what -- what's the basis for
19    your understanding?
20           A.    I would -- I asked counsel for the
21    definition of "rescinded" and that was my -- my
22    paraphrase of what they explained to me.
23           Q.    Okay.      And for purposes of your opinion,
24    what did you calculate for the losses -- I'm
25    sorry -- for the cost on rescinded foreclosures?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 177 of
                                      324

                                                                          Page 176
 1                 MS. CHIU:         Objection.             Form.
 2                 THE WITNESS:            This is a detail that I -- I
 3    would need to check by going back, but I believe
 4    they were excluded from the calculation.
 5    BY MR. HEFFERON:
 6           Q.    Of cost?
 7           A.    Of -- of cost -- well, of the -- of
 8    damages.
 9           Q.    What would be your understanding as to
10    what legal administrative costs would incur -- would
11    be incurred in connection with a rescinded
12    foreclosure?
13                 MS. CHIU:         Objection.             Form.
14                 THE WITNESS:            As I say, I -- I -- first of
15    all, I do not believe that from -- from memory, at
16    least, that my damage calculation attributes to any
17    legal cost to a re- -- a rescinded foreclosure
18    initiation -- foreclosure.                   But if you asked me --
19    if the question is, are there costs, the answer's
20    clearly yes, to the borrower.                     And what they are, I
21    don't know.
22    BY MR. HEFFERON:
23           Q.    Okay.      So you don't have an understanding
24    of what would be the costs in connection with the
25    rescinded foreclosure?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 178 of
                                      324

                                                                                  Page 177
 1                 MS. CHIU:         Objection.
 2                 THE WITNESS:            I know that re- -- recension
 3    is typically the result of a legal procedure, and
 4    clearly the borrower, or some party, would have
 5    costs in bringing a legal case.
 6    BY MR. HEFFERON:
 7           Q.    Do you know what a nonjudicial state is?
 8           A.    I'm sorry?
 9           Q.    Do you know what a nonjudicial state is?
10                 MS. CHIU:         Objection.             Form.
11                 THE WITNESS:            In general.                Not -- not in
12    the legal detailed language.
13    BY MR. HEFFERON:
14           Q.    In the detail of -- relevant to this case
15    and rescinded foreclosures, what's the process for
16    rescinding a foreclosure in a nonjudicial state?
17                 MS. CHIU:         Objection.
18                 THE WITNESS:            I don't know.
19    BY MR. HEFFERON:
20           Q.    Okay.      And did -- as -- as to the -- the
21    costs, did -- did the borrowers, that are the
22    subject of your study, actually pay the foreclosure
23    costs that have been calculated as part of your
24    opinion?
25                 MS. CHIU:         Objection.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 179 of
                                      324

                                                                         Page 178
 1                 THE WITNESS:            Could you clarify the
 2    question?      There are many cost components here, and
 3    we could take them one by one.
 4    BY MR. HEFFERON:
 5           Q.    Sure.      Well, any of them I'll just ask.
 6                 Is it your testimony -- is it your
 7    testimony that the borrowers, that are the subject
 8    of your study, suffered damages in the way of
 9    foreclosure costs because they actually paid those
10    costs?
11                 MS. CHIU:         Objection.             Form.
12                 THE WITNESS:            What I have done, with the
13    help of my staff, is to use Ocwen's numbers on the
14    costs assessed.         And I -- as far as I know, I do not
15    have any -- any direct data which tells me what
16    obligations the borrower had which were actually
17    paid off by the borrower.
18    BY MR. HEFFERON:
19           Q.    Okay.      If the borrowers, that are the
20    subject of your study, did not actually pay those
21    costs, in those instances the borrowers would not
22    have suffered damages from those costs; isn't that
23    correct?
24                 MS. CHIU:         Objection.             Incomplete
25    hypothetical.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 180 of
                                      324

                                                                         Page 179
 1                 THE WITNESS:            I don't agree with that
 2    economically.       If the borrower has -- has incurred
 3    an unsatisfied debt as a result of these costs, even
 4    if it's not paid immediately, it's a -- it's an
 5    obligation of that borrower.
 6    BY MR. HEFFERON:
 7           Q.    If the borrowers -- as to borrowers who
 8    never paid those costs out of their own pocket,
 9    isn't it true that those borrowers did not, in fact,
10    incur an actual out-of-pocket loss in the amount of
11    those costs?
12                 MS. CHIU:         Objection.
13                 THE WITNESS:            I would make an economic
14    distinction between an out-of-pocket cost and a cost
15    which is associated with having a -- an unpaid debt,
16    which eventually will have to be discharged in some
17    way or other.
18    BY MR. HEFFERON:
19           Q.    Okay.      Let's -- let's start with the out
20    of pocket.      So if the borrower never paid those
21    costs, isn't it the case that the borrower had --
22    did not have an out-of-pocket loss?
23                 MS. CHIU:         Objection.             Form.
24                 THE WITNESS:            If I understand your
25    question, you're saying that if -- if the ser- --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 181 of
                                      324

                                                                         Page 180
 1    servicer formally discharged that debt, would the
 2    borrower not have an out-of-pocket cost from that
 3    debt?
 4    BY MR. HEFFERON:
 5           Q.    No, you've misunderstood --
 6           A.    Then I would -- I would agree, yes.
 7           Q.    You've misunderstood my question.
 8                 My question was, if the borrower never
 9    actually paid those costs, isn't it the case that
10    the borrower did not have an out-of-pocket loss?
11                 MS. CHIU:         Objection.             Form.
12                 THE WITNESS:            And I have trouble, as an
13    economist, with your distinction between an
14    out-of-pocket loss and -- and an economic harm.
15                 And my -- my response is that a -- a
16    borrower can suffer an economic harm if a -- an
17    undischarged debt remains on their books even if,
18    over the period I can observe, then that debt is
19    never forgiven or paid.
20    BY MR. HEFFERON:
21           Q.    Well, sir, you may have a difficulty of
22    that as an economist, but from the standpoint of the
23    law, it matters whether someone has actually paid
24    something out of pocket.                 So we're going to focus
25    only on the out of pocket.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 182 of
                                      324

                                                                                Page 181
 1                 So if the borrower never actually paid
 2    those costs, isn't it true that they did not suffer
 3    an out-of-pocket loss?
 4                 MS. CHIU:         Objection.
 5                 THE WITNESS:            The answer is that I have no
 6    data on whether, what you've described, happened or
 7    to the extent to which it happened, but I would
 8    agree that if -- if the borrower did not pay
 9    out-of-pocket, then they did not have an out of
10    pocket cost.       They had other costs, but not an
11    out-of-pocket cost.
12    BY MR. HEFFERON:
13           Q.    Part of your opinion also is relocation
14    fees as a cost of these foreclosures.                           Why don't you
15    explain to me what you mean by a "relocation fee"
16    as -- as part of your damage analysis.
17           A.    The starting point for this analysis is
18    the examination of a population who had a
19    foreclosure initiation, where, absent Ocwen conduct,
20    they would not have.             So that's -- so they are being
21    placed in a situation where they are forced to move,
22    evicted, or otherwise no longer have the ability to
23    live in their current dwelling, so they have to move
24    to another location.             And they incur some costs
25    associated with that.              So we have an estimate of the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 183 of
                                      324

                                                                                  Page 182
 1    relatively modest -- well, modest for us, perhaps
 2    not for them, cost of such a move.
 3           Q.    And what's the basis for your estimate?
 4           A.    It's described in a footnote in my report.
 5    I don't -- haven't committed it to memory.                             I can go
 6    back and read it.
 7           Q.    Do you recall giving any direction to your
 8    staff about where to find information to estimate
 9    the costs?
10           A.    No.    I asked them at the higher level
11    to -- to account for -- account for the costs.
12           Q.    Did you --
13           A.    And that -- that was one they came back
14    with.
15           Q.    Did you go back and check their work about
16    whether that was a reasonable cost or reasonable
17    source?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            I did not go and
20    specifically check that number, no.                             It seemed
21    plausible, reasonable, and I understood the source
22    from which it was drawn.
23    BY MR. HEFFERON:
24           Q.    Did you draw a conclusion about whether it
25    was a reasonable source for the information on which

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 184 of
                                      324

                                                                                  Page 183
 1    your opinion relied?
 2                 MS. CHIU:         Objection to form.
 3                 THE WITNESS:            I actually drew two
 4    conclusions.       One is I -- I -- I concluded it was a
 5    reasonable source.           And, secondly, I concluded that
 6    my calculation was sufficiently conservative so that
 7    moving costs were -- didn't matter.                             If you didn't
 8    include them, it would -- it would still -- I -- I
 9    would still have the same opinion on damages.
10    BY MR. HEFFERON:
11           Q.    So should we just take them out?
12           A.    Sorry?
13           Q.    Should we just take them out?
14                 MS. CHIU:         Objection.             Counsel, I'd also
15    ask that you watch your tone and please be
16    respectful to our witness.
17                 MR. HEFFERON:             I don't need a lecture.
18    Thank you.
19    BY MR. HEFFERON:
20           Q.    Should we just take them out?
21           A.    I -- I don't see any reason to take them
22    out.    But my opinion is that, if they were taken
23    out, it would not have any impact on my final
24    conclusion.
25           Q.    You'd still have the exact same number

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 185 of
                                      324

                                                                            Page 184
 1    that you have on -- on your opinion here if those
 2    figures were included or excluded?
 3           A.    No.    My -- my opinion is that the damages
 4    were at least the number that I gave, and I think
 5    that would still be the case.
 6           Q.    Okay.      So if the relocation cost was not
 7    accepted by the Court as legitimate, you would still
 8    stick by the opinion that you have here, of the
 9    total damages in Table 15, as being between
10    351.5 million and 483.5 million?
11           A.    I'm sorry, which table?                      Table 14?
12           Q.    Table 15.
13           A.    Yes, I've continued to have the opinion
14    that those are sound estimates.
15           Q.    Going back to Table 14 -- no, I'm sorry,
16    Table 13, which is the "Chart of Estimated Cost by
17    Component," page 58.
18                 Do you see that?
19           A.    Yes.
20           Q.    Okay.      And what is -- in the footnotes
21    sources and notes, what is the source of the
22    information for relocation costs per foreclosure?
23                 MS. CHIU:         Objection.             Form.
24                 THE WITNESS:            As -- as you can see in the
25    footnote, it's a report that came out of Zillow.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 186 of
                                      324

                                                                               Page 185
 1                 MR. HEFFERON:             Let's mark that report as
 2    the next exhibit.
 3                 THE COURT REPORTER:                  4 -- I mean 7.
 4                 MR. HEFFERON:             7.
 5                 (McFadden Deposition Exhibit 7 was
 6                 marked.)
 7                 THE VIDEOGRAPHER:                Are there two there?
 8                 MR. HEFFERON:             Yeah, there should be.
 9                 THE COURT REPORTER:                  Excuse me.    Excuse
10    me.
11                 MS. CHIU:         Thank you.
12    BY MR. HEFFERON:
13           Q.    Now, Professor McFadden, what you have in
14    front of you is what I printed out last night from
15    the internet using the citation that appears in
16    paragraph 118 under Table 13 to a blog post by Mary
17    Boone on zillow.com.
18                 And what I've done, I printed it and I
19    truncated the comments is why it says it's 14 pages,
20    but I've only printed out the first five, because
21    the first five contain the -- the post.
22                 And let me ask you, sir, have you ever
23    seen this blog post before?
24           A.    The answer is no.                This was described to
25    me by staff.       I actually had not previously looked

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 187 of
                                      324

                                                                                 Page 186
 1    at this document before.
 2           Q.    And let's look at Ms. Boone's
 3    qualifications, if we can, which appear on page 5.
 4    And this -- by the way, this Exhibit 7 is the entire
 5    sum total of the information on which your opinion
 6    relies for relocation costs; isn't that true?
 7           A.    For this number that appears in my report,
 8    yes.
 9           Q.    Okay.      So let's look at the qualifications
10    of the person who wrote this blog post.                         And this
11    identifies Ms. Boone as a newspaper writer/editor,
12    someone who worked as a spokesperson for a Fortune
13    500 company, a freelance writer, and someone who has
14    authored more than two dozen books for young
15    readers, and writes for a handful of home and garden
16    magazines.
17                 Did I accurately summarize what's listed
18    on this blog post for her qualifications?
19           A.    Yes.
20           Q.    Okay.      So you're relying, as part of your
21    opinion, that my client imposed losses of over
22    $350 million, on a blog post written by someone with
23    these qualifications.
24                 And in light of the blog post and the
25    qualifications, is it still your testimony that you

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 188 of
                                      324

                                                                                    Page 187
 1    believe that you are relying on a reasonable source?
 2                 MS. CHIU:         Objection.
 3                 THE WITNESS:            My testimony is that the
 4    damage number is sufficiently conservative, so that
 5    if you make this zero, it's still my estimate of --
 6    that the damages are at least that.                             And so that
 7    it's really of no consequence whether this is, in
 8    fact, part of the costs or not.
 9                 And the second part of my response is that
10    this document -- document is extremely simple.                             It's
11    simply a compilation of moving costs per hour and
12    some calculated times.               And there's -- it's done by
13    someone who is not -- has no -- is not a party to a
14    legal case.      There's no reason that this shouldn't
15    be an accurate collection of relatively simple data.
16    BY MR. HEFFERON:
17           Q.    Well, let's look at the first comment
18    under Ms. Boone's qualifications on page 5; shall
19    we?
20                 And this is a comment by someone, whose
21    name is Leo, who says that he only paid $350 to move
22    a two-bedroom apartment; isn't that right?
23           A.    Yes.
24           Q.    Okay.      Why did you not use Leo's number as
25    opposed to Ms. Boone's number?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 189 of
                                      324

                                                                                     Page 188
 1                 MS. CHIU:         Objection.
 2                 THE WITNESS:            Her number is, as I
 3    understand it, between 200 and 400.                             And the Yelp
 4    quotes for 450 to 750, I -- I'd say Leo did well in
 5    looking around for an inexpensive mover.                             What more
 6    is there to say?
 7    BY MR. HEFFERON:
 8           Q.    Professor McFadden, are you fairly
 9    comfortable that your opinion in this case relies,
10    for one of the element of damages, on a Zillow post
11    written by someone who has no apparent
12    qualifications for providing information about the
13    costs of moving?
14                 MS. CHIU:         Objection.             Form.
15                 THE WITNESS:            As I've said, this is a --
16    this is a -- a number.               It's 750 -- $780 here.                If I
17    said it was zero, it would not change my opinion
18    that I've given a conservative estimate of the
19    damages in this case.              And that was -- that was --
20    it's a small item.           And at the time I was doing
21    this, that was the -- it seemed to be adequate
22    evidence on what those costs are.
23                 This is not particularly consequential.
24    It's not -- there's no reason -- particular reason
25    to believe that these numbers are biassed, that the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 190 of
                                      324

                                                                         Page 189
 1    moving costs per hours here are unrepresentative.
 2    There is no -- I can think of no reason why a
 3    journalist would choose to misrepresent that.
 4    BY MR. HEFFERON:
 5           Q.    Okay.      So as part of your -- so you're
 6    testifying here today in your capacity as a
 7    [verbatim] expert economist, a Nobel laureate, that
 8    in coming up with an opinion about damages, that
 9    you're comfortable in relying on a single blog post
10    on Zillow, that provides information by someone who
11    has no apparent qualifications; is that correct?
12                 MS. CHIU:         Objection.
13                 THE WITNESS:            I'm -- my -- my testimony is
14    that I have a damage calculation in this case, and I
15    believe it's conservative.                   And it would be a lower
16    bound, I believe, in -- irrespective of whether this
17    moving calculation here is correct or not.
18    BY MR. HEFFERON:
19           Q.    Do you still rely on Exhibit 7, the Zillow
20    post, for your opinion?
21           A.    I -- it's a small and -- and irrelevant
22    number and I -- it was the best number available to
23    me on a quick search for something that is of --
24    inconsequential in the case.
25           Q.    In fact -- in fact, you didn't conduct any

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 191 of
                                      324

                                                                         Page 190
 1    search; did you?          That was done by your staff?
 2                 MS. CHIU:         Objection.
 3    BY MR. HEFFERON:
 4           Q.    Correct?
 5                 MS. CHIU:         Objection.
 6                 THE WITNESS:            I -- I don't -- I'm not
 7    making that distinction.                 I work with staff on these
 8    issues.
 9    BY MR. HEFFERON:
10           Q.    Well, I'm making that distinction, sir.
11    You didn't conduct a survey or search of moving
12    costs.      You relied on your staff's selection of --
13    of that information; isn't that right?
14           A.    That's correct.
15           Q.    Okay.      And now that you discover that the
16    source was a Zillow blog post, I just want to know,
17    do you believe it's appropriate to rely upon
18    Exhibit 7 as part of your opinion here today?
19                 MS. CHIU:         Objection.             Form.
20                 THE WITNESS:            Yes.
21    BY MR. HEFFERON:
22           Q.    How many other times have you provided
23    opinions or written scholarly literature upon which
24    you relied for an element of your statements on a
25    post -- a blog post?             Is this the first time?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 192 of
                                      324

                                                                                    Page 191
 1                 MS. CHIU:         Objection.
 2                 THE WITNESS:            I have no way -- no way of
 3    knowing how to answer that question.                            I -- I -- I
 4    rely on a variety of sources for my academic work,
 5    including everything from newspaper reports, to --
 6    to suggestions from acquaintances, and then I --
 7    then I set about doing the due diligence that I feel
 8    appropriate to work with -- work with the data that
 9    I use.
10    BY MR. HEFFERON:
11           Q.    And this, Exhibit 7, is a reasonable
12    source to rely on in your view?
13           A.    Please repeat the question.
14           Q.    Sure.      Exhibit 7 is a reasonable source to
15    rely on in your view?
16           A.    I can't hear you.
17           Q.    Exhibit 7 is a reasonable source to rely
18    on in your view?
19           A.    Is Exhibit 7?             Is that what your question
20    is?    Is Exhibit 7 a reliable source?
21           Q.    Yeah.
22           A.    I have no reason to see why it would --
23    why it would be biassed.                 I -- I -- I don't think
24    this is a parti- -- this is an important number.                               I
25    don't think it's a number that has any consequence

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 193 of
                                      324

                                                                                Page 192
 1    for my bottom line damage calculations.                         I -- I
 2    think it's not inappropriate to account for -- for
 3    removal costs.        And this was a straightforward
 4    estimate obtained from an easy source on a quite
 5    minor element.
 6           Q.    How much money are you saying my clients
 7    injured borrowers collectively, based upon the
 8    information that you're using here?
 9                 MS. CHIU:         Objection.
10                 THE WITNESS:            I'm sorry, would you
11    please --
12    BY MR. HEFFERON:
13           Q.    Sure.
14           A.    What was the question?
15           Q.    Looking only at relocation costs, okay,
16    what's your total calculation for damages incurred?
17                 MS. CHIU:         Objection.             Form.
18                 THE WITNESS:            I don't think that question
19    can be answered in isolation because --
20    BY MR. HEFFERON:
21           Q.    Well, I do.           Tell me the answer.             It's
22    just a question.          It's just a math question.                 That's
23    all it is.      You can answer.               If your counsel wants
24    to ask you questions to explain your answer later,
25    she can.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 194 of
                                      324

                                                                           Page 193
 1                 My question's just a math question, which
 2    is, what's your total calculation of damages
 3    incurred, based upon the relocation costs as
 4    evidenced by Exhibit 7?
 5                 MS. CHIU:         Counsel, I'm just going to ask
 6    that you let him finish his answer.
 7    BY MR. HEFFERON:
 8           Q.    Go ahead.
 9           A.    Well, I would have to do the arithmetic in
10    my head.     It's --
11           Q.    Why don't you take a shot at it.
12           A.    -- roughly a hundred thousand dollars.
13           Q.    A hundred thousand dollars?
14           A.    Well, roughly.              I am not going to do the
15    math in my head and guarantee it.
16           Q.    $780 times how many people?
17           A.    Approximately 15,000.
18           Q.    Okay.      And that's an inconsequential
19    amount to whom --
20                 MS. CHIU:         Objection.             Form.
21    BY MR. HEFFERON:
22           Q.    -- a hundred thousand dollars?
23           A.    It's inconsequential in the sense that my
24    damage estimate is going to be the same, even if you
25    make that -- that number zero.                      That is to say, this

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 195 of
                                      324

                                                                         Page 194
 1    is a completely -- completely inconsequential in
 2    terms of my -- my damage estimates in this case.
 3    BY MR. HEFFERON:
 4           Q.    The -- the information that you have in
 5    here on equity loss, did you -- did you look at any
 6    blog posts about whether your figures of
 7    20-some-thousand dollars of equity loss is
 8    reasonable?
 9                 MS. CHIU:         Objection.
10                 THE WITNESS:            Well, the answer is that,
11    between me and my staff, we did quite a general
12    search in the literature, and I personally did not
13    look at any blogs on this.                   I can't tell you
14    whether -- and I don't recall staff reporting to me
15    that they had done so.
16    BY MR. HEFFERON:
17           Q.    Did you or your staff look at any blog
18    posts in order to confirm whether the costs for
19    legal and administrative fees was accurate or
20    inaccurate?
21                 MS. CHIU:         Objection.
22                 THE WITNESS:            Not as -- not to my
23    recollection.       Not as I recall.
24    BY MR. HEFFERON:
25           Q.    So the only blog post you used, as part of

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 196 of
                                      324

                                                                          Page 195
 1    your opinion, was the one you used to calculate
 2    relocation fees?
 3           A.    Please ask the question again.
 4           Q.    Sure.
 5                 The only blog post that you looked at, for
 6    purposes of your opinion, is the one that relates to
 7    relocation fees?
 8           A.    In terms of -- of what I'm aware of,
 9    what's been reported to me, I'm not aware of any
10    others.
11           Q.    Okay.      And is it consistent with good
12    economic practice to calculate damages in a -- in an
13    assignment based upon only a single source of
14    information, and that information is contained in a
15    blog post?
16                 MS. CHIU:         Objection.             Form.
17                 THE WITNESS:            I would say in general it's
18    good -- it's good economic practice to do
19    conservative damage estimates, which are robust to
20    detailed issues about the data.                       And I would
21    classify this as a situation where I've used a
22    robust conservative -- conservative damage
23    estimation method for -- for which the use of these
24    numbers pulled from the internet is inconsequential.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 197 of
                                      324

                                                                                   Page 196
 1           Q.    Do you consider that your work, with
 2    respect to the relocation costs, was robust and
 3    conservative?
 4           A.    It was the best estimate I had, and it
 5    doesn't matter to my final opinion on damages.
 6           Q.    So including a number in your
 7    calculations, that is based on a blog post which you
 8    consider to be inconsequential, you believe that
 9    that's consistent with your opinion that your
10    calculation of damages is conservative?
11                 MS. CHIU:         Objection.
12                 THE WITNESS:            I've explained what I mean
13    by conservative, which is that, if you take this
14    number and reduce it to zero, I would -- I would --
15    I would stand by my estimate of damages.                            The -- the
16    reason being that there are other places where I've
17    gone to the low -- lower end of the range of
18    possible damages and -- so that whether or not a
19    person actually moved as a result, for example, of
20    foreclosure, is not -- is not going to have any
21    consequence.
22    BY MR. HEFFERON:
23           Q.    So I -- just to finish up:                         So are you
24    testifying that there's relocation costs that you
25    calculate to be $780 on average as part of the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 198 of
                                      324

                                                                                   Page 197
 1    damages, or are we -- are you taking that number
 2    out?
 3           A.    I'm -- I'm --
 4                 MS. CHIU:         Objection.
 5                 THE WITNESS:            I've testified -- I'm
 6    testifying that that was part of the calculation
 7    as -- or reported in -- in my report, that the
 8    damage number that comes from that is a conservative
 9    estimate of actual damages.                   And if that number were
10    in question, and were taken away, my est- -- my
11    estimate would still be a conservative estimate of
12    the actual damages.
13    BY MR. HEFFERON:
14           Q.    It would still total the same number that
15    you have in Table 15?
16                 MS. CHIU:         Objection.             Form.
17                 THE WITNESS:            It -- it could vary -- it
18    could vary by $100,000, that's true.                            But the --
19    the -- this estimate is sufficiently far below
20    the -- the -- and so -- so the best estimate that I
21    could have made the most -- what I, in fact, believe
22    in my opinion to be the most accurate estimate, that
23    the $100,000, one way or the other, wouldn't make
24    any difference.
25                 The -- the -- the estimates of damages in

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 199 of
                                      324

                                                                          Page 198
 1    this case are, already, a large range -- within a
 2    fairly large range, depending on the source used for
 3    factors such as the equity -- REO discount.
 4                 MS. CHIU:         Tom, we've been going about an
 5    hour.
 6                 MR. HEFFERON:             Yeah, just about -- just
 7    about done.
 8    BY MR. HEFFERON:
 9           Q.    Do you plan on doing any more work on this
10    particular issue before testifying at trial in this
11    case?
12                 MS. CHIU:         Objection.             Form.
13                 THE WITNESS:            The issue being what?       What
14    issue?
15    BY MR. HEFFERON:
16           Q.    Relocation cost.                What's the proper
17    estimate for relocation cost.
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            No.      I -- I haven't been
20    asked to, nor have I -- do I believe it's necessary.
21    BY MR. HEFFERON:
22           Q.    Now, you testified, I think it was, that
23    if it's about 15,000 affected borrowers and $780,
24    that that's $100,000, but that's not correct; is it?
25           A.    I -- I -- you asked me to do it off the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 200 of
                                      324

                                                                              Page 199
 1    top of my head.         I -- I was -- I'm willing to assume
 2    that you can do it more accurately on your
 3    calculator.
 4           Q.    Okay.      Well, I'm getting $11.7 million.                  A
 5    little less than 15,000 times 1,000.
 6                 MS. CHIU:         Objection.             Counsel, is there a
 7    question?
 8                 THE WITNESS:            I -- I will take your --
 9    yeah, I will assume your calculator is correct.
10    BY MR. HEFFERON:
11           Q.    Okay.      All right.            So let's assume --
12    let's assume I'm right, and that the total damages
13    you've traced to relocation costs are $11.7 million.
14                 Is it still your testimony that that is an
15    inconsequential amount, and you would still have the
16    opinions given in Table 15 as to the losses, if the
17    relocation expenses were taken out of the equation?
18                 MS. CHIU:         Objection.             Form.
19                 THE WITNESS:            Your -- your calculation is
20    incorrect, I believe, because the relocation cost
21    would only be incurred by the portion of the 15,000
22    that are -- are sold and -- and -- and evicted or
23    predicted to be sold and evicted.                         That's -- that's
24    not -- that's not the total.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 201 of
                                      324

                                                                              Page 200
 1           Q.    And -- okay.            And what's the --
 2           A.    Well, again, you're asking me to do
 3    arithmetic.      I -- that's not -- that's not
 4    appropriate for me to try to do arithmetic in my
 5    head.
 6           Q.    What's your opinion for the percentage of
 7    people who get evicted when the foreclosure is
 8    completed and therefore, there would be relocation
 9    expenses?
10           A.    Well, I -- the opinion is based on my
11    figure -- is given in my Figure 10, 14 -- 14 percent
12    of initiated foreclosures end in eviction.
13           Q.    Okay.
14           A.    In this -- in Figure 10.
15           Q.    And is it still your testimony that, if
16    it's $2 million, that that's an inconsequential
17    number, and doesn't affect your opinion of damages
18    in this case?
19           A.    Well, my testimony is -- is that I have --
20    I have the damage numbers, which I believe are in
21    Table 15, which range from 351 million to
22    483 million.       That's already a fairly large range.
23    I believe that the 351 million is -- is -- is
24    conservative.       And, in fact, the -- the damages
25    could be somewhere in that range.                         I am not prepared

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 202 of
                                      324

                                                                             Page 201
 1    to give a more -- more precise estimate.                        And -- and
 2    my opinion is that some -- some fraction of
 3    $11 million, if it's an issue in this case, does not
 4    sub- -- substantively change my opinion as to what
 5    the damages in this case are.
 6           Q.    And it's typically your approach that, as
 7    long you're close, that's good enough?
 8                 MS. CHIU:         Objection.
 9                 MR. HEFFERON:             I'll withdraw the question.
10    Let's take a break.
11                 THE VIDEOGRAPHER:                This is the end of
12    Media 6.     We're going off the record at 2:43 p.m.
13                 (Short recess taken.)
14                 THE VIDEOGRAPHER:                This is the beginning
15    of Media 7.      We're going back on the record at
16    3:03 p.m.
17    BY MR. HEFFERON:
18           Q.    Professor McFadden, when you're
19    calculating the damages in Table 15 in your report,
20    Exhibit 5, you use the average costs per
21    foreclosure, which is the number we've been talking
22    about, and you multiply it by the number of loans
23    that resulted in additional foreclosures, based upon
24    your model, that predicts the number of additional
25    foreclosures; isn't that correct?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 203 of
                                      324

                                                                             Page 202
 1           A.    Correct.
 2           Q.    And just to confirm:                   The model that
 3    predicts the additional foreclosures cannot tell us
 4    which of the loans harmed by the servicing failure
 5    foreclosed because of the escrow delay?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            Correct.
 8    BY MR. HEFFERON:
 9           Q.    Okay.      So you have no opinion as to
10    whether a particular loan or another loan foreclosed
11    because of that delay?
12                 MS. CHIU:         Objection.
13                 THE WITNESS:            Correct.           That was not the
14    purpose of my analysis, and this analysis does not
15    provide that information.
16                 THE COURT REPORTER:                  I'm sorry.     By that
17    what?    I'm sorry, I didn't hear you.
18                 THE WITNESS:            Provide that information.
19    BY MR. HEFFERON:
20           Q.    Okay.      I'm going to draw your attention to
21    Exhibit 5, your report, paragraph 123, which is
22    the -- the text right before Table 15.
23                 Do you see that?
24           A.    Yes.
25           Q.    It's on the bottom of page 61.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 204 of
                                      324

                                                                             Page 203
 1                 And it just introduces the report,
 2    Table 15; correct?
 3           A.    Correct.
 4           Q.    Okay.      And it said, "Damages range from
 5    the 352 million to 480 million, depending on the
 6    estimated average cost per foreclosure"?
 7           A.    Yes.
 8           Q.    All right.          And then I want you to ask
 9    about -- ask about Footnote 128.                        And Footnote 128
10    to this statement says, "If asked, I would be able
11    to allocate damages across individual loans into
12    scale damages to a January 10, 2014, start date."
13                 What do you mean when you say that "I
14    would be able to allocate damages across individual
15    loans"?
16           A.    That the intent of that foot- -- of that
17    footnote was to indicate that one could take loans
18    that foreclosed at different points in time, and
19    allocate damages to the loans that were actually
20    foreclosed at -- at different dates.
21                 Those damages would not distinguish
22    individual loans in terms of -- of -- well, the
23    model does not distinguish -- the -- the particular
24    causal path for individual loans, it only -- it only
25    predicts the overall tendency in this population to

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 205 of
                                      324

                                                                         Page 204
 1    have a foreclosure.            So the 16,000 or so that are
 2    the extra foreclosed loans, we don't know which
 3    loans those are.
 4           Q.    So -- so --
 5           A.    But we do know, within a given month, say
 6    one month versus a -- a different month, there would
 7    be some share of -- share that foreclosed in this
 8    month versus foreclosed in that month, and if
 9    there's a -- a difference, relevant difference there
10    in -- in either the foreclosure -- well, I
11    shouldn't -- I don't do this by month on the
12    foreclosure probability.                 But if -- if there were a
13    cost difference from month to month, that could be
14    taken into account.
15           Q.    In fact, foreclosure costs change over
16    time?
17                 MS. CHIU:         Objection.
18                 THE WITNESS:            Well, the -- the answer to
19    that is, in -- in my calculations of average costs,
20    I -- I have not tried to build that into the damage
21    calculation.
22    BY MR. HEFFERON:
23           Q.    Right.       But I've asked a factual question,
24    which is, that they change other time; don't they?
25                 MS. CHIU:         Objection.             Form.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 206 of
                                      324

                                                                                Page 205
 1                 THE WITNESS:            I have no reason to believe
 2    that they don't, but I do not -- I do not take
 3    account of that in my analysis.
 4    BY MR. HEFFERON:
 5           Q.    Okay.      So look at Footnote 117, which
 6    discusses foreclosure costs, page 56.                           And it states
 7    there, does it not, that average costs had fallen
 8    since the last review period.
 9                 Do you see that?
10           A.    Yes.
11           Q.    Okay.      You don't take into account the
12    fact that average costs fall, in conducting the cost
13    analysis for your damage?
14                 MS. CHIU:         Objection.
15                 THE WITNESS:            I would say that I take --
16    I -- I take average costs.                   Obviously, the most --
17    the germane costs in this case are for loans at --
18    at risk due to Ocwen conduct.                     And those are --
19    primarily occur before the first quarter of --
20    before or during the first quarter of 2015.                           So it's
21    a question of whether -- whether cost -- whether
22    these costs were, in fact, changing substantively
23    over that 12- -- 14-month period.
24    BY MR. HEFFERON:
25           Q.    And you don't make a determination of that

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 207 of
                                      324

                                                                         Page 206
 1    either way?
 2           A.    I do not.
 3           Q.    Going back to Footnote 128 on page 61, I
 4    still don't understand what you're talking about
 5    there.      You say that "I would be able to allocate
 6    damages across individual loans."
 7                 And how is it that you think you're able
 8    to do that, if your model does not tell us which of
 9    the foreclosures happened because of the escrow
10    delay?
11           A.    I'm -- I'm sorry if the term "individual"
12    there is ambiguous.            It has multiple meanings, but
13    the intent was to allocate damages across the -- the
14    different categories of loans that we could -- we --
15    we could distinguish.              So it would -- it would be
16    for -- it would be an allocation of across classes
17    of loans that might be by time, that might be by
18    lien type, for example, or -- or something like
19    that.    It's not -- it's not individual in the terms
20    of specific mortgage numbers.
21           Q.    But it's just -- but it's collective
22    groups?
23           A.    It is a --
24                 MS. CHIU:         Objection.
25                 THE WITNESS:            It is a collective group,

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 208 of
                                      324

                                                                              Page 207
 1    that's correct.
 2    BY MR. HEFFERON:
 3           Q.    So how is it that you can allocate damages
 4    across collective groups if your model doesn't tell
 5    you which of the foreclosures happened because of
 6    the escrow delay?
 7                 MS. CHIU:         Objection.
 8                 THE WITNESS:            The all- -- the damages are
 9    not being allocated -- well, let me back up for a
10    minute.
11                 The model in my analysis identifies an
12    overall increase in the probability of going into a
13    foreclosure initiation as a result of Ocwen -- Ocwen
14    delayed escrow.         Okay.        That probability applies to
15    all loans that are so treated.                      That -- that risk
16    is, in fact, applied to all loans.
17                 And what one can do, then, is ask of
18    the -- of the economic costs that these borrow --
19    borrowers incur as a result of this overall increase
20    in the risk of a foreclosure initiation, one can --
21    one can allocate that to different groups, depending
22    on things like lien type, month of -- of servicing
23    error, and so forth.
24                 But that has -- but the -- the model does
25    not distinguish and the -- this footnote is -- was

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 209 of
                                      324

                                                                         Page 208
 1    not intended to imply that you could -- you could
 2    somehow identify those who, for which servicing
 3    error was the cause and others for which it was not.
 4    In fact, the -- that's not the -- that's not the
 5    purpose of the model.              That's not what the model
 6    purports to do.
 7    BY MR. HEFFERON:
 8           Q.    But you believe that, even though it
 9    doesn't identify which of the foreclosures happened
10    because of the escrow delay, that you could,
11    nonetheless, allocate damages across groups of
12    loans?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            You can allocate damages
15    for -- say, for example, in -- in -- in principle --
16    I haven't done it.           In principle, one could
17    distinguish owners of single-family houses from
18    those of -- of other kinds of properties, say,
19    condos.     And one could determine a -- a damage for
20    the -- for the class of Ocwen borrowers that are --
21    were single-family owners who were -- who were --
22    had a foreclosure initiation at a different cost for
23    the condo owners.
24    BY MR. HEFFERON:
25           Q.    And how can you do that if your model

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 210 of
                                      324

                                                                            Page 209
 1    doesn't tell you which of the foreclosures occurred
 2    among the single families, and which occurred among
 3    the condos?
 4           A.    I -- what I described is not
 5    distinguishing between -- does not distinguish by
 6    some -- some kind of particular string of causation.
 7    That's -- I -- I -- I've testified that that's not
 8    what the model does, and it's not what is intended
 9    to do.
10                 And what I -- what I've just described is
11    that one can look at observed characteristics of
12    borrowers, what kind of class they're in, where --
13    were they -- did they have a large property, a
14    small -- a small property, were they -- was it a
15    single family, was it a condo, and so forth.                    One
16    could do -- one could do an allocate -- and part of
17    this footnote is that -- the intent of this footnote
18    is that you could do an allocation of those damages
19    across those groups.
20                 It does not intend -- it's intended to
21    imply that -- that within the group, there is any
22    way of identifying those that are -- are
23    differentially affected by the servicing error.
24           Q.    Meaning that if you had -- 25 percent of
25    the loans were condos, 75 percent were single

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 211 of
                                      324

                                                                            Page 210
 1    family, you can take your numbers and allocate
 2    25 percent to condos and 75 percent to the group of
 3    single families?
 4                 MS. CHIU:         Objection.
 5                 THE WITNESS:            That's -- that's essentially
 6    correct.     You could also take an account of the --
 7    of the -- of the price of single-family dwellings
 8    versus the price of condos and so forth, and make an
 9    adjustment for the total --
10    BY MR. HEFFERON:
11           Q.    But, in fact, you wouldn't don't know
12    whether 25 percent of the condos suffered this loss,
13    it could've been 22 percent, or 28 percent.                     You
14    just don't know, because you don't identify which
15    loans actually foreclosed; correct?
16                 MS. CHIU:         Objection.
17                 THE WITNESS:            The -- the model -- the
18    probability model does allow you to make those
19    distinctions, as to say it -- it provides a -- an
20    as-is and but-for estimate of the probability of
21    foreclosure for the kinds of identified groups that
22    I just mentioned.
23    BY MR. HEFFERON:
24           Q.    And you'd have to take into account
25    whether condos have a higher risk profile than --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 212 of
                                      324

                                                                              Page 211
 1    than single families, though, too; wouldn't you?
 2           A.    That's part of the model.
 3           Q.    You haven't done that work?
 4           A.    I have done that.                It's in the model.
 5           Q.    But you haven't allocated damages across
 6    individual loans; have you?
 7           A.    I said that it could be done.                      I have not
 8    done it.
 9           Q.    Okay.      Do you anticipate doing that?
10           A.    Sorry?
11           Q.    Do you anticipate doing that?
12                 MS. CHIU:         Objection.             Form.
13                 THE WITNESS:            I've not been asked to.
14    I -- I don't anticipate it, no.
15    BY MR. HEFFERON:
16           Q.    Okay.      I noted that, in the Halm report,
17    there was a long discussion of a review of a sample
18    of 100 loans.       And I didn't think you had responded
19    to that in your surrebuttal report, Exhibit 6.
20                 Did you respond to that, and -- and if
21    not, why not?
22                 MS. CHIU:         Objection.
23                 THE WITNESS:            Well, there are several
24    reasons that I did not respond specifically to it,
25    but --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 213 of
                                      324

                                                                         Page 212
 1    BY MR. HEFFERON:
 2           Q.    Okay.      First, you did not respond
 3    specifically to it?
 4           A.    Sorry?
 5           Q.    I just want to confirm, you did not
 6    respond specifically to that?
 7           A.    I did not -- I did not re- -- do my own
 8    analysis of the -- on the loans -- I -- I did -- I
 9    did some processing of his 100.
10           Q.    What do you mean by that?
11           A.    I looked, for example, at the question of
12    whether they were -- they were in a recourse state
13    or not.
14           Q.    Did you -- and you never looked at any of
15    the files; correct?
16                 MS. CHIU:         Objection.             Form.
17    BY MR. HEFFERON:
18           Q.    Any of the 100 loan files?
19                 MS. CHIU:         Objection.             Form.
20                 THE WITNESS:            In order to understand his
21    data, I did look -- I did look at -- at that, yes.
22    But simply to understand what data he was drawing
23    from.
24    BY MR. HEFFERON:
25           Q.    Okay.      And why did you not respond to the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 214 of
                                      324

                                                                               Page 213
 1    observations that he made of the sample of 100
 2    loans?
 3                 MS. CHIU:         Objection.
 4                 THE WITNESS:            Because I considered it
 5    statistically inappropriate.                    The model that I did
 6    is a model of the general tendency of Ocwen conduct
 7    to change the probability of foreclosure initiation.
 8                 I -- I would -- I would make an analogy
 9    with -- a medical analogy, which is, people --
10    people -- some people get the flu.                          Some people die
11    as a result, and some people don't get the flu and
12    they die following that.                 And it's -- if one is
13    trying to establish, for a particular individual,
14    whether the flu caused their death, you would have
15    to do a detailed study of their medical record.
16                 But if you're trying to establish whether
17    the population death rate was influenced by the
18    presence of the flu, what you would do is a study,
19    which is analogous to the study that I did, which is
20    to look at the death rates that re- -- that result
21    as a -- for people who did have the flu and who
22    didn't have the flu.             That's -- that's -- so that
23    kind of a study is the study that I did.
24                 And going back and looking at individual
25    medical records would -- would not be a -- a useful

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 215 of
                                      324

                                                                         Page 214
 1    addition to that kind of a -- that kind of a study.
 2    The analogy here is that I do not think that looking
 3    at individual loan records, particularly for a
 4    sample as small as 100, is a -- is a -- is a useful
 5    response to the study that I did.
 6    BY MR. HEFFERON:
 7           Q.    Provides you no information?
 8                 MS. CHIU:         Objection.             Form.
 9                 THE WITNESS:            I wouldn't say that it
10    provides no information; I would say that the -- the
11    study of individual records, at least a small number
12    of individual records, provides very -- very limited
13    information.
14    BY MR. HEFFERON:
15           Q.    Did you find the -- the study of the 100
16    loans to be utterly unhelpful?
17                 MS. CHIU:         Objection.             Form.
18                 THE WITNESS:            I would say I found it to be
19    not particularly relevant.
20    BY MR. HEFFERON:
21           Q.    Did -- did you have any concern about your
22    study, based upon Halm's analysis that, over half of
23    the loans in his sample were more than two years
24    past due?
25                 MS. CHIU:         Objection.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 216 of
                                      324

                                                                          Page 215
 1                 THE WITNESS:            The answer is, yes.        First
 2    of all, I was concerned as to where that number came
 3    from, and how he came by it, because it is grossly
 4    inconsistent with my own accounting, based on the
 5    Ocwen data.      So I, first of all, have a concern as
 6    to what Dr. Halm has done, which is so different
 7    than what Ocwen has reported itself and its data.
 8    BY MR. HEFFERON:
 9           Q.    What's your understanding of the
10    percentage of borrowers in this cohort whose loans
11    were more than two years past due?
12                 MS. CHIU:         Objection.
13                 THE WITNESS:            What I can -- what I can
14    tell you is that, in my own accounting, which I
15    trust, that -- and this is in the -- in the data
16    sets that I'm working with now, so it's already
17    screening out some -- some types of loans -- that
18    the number is -- the number of loans that are
19    currently 30 days or more delinquent at the time of
20    the servicing errors, is somewhere between 25 and
21    30 percent.
22    BY MR. HEFFERON:
23           Q.    Do you believe that, as a result of
24    servicing errors of the type you've identified, that
25    a borrower, whose loan is more than two years past

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 217 of
                                      324

                                                                               Page 216
 1    due, could ever be said to go into foreclosure
 2    because of the escrow issue, as opposed to the large
 3    aggregate delinquency?
 4                 MS. CHIU:         Objection.             Form.
 5                 THE WITNESS:            The analysis that I've done
 6    is not designed to answer that question.                        But --
 7    but --
 8    BY MR. HEFFERON:
 9           Q.    I'm asking you as an economist.
10           A.    If -- if you're asking me as an
11    economist --
12           Q.    Mm-hmm.
13           A.    -- not about the data, I would say that
14    if -- if -- if there is a servicing error, it has
15    the potential to -- to disrupt the borrower's
16    financial life.         And that could have an economic
17    impact, even -- even a small disruption.
18           Q.    So take an example of a borrower who
19    hasn't paid their mortgage for more than two years.
20                 As an economist, do you believe that
21    escrow delays, of the type you've studied, could
22    have caused that person to go into foreclosure?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            I would say in the -- in the
25    model analysis that -- that I've done, I believe,

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 218 of
                                      324

                                                                                Page 217
 1    you would -- you would find that that model has --
 2    predicts a high -- very high probability of
 3    foreclosure for those individuals.                          There,
 4    nevertheless, may be some incremental impact of a --
 5    of a servicing error.
 6    BY MR. HEFFERON:
 7           Q.    Does that make sense to you as an
 8    economist?
 9           A.    The data are what they are.                        I -- I -- I
10    will defend -- I will defend my model on the -- on
11    the grounds that I have -- I think it is an
12    appropriate model.           I've taken a set of data, which
13    is for use in the model.                 I have done robustness
14    tests on it, including robustness tests which
15    exclude all of the individuals of the types you've
16    just mentioned.         And my -- my reports contain
17    results based on those kinds of robustness tests.
18                 And so the -- the answer is, as far as the
19    individual with -- who has a long -- long history
20    of -- and are continually active delinquency, the
21    model cannot answer -- cannot answer the question at
22    the individual level.              It's not designed to do that.
23    And I'm -- I'm basically not offering a damage
24    estimate that's based on making assumptions on that
25    individual.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 219 of
                                      324

                                                                         Page 218
 1           Q.    And is it your testimony that, as part of
 2    model design and verification -- validation, excuse
 3    me.
 4                 Is it your testimony that, as part of the
 5    model design and validation, that you don't need to
 6    consider whether the model finds a probability of
 7    foreclosure tied to someone who is so far past due
 8    that they owe $100,000; you don't think that's
 9    important to consider whether the model actually
10    still treats those people as possibly foreclosed
11    because of the escrow issue?
12                 MS. CHIU:         Objection.
13                 THE WITNESS:            I think it is important.
14    And I think that one needs to do the robustness test
15    to determine the sensitivity of the damage estimates
16    to the exclusion of such individuals from the -- the
17    model estimation and from the damage calculation.
18    And I have done those calculations.
19    BY MR. HEFFERON:
20           Q.    But -- but it's your testimony that
21    someone who's more than two years past due might,
22    nonetheless -- I'm sorry.
23                 So it's your testimony that your model
24    predicts that someone, who is more than two years
25    past due might, nonetheless, be referred to

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 220 of
                                      324

                                                                         Page 219
 1    foreclosure as a result of the escrow error, as
 2    opposed to the two-year delinquency?
 3                 MS. CHIU:         Objection.
 4                 THE WITNESS:            My testimony -- testimony
 5    would be that -- that the -- the model is designed
 6    to estimate the overall increase in the
 7    population -- in the population of the probability
 8    of foreclosure, the number of foreclosures that not
 9    what -- that would not have occurred, but for Ocwen
10    conduct and the -- the subsequent costs to that --
11    of that to the borrower.
12                 And that it's -- it is the -- it is
13    appropriate to do robustness tests as to whether
14    that calculation is influenced by borrowers who --
15    who have adverse histories and -- and the issue --
16    the issue in this case is, do they have adverse
17    histories, which affects the probability of there
18    being -- of their experiencing a servicing error.
19    If -- if that were the case, that is an issue for
20    the model.
21    BY MR. HEFFERON:
22           Q.    Anyway, your model does predict that, even
23    if someone is more than two years past due, they
24    might be referred to foreclosure because of the kind
25    of de- -- delayed escrow you've studied?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 221 of
                                      324

                                                                         Page 220
 1                 MS. CHIU:         Objection.
 2    BY MR. HEFFERON:
 3           Q.    That's correct; isn't it?
 4                 MS. CHIU:         Objection.
 5    By MR. HEFFERON:
 6           A.    The -- the model predicts for various
 7    classes of people, in various observable
 8    circumstances, what the probability of foreclosure
 9    is, and that can then be calculated with and without
10    the Ocwen errors, and --
11           Q.    And --
12           A.    -- and that's what the model does.
13           Q.    Right.
14           A.    And the model -- so my -- my base model
15    includes the flags for previous conditions, such as
16    adverse credit events, previous delinquencies.                    So
17    I -- yes, the -- the model takes into account to a
18    -- to a -- in considerable detail as to how -- how
19    those kinds of histories would affect the
20    probability of default.
21           Q.    And my question was more specific.                 Your
22    model does predict that even if someone is more than
23    two years past due, they might be referred to
24    foreclosure because of the kind of delayed escrow
25    you studied --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 222 of
                                      324

                                                                            Page 221
 1                 MS. CHIU:         Objection.             Asked --
 2    BY MR. HEFFERON:
 3           Q.    -- correct?
 4                 MS. CHIU:         Objection.             Asked and answered.
 5                 THE WITNESS:            And my answer is that the --
 6    the model predicts the probability of foreclosure
 7    with and without Ocwen service errors for every
 8    observed category of loans that we consider, where
 9    those categories are broken down by lien type,
10    building type, and mortgage type and so forth.
11    BY MR. HEFFERON:
12           Q.    Your model doesn't exclude anyone from the
13    possibility of being referred to foreclosure based
14    upon the servicing error; correct?
15                 MS. CHIU:         Objection.
16                 THE WITNESS:            In the baseline model, that
17    is so, although people that were already in
18    foreclosure are not in the analysis.
19    BY MR. HEFFERON:
20           Q.    And when you say "baseline model," you're
21    talking -- that's the model you used?
22           A.    That's right.             That's -- that's the --
23    that's the base model in the second amended report.
24           Q.    Right.       That's what you used to calculate
25    the 5 or 6 percent chance of foreclosure?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 223 of
                                      324

                                                                         Page 222
 1           A.    That's correct.
 2                 MS. CHIU:         Objection.
 3    BY MR. HEFFERON:
 4           Q.    Okay.      Now, you -- you use that -- let's
 5    find that in the report.                 I'd ask you to look at
 6    Exhibit 5, paragraph 110, Table 12.
 7                 Are you with me?
 8           A.    I am.
 9           Q.    Okay.      And Table 12 demonstrates the
10    result of this base model predicting that, for loans
11    that were overcharged as a result of the servicing
12    error, there is a 6.733 percent increased
13    probability of foreclosure initiation; is that
14    correct?
15           A.    Correct.
16           Q.    And for those loans that were subject to a
17    servicing error, that resulted in the loans being
18    undercharged, that has an impact of increasing the
19    probability of foreclosure initiation by
20    5.073 percent?
21           A.    Correct.
22           Q.    Okay.      And so, to figure out the number of
23    foreclosure initiations, you just took those
24    percentages and multiplied it by the number of loans
25    that were harmed, either by being overcharged for

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 224 of
                                      324

                                                                                     Page 223
 1    the 6.7 number or undercharged at the 5.1 number?
 2           A.    That's a -- a rather brief description
 3    of the -- of the process, and -- and I -- I don't
 4    disagree with this -- its -- its outline, but I
 5    believe that it's a little short on the details.
 6           Q.    Okay.      Well -- so it's just setting up a
 7    later question, so I'll take that.
 8                 So the result of those -- those
 9    calculations led you to conclude that there were
10    16,636 additional foreclosures that resulted from
11    either an overcharge or an undercharge servicing
12    error?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            That's correct.                I -- I
15    believe this refers to Table 15 on page 62.
16    BY MR. HEFFERON:
17           Q.    Okay.      And then, how did you determine how
18    many actual completed foreclosures there were out of
19    this population of 16,636?
20           A.    That's done in two steps.                          So using the
21    Ocwen data, we have Ocwen data on the completion of
22    a foreclosure initiation through either a recension
23    or a finished sale or a loan, which is in -- in an
24    ongoing status, name- -- name- -- namely that
25    neither of the two previous things had happened, and

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 225 of
                                      324

                                                                         Page 224
 1    it had not been re- -- written off --
 2           Q.    And you're referring --
 3           A.    -- in -- in the -- in the Ocwen records.
 4           Q.    And you're referring to paragraph 116 in
 5    Figure 10?
 6           A.    Correct.
 7           Q.    Okay.      And so you had a number of
 8    completed, right, percentage of completed at 44.6;
 9    correct?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            Correct.
12    BY MR. HEFFERON:
13           Q.    And you had a number rescinded of
14    1.5 percent?
15           A.    Correct.
16           Q.    And the remaining were, as you indicated,
17    outstanding through the last date of the data set?
18           A.    Correct.
19           Q.    And how did you determine what was the
20    likely disposition of those?
21           A.    What was done in my calculations was to
22    allocate those loans in the same proportions as to
23    the ones which had a completed -- completed process?
24           Q.    And why did you do that?
25           A.    Why did -- I -- I did not have information

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 226 of
                                      324

                                                                         Page 225
 1    that I felt was reliable to do anything -- do it
 2    otherwise.      That seemed to be -- it's -- it seemed
 3    that an ongoing loan, which simply had not completed
 4    the process, and I have no data or information which
 5    I felt was reliable, which would establish that it
 6    was -- they would be processed in any way
 7    differently than the ones that had been completed.
 8           Q.    For this group of 53.9 percent of loans
 9    that were in process as of the last date of the data
10    set, what was the status of those loans?
11                 MS. CHIU:         Objection.
12                 THE WITNESS:            These -- these loans, I
13    believe, are all loans which have -- have not
14    been -- as of the point of this observation, they
15    had not been formally rescinded or -- or discharged,
16    as they say, you know, legally written off.
17    BY MR. HEFFERON:
18           Q.    And what percentage of those loans were
19    currently in a loan workout?
20                 MS. CHIU:         Objection.             Form.
21                 THE WITNESS:            I don't -- you'll have to
22    explain to me what "loan workout" means.
23    BY MR. HEFFERON:
24           Q.    Do you know what a "loan workout" is?
25           A.    No.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 227 of
                                      324

                                                                                 Page 226
 1           Q.    Okay.      Have you ever heard of "HAMP,"
 2    H-A-M-P?
 3           A.    Yes.
 4           Q.    What's HAMP?
 5           A.    It's a -- a procedure that I understand
 6    was established after the recession, to facilitate
 7    the foreclosure process, reduce the cost of
 8    foreclosures to borrowers in trouble.                            I don't know
 9    the details of it.
10           Q.    How -- how did the HAMP process facilitate
11    foreclosure?
12           A.    I don't -- I don't know the details.
13           Q.    Okay.      After a loan is -- after a
14    foreclosure is initiated by Ocwen, what are the
15    various possible paths it can take between
16    initiation and -- and, you know, either a completed
17    sale or a rescission?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            Well, in addition to the
20    categories here, they could be rescinded.                            It could
21    actually go into a foreclosure sale.                            It could -- it
22    could go into a restatement.                    It could go into a
23    trial or permanent loan modification.                            It could be
24    paid off.      And there may be some other categories,
25    but those are the ones I recall.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 228 of
                                      324

                                                                           Page 227
 1    BY MR. HEFFERON:
 2           Q.    Okay.      Did you take into account, in your
 3    calculations of the disposition of initiated
 4    foreclosures, those loans -- or the frequency at
 5    which loans were reinstated?
 6                 MS. CHIU:         Objection.             Form.
 7                 THE WITNESS:            Please re- -- re- --
 8    BY MR. HEFFERON:
 9           Q.    Did you take into account, in your
10    calculations of the disposition of initiated
11    foreclosures, the frequency of those loans that were
12    reinstated?
13                 MS. CHIU:         Objection.             Form.
14                 THE WITNESS:            I would -- I would say that,
15    in the calculation described here, I don't recall
16    that was done.        I -- I have looked at RFP 5.              So
17    I've -- I've looked at -- at frequency in which that
18    occurs.
19    BY MR. HEFFERON:
20           Q.    And of the 53.9 percent of loans that were
21    designated as ongoing foreclosures at the time you
22    looked at the data, did you determine what
23    percentage of those were involved in a temporary or
24    a permanent loan modification?
25                 MS. CHIU:         Objection.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 229 of
                                      324

                                                                                  Page 228
 1                 THE WITNESS:            I -- I have asked staff to
 2    look at that.       I don't recall now the numbers.
 3    BY MR. HEFFERON:
 4           Q.    Did they tell you that they looked at
 5    that?
 6           A.    Yes, they did.
 7           Q.    And what did they tell you?
 8           A.    That -- that -- well, certainly that
 9    there -- that restatement -- frequency restatement
10    was very low.       The frequence of -- frequency of --
11                 THE COURT REPORTER:                  Sorry, the what loan
12    modifications?        I didn't hear you.                    The frequency
13    of?
14                 THE WITNESS:            Of restatements was low.
15    The frequency of trial loan modifications was --
16    were reasonably high.              Of permanent loan
17    modifications, somewhat less.                     The frequency in
18    which borrowers emerged from the process with a loan
19    that was maintained current thereafter was fairly
20    low.    I don't re- -- as I sit here, I can't recall
21    the percentages or numbers associated with that.
22    BY MR. HEFFERON:
23           Q.    So -- so what you did was, you took the
24    foreclosures that were initiated, and you determined
25    that 97 percent of any foreclosure that was

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 230 of
                                      324

                                                                          Page 229
 1    initiated would likely proceed to a foreclosure
 2    sale?    Isn't that your conclusion?
 3                 MS. CHIU:         Objection.
 4                 THE WITNESS:            That is the way the
 5    calculation was done, yes.
 6    BY MR. HEFFERON:
 7           Q.    So your conclusion is that, of the --
 8    every foreclosure Ocwen initiates, 97 percent of the
 9    time that loan ends up in a completed foreclosure
10    sale --
11                 MS. CHIU:         Objection.
12    BY MR. HEFFERON:
13           Q.    -- correct?
14                 MS. CHIU:         Objection.
15                 THE WITNESS:            No.      I would say that my
16    conclusion is, if I do the calculation that way and
17    combine it with a very conservative estimate of the
18    costs per foreclosure initiation, that I will have a
19    damage estimate that is conservative, irrespective
20    of the complexities of loan restatements and other
21    outcomes.
22    BY MR. HEFFERON:
23           Q.    So your $350 million number's going to be
24    close enough, even if it turned out you
25    overcalculated the possibility that these loans

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 231 of
                                      324

                                                                         Page 230
 1    would actually be foreclosed?
 2                 MS. CHIU:         Objection.
 3    BY MR. HEFFERON:
 4           Q.    Is that your testimony?
 5           A.    I'd -- I'd say my -- my position is that I
 6    have -- I have two damage numbers in -- in my -- my
 7    table from 3- -- 350 to 480 or so and -- yes, and I
 8    would anticipate that there are economic costs to
 9    borrowers from restatement, that it is not -- it's
10    not a get-out-of-jail-free outcome for borrowers.
11                 And the -- the 20- -- 20,000 -- $21,000 or
12    so average cost per foreclosure initiation is
13    sufficiently conservative so that I -- I believe
14    that any -- any reasonable unwinding of this
15    category of ongoing would not fall below my -- the
16    lowering -- lowering of my current damage estimates.
17           Q.    So your testimony is that, even if your
18    opinions in paragraph 116 and 117 are wrong,
19    specifically your opinion that 97 percent of all
20    foreclosures proceed to sale, that, nonetheless,
21    your opinion of damages in this case of 351- to
22    $483 million is still accurate?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            Conservative.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 232 of
                                      324

                                                                          Page 231
 1           Q.    And, therefore, accurate; correct?
 2           A.    I would distinguish between a point
 3    estimate, which is the highest probability estimate,
 4    and an estimate, which is robust in the sense that
 5    the damages are at least that, even under a variety
 6    of questions about specific categories of
 7    resolutions.
 8           Q.    Okay.      Let me ask you, then, paragraph
 9    123, Table 15, is your damages calculation; correct?
10           A.    Yes.
11           Q.    And it's your testimony that this is only
12    an estimate?
13           A.    All these damage calculations are, in --
14    in the terminology of economics, estimates.                     That is
15    to say, these are based on operation of the
16    probability that Ocwen conduct led to increased
17    foreclosures, and cost per foreclosure initiation
18    was obtained from various sources in the literature.
19                 All those are -- are -- involve some --
20    some degree of uncertainty.                   So, yes, this is an
21    estimate.      It's my -- it's what I am testifying
22    is -- is -- I'm quite confident is a lower bound on
23    the damages.
24           Q.    And what's -- what is the range of error
25    involved in your estimate?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 233 of
                                      324

                                                                         Page 232
 1                 MS. CHIU:         Objection.
 2    BY MR. HEFFERON:
 3           Q.    How far off could your opinion be, since
 4    it's only an estimate?
 5                 MS. CHIU:         Objection.
 6                 THE WITNESS:            Well, I think the -- the
 7    range from 350 to 480 is already a -- a pretty wide
 8    bound.      I would say that's the -- that -- that's
 9    one -- one way of giving a quantitative answer to
10    your question.
11    BY MR. HEFFERON:
12           Q.    What's your range of error on the 350?
13    How low could it be?
14           A.    I have not completed a standard error for
15    it.
16           Q.    Why not?        You weren't asked?
17           A.    I -- I wasn't asked to do it and --
18           Q.    Okay.      Thank you.
19                 Now, Mr. -- Professor McFadden, let's go
20    back to your opinion in here in paragraph 117 that
21    "97 percent of all foreclosures initiated by Ocwen
22    proceed to sale."          Is that a true statement, an
23    estimate, a guess, a fact?                   How would you
24    characterize that?
25                 MS. CHIU:         Objection.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 234 of
                                      324

                                                                         Page 233
 1                 THE WITNESS:            Paragraph -- paragraph
 2    117 --
 3    BY MR. HEFFERON:
 4           Q.    Correct.
 5           A.    -- is an assumption.
 6           Q.    Where did you get that assumption?
 7           A.    I have no evidence on the final discharge
 8    of the -- of the foreclosures that were ongoing, so
 9    I -- I assumed that, for foreclosures in which I
10    have no evidence in which they would end up, that
11    the pattern of terminations for the ones where I did
12    observe an end was a -- a reasonable starting point
13    for predicting where the ones where I did not
14    observe an end would, in fact, end up.
15           Q.    Well, it wasn't a reasonable starting
16    point; isn't that right?                 It was actually your
17    ending point.       It was what you drew your conclusion
18    based upon --
19                 MS. CHIU:         Objection.
20    BY MR. HEFFERON:
21           Q.    -- and only based on that; isn't that
22    true?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            That's true.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 235 of
                                      324

                                                                           Page 234
 1           Q.    Okay.      And -- and applying these -- the
 2    ratio of sales finished to rescinded would only be
 3    appropriate, is it not, if the population of loans
 4    in that group was similar to the population of loans
 5    in the ongoing group?
 6                 MS. CHIU:         Objection.             Form.
 7                 THE WITNESS:            I'm not sure what your
 8    question means by "similar," but certainly that
 9    assumption is that -- that the -- the loans that are
10    in the ongoing group will end up having re- -- would
11    end up having resolutions like the ones where the --
12    the process has been completed.
13    BY MR. HEFFERON:
14           Q.    Okay.      Did you do anything to check or
15    confirm whether your assumption was reasonable, that
16    Ocwen or any mortgage servicer in this day and age,
17    completes 97 percent of all foreclosures initiated?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            I did some checking.        I went
20    to look at what Ocwen -- Ocwen said it was doing
21    with the foreclosure process.                     And I noticed --
22    noticed, first of all, that the rate of restatement
23    was quite low.
24                 I -- staff gave me information on some of
25    the other interim states of -- of these loans, where

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 236 of
                                      324

                                                                           Page 235
 1    they were not -- not reinstated, so they were still
 2    in process, perhaps with additional events.                     So
 3    I've -- I've -- I've looked at what the -- what
 4    the -- at least the shares of those are.
 5    BY MR. HEFFERON:
 6           Q.    And you're comfortable that 97 -- with the
 7    opinion that 97 percent of all initiated
 8    foreclosures end up in foreclosure?
 9           A.    No.    I'm comfortable with the proposition
10    that what- -- whatever the outcome for this group
11    was, whether that's exactly right or even only
12    approximately right, that my -- my cost per
13    foreclosure initiation estimate is sufficiently
14    conservative so that my -- my end estimate of
15    damages is a lower bound on the actual damages.
16           Q.    Well, this -- this figure in paragraph
17    117, 97 percent is the number which you use to -- in
18    Table 15 to calculate the number of additional
19    foreclosures; isn't it?
20           A.    Please state -- restate the question.
21           Q.    Sure.
22                 This figure of 97 percent of completed
23    foreclosure is the figure that you use to determine
24    your damages calculation?
25                 MS. CHIU:         Objection.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 237 of
                                      324

                                                                            Page 236
 1                 THE WITNESS:            That, combined with the
 2    $20,000 or so cost per foreclosure initiation,
 3    that's correct.
 4    BY MR. HEFFERON:
 5           Q.    Okay.      And if the percentage of
 6    foreclosures that were -- resulted in a sale is not
 7    97 percent, but it was instead 30 percent less, then
 8    your damage calculation would be off by 30 percent;
 9    isn't that correct?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            Yes.       And if the cost per
12    foreclosure initiation was 30 percent higher, it
13    would be off by 30 percent in the other direction.
14    BY MR. HEFFERON:
15           Q.    And I believe you did testify today that
16    you have no idea how the cost of foreclosures were
17    calculated; isn't that true?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            Would you read me back my --
20    BY MR. HEFFERON:
21           Q.    No.    I'll withdraw the question.
22                 So -- so if the -- so to use it in the
23    terms of sensitivity, your -- your damages
24    calculation is sensitive to this information in
25    paragraph 117; that is, if the number of completed

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 238 of
                                      324

                                                                         Page 237
 1    foreclosures is lower, then that's going to drive
 2    your damages down by the same proportion?
 3                 MS. CHIU:         Objection.             Form.
 4                 THE WITNESS:            I've just -- I've just
 5    agreed that your arithmetic is right for that.                   And
 6    that if you -- if you do arithmetic in the other
 7    direction on the cost per foreclosure initiation, it
 8    can go the other way.              Yes, there is that degree of
 9    --
10    BY MR. HEFFERON:
11           Q.    And --
12           A.    -- of range in the estimate.
13           Q.    -- did you take into account in -- in
14    calculating the chance of foreclosure completion,
15    the fact that these borrowers were people who you
16    believe had been referred to foreclosure because of
17    an escrow delay, as opposed to some other problem or
18    issue with the loan?
19                 MS. CHIU:         Objection.
20                 THE WITNESS:            What -- what the model does
21    is -- is predict the probability of a foreclosure
22    initiation for borrowers with -- with -- in loans
23    with various characteristics with and without a --
24    an escrow delay.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 239 of
                                      324

                                                                           Page 238
 1           Q.    And did you assume that a loan, referred
 2    to foreclosure because of an escrow delay, is going
 3    to be completed as a foreclosure at the same rate as
 4    a loan that was referred to foreclosure for other
 5    reasons, such as a two-or three-year delinquency?
 6           A.    First of all, I'm not aware that any loans
 7    were referred to foreclosure for an escrow delay.
 8    The mechanics of it is, is a proximate cause of a
 9    foreclosure initiation, is a 90-day-plus
10    delinquency.
11                 So there is some legal standard which
12    triggers or allows foreclosure initiation.                      That's
13    the proximate cause.
14                 I'm -- I'm -- so I -- my model does -- is
15    not predicting the probability that an escrow delay
16    itself would -- would be a proximate cause.                      That's
17    not what the model does.
18                 What the model does is ask what -- what is
19    the change in the probability of a foreclosure
20    initiation with and without the Ocwen misconduct.
21           Q.    And did you consider whether the nature of
22    the Ocwen misconduct was such that loans referred to
23    foreclosure, that had a delay, were perhaps more
24    easily remediated, and a foreclosure could be
25    rescinded or a loan could be subject to a

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 240 of
                                      324

                                                                             Page 239
 1    modification as opposed to loans that didn't have
 2    that issue, but instead were two or three or five
 3    years late in payments?
 4           A.    I'm sorry, you'll have to --
 5                 MS. CHIU:         Objection to form.
 6                 THE WITNESS:            -- restate that question.
 7    It's quite long.
 8    BY MR. HEFFERON:
 9           Q.    Sure.
10                 Did you consider whether the nature of the
11    Ocwen misconduct was such that loans referred to
12    foreclosure, that had delay, were perhaps more
13    easily remediated, or a foreclosure could be
14    rescinded or a loan modified as opposed to loans
15    that were in foreclosure without that issue, but
16    instead were two or three or five years late in
17    payments?
18                 MS. CHIU:         Objection.             Form.
19                 THE WITNESS:            I'm sorry, I -- I -- I
20    cannot understand your question.                        There's too -- too
21    many moving parts.
22    BY MR. HEFFERON:
23           Q.    Well, I take it that you -- that in trying
24    to figure out what percentage of loans would be
25    foreclosed after a foreclosure was initiated, you

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 241 of
                                      324

                                                                              Page 240
 1    didn't pay attention to whether the loan may have
 2    been rescinded or modified more frequently if it had
 3    a problem of the nature we're talking about here?
 4                 MS. CHIU:         Objection.             Is there a
 5    question?
 6                 MR. HEFFERON:             Yep.       I asked it and it's
 7    got a question mark on the transcript and
 8    everything.
 9                 MS. CHIU:         Okay.         Objection.
10                 THE WITNESS:            Let me see if I understand
11    your -- your -- your proposition.                         Your proposition
12    is that Ocwen combined escrow delays with some other
13    actions?
14    BY MR. HEFFERON:
15           Q.    That's your testimony; isn't it?
16                 MS. CHIU:         Objection.
17                 THE WITNESS:            No, I don't believe so.
18    Why --
19    BY MR. HEFFERON:
20           Q.    Well, your testimony isn't --
21           A.    Perhaps you -- perhaps you can restate
22    your question.
23           Q.    Your testimony, isn't it, that the loans
24    we're talking about, were ones in which a
25    foreclosure was initiated, because of the escrow

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 242 of
                                      324

                                                                              Page 241
 1    delay?
 2                 MS. CHIU:         Objection.
 3                 THE WITNESS:            No, that's not what the
 4    model does, and that's not the calculation that I
 5    do.    That's a mischaracterization.
 6    BY MR. HEFFERON:
 7           Q.    Okay.      In any event, the loans that were
 8    initiated, you didn't take into account the reason
 9    why the foreclosure was initiated; did you?
10                 MS. CHIU:         Objection.             Form.
11                 THE WITNESS:            That was not the purpose of
12    the model, nor would it be appropriate.                         The -- the
13    proximate cause of foreclosure initiation is that
14    the loan has gone into at least 90-days delinquency.
15    And -- and the -- the -- what the model does is look
16    at the change in the probability that that
17    foreclosure initiation will start as a result of
18    Ocwen behavior.
19    BY MR. HEFFERON:
20           Q.    And you didn't take into account whether
21    the loans that were initiated on Ocwen's general
22    population, whether those were ones that were in the
23    foreclosure because of Ocwen misbehavior, as opposed
24    to the ones you were studying, which were in there
25    because of Ocwen misbehavior?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 243 of
                                      324

                                                                              Page 242
 1                 MS. CHIU:         Objection.
 2                 THE WITNESS:            Again, I do -- I'm not --
 3    I'm not understanding your question at all.
 4    BY MR. HEFFERON:
 5           Q.    Well, let me ask it this way:                      When you --
 6    when you use this 97 percent number -- that you
 7    believe that 97 percent of all foreclosures
 8    initiated would result in a foreclosure, you believe
 9    that that applies to the loans that you're looking
10    at, which are the ones that have an escrow delay;
11    correct?
12                 MS. CHIU:         Objection.
13                 THE WITNESS:            I did the calculation on the
14    following basis:          I used that assumption to predict
15    the -- the costs of the final resolution of the
16    ongoing loans.        I combined that with a conservative
17    estimate of the costs per foreclosure initiation
18    in -- in such a way that I -- in my opinion, that my
19    final damage number is a lower bound than what the
20    actual damages are.
21    BY MR. HEFFERON:
22           Q.    When you use this 97 percent number that
23    you believe -- 97 percent of all foreclosures
24    initiated would result in a foreclosure, you believe
25    that applies to the loans that we're looking at,

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 244 of
                                      324

                                                                                    Page 243
 1    which are ones that have an escrow delay; correct?
 2           A.    I just explained what -- the calculation
 3    that I did, and the -- and the basis for my -- my
 4    damage estimate.          The -- you using the -- I said I
 5    made this assumption as a way of estimating what the
 6    cost for the ongoing loans would be.                            It's not --
 7    it's not a belief.           It's just an assumption.
 8           Q.    Who gave you that assumption?
 9           A.    Who gave it to me?
10           Q.    Correct.        You said it's an assumption.
11    Who gave it to you?
12                 MS. CHIU:         Objection.
13                 THE WITNESS:            I -- I -- I followed
14    whatever I think is -- is good econometric practice,
15    which is that when I -- when I have a piece of the
16    analysis which is -- which, if there's not direct
17    evidence from the data, I look at -- at the cases
18    that are most comparable, so I can determine whether
19    the -- the data is available and I impute the
20    missing data.
21    BY MR. HEFFERON:
22           Q.    Did you ask --
23           A.    I would say this -- this followed that
24    standard practice.
25           Q.    Did you ask anyone to determine from

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 245 of
                                      324

                                                                            Page 244
 1    Ocwen, or Ocwen's data, what percentage of loans,
 2    that get referred to foreclosure, actually complete
 3    the foreclosure?
 4                 MS. CHIU:         Objection.             Form.
 5                 THE WITNESS:            I am unsure how to respond
 6    to that question.          And it's -- it's certainly the
 7    case that, in discussions with staff at the time of
 8    the preparation of the -- of second amended report,
 9    I was asking them to examine Ocwen data to see if
10    there was a basis for -- any other basis for
11    handling the ongoing foreclosures.                          And the
12    conclusion of those conversations back and forth,
13    that -- it was that we did not have a better basis
14    for doing that than this assumption.
15    BY MR. HEFFERON:
16           Q.    Did anybody conduct any literature
17    research, publicly available studies, or reports
18    from FHA, Fannie Mae, other investors, that would
19    explain the frequency of completed foreclosures?
20                 MS. CHIU:         Objection.
21                 THE WITNESS:            To my knowledge, in terms of
22    what I asked staff to do, and what they reported to
23    me, it was -- it was confined to examination of the
24    Ocwen data.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 246 of
                                      324

                                                                            Page 245
 1           Q.    Okay.      Do you think it's reasonable that,
 2    to have an opinion, that 97 percent of all
 3    foreclosures that are initiated complete to a sale?
 4                 MS. CHIU:         Objection.
 5    BY MR. HEFFERON:
 6           Q.    Are you comfortable that's a reasonable
 7    assumption?
 8                 MS. CHIU:         Objection.
 9                 THE WITNESS:            I've indicated that this is
10    an assumption.        And it is an assumption which is
11    appropriate, in combination with a conservative
12    assumption on cost-per-foreclosure initiation.
13    BY MR. HEFFERON:
14           Q.    But -- but I'm --
15           A.    I'm -- I'm comfortable with the
16    combination of those two assumptions.
17           Q.    All right.          Putting that aside, my
18    question, sir, is:           Are you comfortable that it is
19    reasonable to assume that 97 percent of all
20    foreclosure initiations complete in a sale?
21                 MS. CHIU:         Objection.             Asked and answered.
22                 THE WITNESS:            I've de- -- I've described
23    what I'm comfortable with.
24    BY MR. HEFFERON:
25           Q.    And I'm asking -- and I know, because

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 247 of
                                      324

                                                                            Page 246
 1    that's what you said, and you avoided my question.
 2    So I'll ask you again.
 3                 Are you comfortable that it is reasonable
 4    to assume that 97 percent of all foreclosure
 5    initiations result in a sale?
 6                 MS. CHIU:         Objection.             Asked and answered.
 7                 THE WITNESS:            I am comfortable that, if
 8    you wish to make a -- a conservative estimate of
 9    damages, that you can use a combination of
10    assumptions, which provide the best evidence you
11    have on various elements, and you can do it in such
12    a way that, in the overall result, it's relative --
13    relatively robust to the possibility that some of
14    those assumptions are wrong.
15                 That's what I've done in this case.
16    I'm -- I'm comfortable that I have used a
17    combination of assumptions to provide a damage
18    estimate that is a lower bound on actual damages,
19    whether or not the -- this particular assumption in
20    117 is -- is 100 percent correct.
21    BY MR. HEFFERON:
22           Q.    Are you comfortable with it?
23                 MS. CHIU:         Objection.             Asked and answered.
24                 THE WITNESS:            I'm comfortable with my
25    overall study, yes.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 248 of
                                      324

                                                                               Page 247
 1    BY MR. HEFFERON:
 2           Q.    Not my question, sir.
 3                 Are you comfortable with this 97 percent
 4    assumption?
 5                 MS. CHIU:         Objection.             Asked and answered.
 6                 THE WITNESS:            I am comfortable with the
 7    elements in my overall study.
 8    BY MR. HEFFERON:
 9           Q.    I'll ask it again.
10                 Are you comfortable with the 97 percent
11    assumption?
12                 MS. CHIU:         Objection.             Asked and answered.
13                 THE WITNESS:            I think the appropriate
14    response would be that, if I had data which was
15    better than this assumption, I would definitely use
16    it.    And I -- actually, with the help of staff, I
17    looked for data within the Ocwen data supplied to us
18    for a basis for an alternative assumption.                       I did
19    not find that.        So this was the -- a -- a reasonable
20    assumption, I believe, given the data that I had,
21    that loans that I didn't see a final end for would
22    behave like loans that I did see a final end for.
23                 In order to make a conservative final
24    damage estimate, I combined this with a conservative
25    assumption.      And another point in the analysis,

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 249 of
                                      324

                                                                                   Page 248
 1    namely the costs associated with the foreclosure
 2    initiation.      That's the reason that I say I'm
 3    comfortable with my overall damage estimate.
 4    BY MR. HEFFERON:
 5           Q.    Is the select -- is the selection of the
 6    97 percent a conservative assumption?
 7                 MS. CHIU:         Objection.             Form.
 8                 THE WITNESS:            I would say that I do not
 9    have evidence to suggest anything -- suggest
10    otherwise.
11    BY MR. HEFFERON:
12           Q.    Did you look for it?
13           A.    Yes.
14           Q.    Did you look at what the reported
15    foreclosure rates are on and on publicly reported
16    FHA loans?
17                 MS. CHIU:         Objection.
18    BY MR. HEFFERON:
19           Q.    Did you look at that, sir?
20                 MS. CHIU:         Objection.
21                 THE WITNESS:            Are you -- for -- are you
22    asking me to look at a new data set?                            Im' -- I'm
23    familiar with --
24    BY MR. HEFFERON:
25           Q.    Yes or no, did you look at the reported

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 250 of
                                      324

                                                                               Page 249
 1    foreclosure rates on publicly reported FHA loan?
 2                 MS. CHIU:         Objection.
 3                 THE WITNESS:            I did -- I find the question
 4    vague, because you're -- are you suggesting there
 5    are studies on this?
 6    BY MR. HEFFERON:
 7           Q.    You didn't look for that data?
 8                 MS. CHIU:         Objection.
 9                 THE WITNESS:            I don't know -- if you're
10    asking me to look for something, you have to first
11    tell me that it exists, and that it's relevant.
12    BY MR. HEFFERON:
13           Q.    And in your practice, do you not look for
14    something until you're sure it exists if you went
15    looking for it?
16                 MS. CHIU:         Objection.
17                 THE WITNESS:            It's -- it's -- it's
18    certainly in -- in my practice to not try to respond
19    to vague spec- -- speculations.                       I don't -- I have
20    no idea what you're talking about.                          So I don't know
21    how to respond to it.
22    BY MR. HEFFERON:
23           Q.    I think you -- you previously testified --
24    I'm sure you previously testified that, when you
25    provided opinions in the two lawsuits, Syncora and

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 251 of
                                      324

                                                                                Page 250
 1    USDOJ, that it concerned the questions of factors
 2    that influence default risk, and that your opinions
 3    were not substantially different from the literature
 4    on the factors that influence default risk.
 5                 And with that as my predicate, I want to
 6    ask you, sir, to tell me what the literature teaches
 7    are the factors that influence de- -- default risk
 8    of single-family residential mortgages of the type
 9    that are at issue in our case?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            You're asking for a -- a
12    summary of a rather broad literature.                           But what I --
13    what I can tell you that -- is that the -- the type
14    of loan matters, the lien status matters, the
15    property type matters, the borrower income matters,
16    the total amount of the loan and the value of the
17    property at origination matters.                        So CLTV matters.
18    That the borrower's credit history, as reflected in
19    FICO scores and so forth, matter.                         And those are --
20    that's just a subset of the factors that matter.                           I
21    think those -- those reappear in most studies of
22    default risk.
23                 MS. CHIU:         Tom?
24                 MR. HEFFERON:             Yeah.
25                 MS. CHIU:         We've been going about an hour.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 252 of
                                      324

                                                                         Page 251
 1    When it's a good time, can we take a break?
 2                 MR. HEFFERON:             In about five minutes.
 3                 MS. CHIU:         Okay.         Also, I'd like to note
 4    for the record, that you previously cut off the
 5    witness from answering a question earlier, which was
 6    inappropriate, and he should have the opportunity to
 7    fully complete his answer.
 8                 MR. HEFFERON:             You can ask him that on
 9    cross-examination, if you'd like.
10    BY MR. HEFFERON:
11           Q.    Mr. -- I'm sorry.
12                 Professor McFadden, in what ways does your
13    study take into account these factors that influence
14    default risk in making a determination that a
15    certain number of loans were referred to foreclosure
16    as a result of Ocwen's servicing errors?
17                 MS. CHIU:         Objection.             Form.
18                 THE WITNESS:            In -- in this study, the
19    factors which are important to consider are the
20    factors which Ocwen considered in how they
21    administratively processed their escrow accounts.
22                 So the first place that I looked for, in
23    terms of explanatory variables, were those variables
24    that Ocwen reported that they kept in connection
25    with and as part of their loan pro- -- loan

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 253 of
                                      324

                                                                            Page 252
 1    servicing business and their escrow business, escrow
 2    account -- accounting.
 3    BY MR. HEFFERON:
 4           Q.    And what factors did you find that Ocwen
 5    considered, in deciding to process esc- -- escrow
 6    accounts?
 7           A.    Well, it's basically the data that they
 8    reported that appear in my model as explanatory
 9    variables.
10           Q.    And what were those?
11           A.    Well, I'd have to go back and look at the
12    model.      I can do that.
13           Q.    You can't remember any of them?
14           A.    Oh, of course I can, but there's no point
15    in making it a memory test.
16           Q.    Well, I just want to understand what you
17    can recall, since it's been unclear to me today how
18    much work you did versus how much Brattle did.
19                 So why don't you tell me what you --
20                 MS. CHIU:         Objection.             Move to strike --
21    BY MR. HEFFERON:
22           Q.    -- considered --
23                 MS. CHIU:         -- that last statement.
24                 MR. HEFFERON:             I'm just making an
25    observation about my own difficulty --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 254 of
                                      324

                                                                            Page 253
 1                 MS. CHIU:         Well, your obser- -- your
 2    observation --
 3                 THE COURT REPORTER:                  I'm sorry.    One
 4    person at a time.          One person at a time.
 5                 MS. CHIU:         Counselor, your observation is
 6    inappropriate.
 7                 MR. HEFFERON:             I'm just explaining the
 8    reason I'm asking the question.
 9    BY MR. HEFFERON:
10           Q.    What are the factors that you considered
11    that the literature identifies as factors that
12    influence default risk and that, to you, match up to
13    those that Ocwen considered in deciding how to
14    process escrow accounts?
15                 MS. CHIU:         Objection.
16                 THE WITNESS:            Table -- Table 11, the --
17    the model lists the variables that are included in
18    the model.      And these were variables that were
19    contained in the Ocwen RFPs and interrogatories.
20    BY MR. HEFFERON:
21           Q.    Does Ocwen consider occupancy type in
22    processing escrow accounts?                   I see that listed in
23    Table 11.
24           A.    The data we have are the data that Ocwen
25    delivered to us, that they say are their records

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 255 of
                                      324

                                                                            Page 254
 1    in -- in -- in determining escrow calculations.
 2    These -- those are the data that we have.                       I do not
 3    have information -- direct information on how Ocwen
 4    administers its -- its escrow analysis programs.
 5           Q.    What is the source of your information
 6    about how escrow analysis is conducted by Ocwen?
 7                 MS. CHIU:         Objection.             Form.
 8                 THE WITNESS:            What I can say is that
 9    the -- the request to Ocwen were for the information
10    on -- on the data they used in escrow analysis and
11    those are the data that I have worked with.
12    BY MR. HEFFERON:
13           Q.    Okay.      So when you refer to the data, it's
14    data that Ocwen reported as having used in its
15    conduct of the actual analysis?
16           A.    I wouldn't put it in those words.                    I
17    believe the -- the RFPs and interrogatories, which I
18    do not have -- have copies of, had specific req- --
19    requests.      And I -- I cannot rephrase -- rephrase
20    those requests.
21           Q.    Did -- did -- other than the data, did you
22    have any other information on how escrow analysis is
23    conducted by Ocwen?
24           A.    Well, I'm -- I'm aware there's some
25    depositions by Mr. Coombs, for example, on some of

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 256 of
                                      324

                                                                            Page 255
 1    this --
 2                 THE COURT REPORTER:                  By Mr. -- who?
 3    Mr. --
 4                 THE WITNESS:            Coombs, C-O-O-M-B-S; is that
 5    correct?
 6                 MR. HEFFERON:             Let's take a break.
 7                 THE VIDEOGRAPHER:                This is the end of
 8    Media 7.     We're going off the record at 4:14 p.m.
 9                 (Short recess taken.)
10                 THE VIDEOGRAPHER:                This is the beginning
11    of Media 8.      We're going back on the record at
12    4:33 p.m.
13    BY MR. HEFFERON:
14           Q.    Professor McFadden, we just took a break,
15    and I wanted to know whether you have any amendments
16    or corrections to make to your testimony?
17           A.    No.
18           Q.    Okay.      Your -- your opinion refers to the
19    concept of a loan being -- or a borrower's loan
20    being treated or not.
21                 What did you mean by the use of the
22    word "treated"?
23           A.    That's an economic term of art.                    It -- it
24    re- -- refers to a -- in this case, a loan or a
25    borrower that receives one kind of processing versus

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 257 of
                                      324

                                                                              Page 256
 1    one that receives a different kind of processing.
 2    In this case, the treatment is that they were --
 3    they experienced a -- a delay from the legal time,
 4    escrow analysis time.              That's the -- that's the
 5    treatment.      And if they did not receive such a delay
 6    that's -- they were untreated.
 7           Q.    Okay.      For loans that -- and -- and when
 8    you say "treatment," do you mean either a delay that
 9    resulted in an overpayment or a delay that resulted
10    in an underpayment?
11                 MS. CHIU:         Objection.             Form.
12                 THE WITNESS:            That's correct.            Those
13    are -- those are type one and type two treatments.
14    BY MR. HEFFERON:
15           Q.    Okay.      You don't have different terms?
16    Treatment is a delay?
17           A.    These are -- these are both treatments,
18    yes.
19           Q.    Okay.      And for those loans that were
20    treated and experienced an escrow delay, escrow
21    review delay and -- which resulted in an overcharge,
22    what was the average length of the delay?
23           A.    I would -- I would rather than try to do
24    it from memory, I would look it up in the report.
25                 (Witness reviews.)

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 258 of
                                      324

                                                                         Page 257
 1                 And now, I'm -- do you have -- do you have
 2    a --
 3           Q.    I don't have a citation.
 4                 Page 31, paragraph 65 -- 63, Table 3.
 5           A.    Yes.     Well, with the exception of pointing
 6    out, this is not exactly the same population that
 7    was used in the model.               This was the population that
 8    was -- that was used for the opportunity cost
 9    analysis, which overlaps substantially, but it's not
10    identical.      Yes, I have the table in front of me.
11           Q.    Okay.      Was the average length of delay for
12    those escrow analyses that resulted in an overcharge
13    about a month and a half?
14                 MS. CHIU:         Objection.
15                 THE WITNESS:            The table is a little hard
16    to read, since it doesn't summarize between
17    currently -- current and delinquent; but, yes, I
18    agree with that.
19    BY MR. HEFFERON:
20           Q.    Okay.      And for those loans that were
21    treated and had a -- a delay, which resulted in an
22    undercharge, was the average delay also about a
23    month and a half?          Actually, it may be a little
24    less.
25           A.    Yes.     Again, the table's actually a little

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 259 of
                                      324

                                                                              Page 258
 1    hard to read; but, yes, I agree.
 2           Q.    Okay.      And in a situation, where there was
 3    an overcharge as a result of the delay -- let's talk
 4    about those first.
 5                 In -- in -- for those loans, the failure
 6    was in not looking at the loan within the 12-month
 7    period, such that the escrow might be adjusted
 8    downwards.      And since that didn't happen, that
 9    resulted in an overcharge; correct?
10                 MS. CHIU:         Objection to form.
11                 THE WITNESS:            Correct.
12    BY MR. HEFFERON:
13           Q.    Okay.      And in those situations, the
14    borrower, thinking about her experience, is that for
15    the months of the delay -- for the month and a half
16    of delay, what she is seeing is her monthly
17    statement is just no different from what the prior
18    monthly statements had been for a year.                         There's no
19    change in the -- in the escrow; isn't that correct?
20                 MS. CHIU:         Objection.
21                 THE WITNESS:            I agree.
22    BY MR. HEFFERON:
23           Q.    Okay.      In a situation -- and -- and so, in
24    that situation, if the borrower's current, she's
25    been making payments based upon the monthly amount

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 260 of
                                      324

                                                                         Page 259
 1    for 12 months, and then during the month and a half
 2    delay, those two additional months, her payments
 3    haven't increased, she's just getting the same bill
 4    for that period; correct?
 5           A.    As -- as opposed to the but-for world in
 6    which she would have gotten a lower bill --
 7           Q.    Correct.
 8           A.    -- that's correct.
 9           Q.    Okay.      And in that situation, then, it's
10    not as if she is shocked or surprised by an increase
11    in her payment, as a result of this overcharge, she
12    actually just doesn't see it decrease?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            Yeah, in -- in terms of
15    my -- my analysis in the first part of my report,
16    she has an opportunity cost harm, because funds that
17    she owns are not -- are being held by Ocwen, rather
18    than returned to her --
19                 MR. HEFFERON:             Okay.
20                 THE WITNESS:            -- for -- for that period.
21    BY MR. HEFFERON:
22           Q.    But it's not as if she's going out to
23    borrow an additional sum in any way to make the
24    monthly payments, because her payment actually
25    hasn't increased during those two months?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 261 of
                                      324

                                                                              Page 260
 1                 MS. CHIU:         Objection.
 2                 THE WITNESS:            I don't disagree with your
 3    characterization, but I also think that, from an
 4    economic point of view, the -- the appropriate
 5    analysis is what -- what her opportunity costs were.
 6    BY MR. HEFFERON:
 7           Q.    Okay.      I'm just focused on what the
 8    borrower's experience is for now.                         I'm putting your
 9    opinion to one side.             It's not as if you're saying
10    that, in that first month and a half where the
11    escrow is delayed, it's not as if that borrower has
12    had to go out and seek additional funding for this
13    escrow overcharge, because her monthly payment
14    actually hasn't changed to what she says?
15                 MS. CHIU:         Objection.
16                 THE WITNESS:            Well, it may be that she has
17    other urgent needs and -- and because that money --
18    her money, that's being held by Ocwen, is not
19    available, she has to go finance that in a different
20    way.
21    BY MR. HEFFERON:
22           Q.    Okay.      And that's your concept of
23    opportunity cost?
24           A.    That's my concept of opportunity cost,
25    true.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 262 of
                                      324

                                                                         Page 261
 1           Q.    But you don't have any reason to believe
 2    that, because of the overcharge, the borrower -- a
 3    typical borrower, who's experienced this delay, is
 4    going out and borrowing extra money in order to make
 5    those month and a half, two months' worth of monthly
 6    payments?
 7                 MS. CHIU:         Objection.
 8                 THE WITNESS:            I don't -- that, to me, just
 9    doesn't -- is not a sensible economic question.
10    That is to say, well, what you -- what you look at
11    economically is the borrower's current situation,
12    their availability of funds, their current needs,
13    their discount rate per what -- they're -- their
14    willingness to trade off future versus current
15    consumption.
16    BY MR. HEFFERON:
17           Q.    And --
18           A.    That's what's economically relevant.
19           Q.    Okay.      And I'm not asking the economic
20    question.      I'm actually asking the factual question.
21                 And there is no reason to believe that a
22    borrower in this situation, experiencing the
23    overcharge, but still getting the same monthly
24    payments, is going out and borrowing the extra money
25    to make those monthly payments that she had already

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 263 of
                                      324

                                                                             Page 262
 1    been making for the prior year?
 2                 MS. CHIU:         Objection.             Asked and answered.
 3                 THE WITNESS:            I -- I find your -- your
 4    proposition to be incomplete, because you've not
 5    told -- you've not told me what she would have done
 6    had she, in fact, been -- had her money released to
 7    her.
 8    BY MR. HEFFERON:
 9           Q.    That's true, I'm not telling you that.
10    I'm asking you whether, as a factual matter, you
11    have any reason to believe that a typical borrower,
12    experiencing a delay for these two months, is
13    actually going out and borrowing money to make the
14    payments on their loan if they had already been
15    current, making the same payment, for the prior
16    12 months.
17                 MS. CHIU:         Objection.             Asked and answered.
18                 THE WITNESS:            And I think the -- sorry.
19                 I think the answer is, perhaps she was
20    already borrowing money.                 If she had gotten her --
21    her -- some of her money back, she would have to
22    borrow less.       So maybe -- maybe she -- maybe she
23    used credit card debt to cover this, and she -- if
24    she had had those funds, she could have reduced her
25    credit card debt by that amount.                        So to me, that's

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 264 of
                                      324

                                                                          Page 263
 1    the economic calculation that's relevant here.
 2    BY MR. HEFFERON:
 3           Q.    And that's speculation on your part.                  You
 4    don't know that people were borrowing credit card
 5    payments to make the 12 monthly payments or these
 6    extra two monthly payments?
 7                 MS. CHIU:         Objection.
 8                 THE WITNESS:            That's -- that's basic
 9    economics.      I wouldn't call it speculation.                 I would
10    call it what I do for a living.
11    BY MR. HEFFERON:
12           Q.    How many people use their credit card to
13    pay their mortgage?
14                 MS. CHIU:         Objection.
15    BY MR. HEFFERON:
16           Q.    Anyone in America?
17                 MS. CHIU:         Objection.
18                 THE WITNESS:            I don't know the answer.
19    BY MR. HEFFERON:
20           Q.    Let's talk about the undercharges.                  In a
21    situation, where the person has been undercharged as
22    a result of the delay, their escrow has been
23    undercollected for, again, the average of two
24    months; correct?
25           A.    Yes.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 265 of
                                      324

                                                                         Page 264
 1           Q.    Okay.      And in that situation, they have
 2    actually had the use of money for that -- those two
 3    months, that otherwise, had their escrow been
 4    calculated timely, they would instead have paid to
 5    Ocwen; is that correct?
 6           A.    Correct.
 7           Q.    Okay.      Does your calculation of
 8    opportunity cost take into account the benefits to
 9    these undercharged borrowers for the use of those
10    funds for the -- for the time between when they
11    should have had their escrow analyzed and when they
12    did?
13                 MS. CHIU:         Objection.             Form.
14                 THE WITNESS:            No, I -- I do not do that.
15    In my -- I believe that's appropriate because I
16    believe that, at least from an economic standard and
17    perhaps even from a legal standard, harm to one
18    consumer is not offset by a benefit to a -- to
19    another consumer.
20                 That is to say, you don't -- if your -- if
21    your conduct causes harm to some and a benefit to
22    the other, I don't -- I don't think you -- you're --
23    it's economically appropriate to net, and I'm not
24    sure it would be legally to net.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 266 of
                                      324

                                                                             Page 265
 1           Q.    Well, you're not a legal expert.
 2           A.    No, but I -- I -- I am aware of enough of
 3    the -- of the standards for calculating damages that
 4    certainly, in cases I've worked on in -- in the
 5    past, you cannot, in general, play off one group of
 6    consumer sources off another.
 7           Q.    You're not giving a legal opinion in this
 8    case; correct?
 9           A.    I'm sorry?
10           Q.    You're not giving a legal opinion in this
11    case; correct?
12           A.    I'm not giving a legal opinion.
13           Q.    Okay.
14           A.    And if it's --
15           Q.    Professor --
16           A.    -- I guess, a legal issue, I agree.
17           Q.    Professor McFadden, I'm not asking about
18    anybody other than the undercharged borrower.                        So if
19    there is an undercharged borrower, she has had the
20    use of money for a couple of months, on average,
21    that had the escrow been analyzed, she would have
22    had to pay those funds to Ocwen; isn't that correct?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            That is correct.           She -- she
25    has a -- in -- in the opportunity cost terms

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 267 of
                                      324

                                                                         Page 266
 1    [verbatim], she has a combination of an opportunity
 2    cost gain for those two months, followed by a
 3    payment shock, in my terminology, in the sense that
 4    Ocwen, at this point, would present her with a --
 5    effectively present her with a bill for the
 6    shortage -- accrued shortage.
 7    BY MR. HEFFERON:
 8           Q.    Okay.      In calculating the opportunity cost
 9    for that borrower that I just hypothesized, I think
10    you just told me you don't take into account the
11    opportunity cost gain that that borrower
12    experienced?
13           A.    That's correct.
14                 MS. CHIU:         Objection.
15    BY MR. HEFFERON:
16           Q.    Okay.      Would it be true, as an economic
17    matter, that the opportunity cost gain for the
18    theoretical borrower is going to be larger than the
19    opportunity cost that you calculate always?
20                 MS. CHIU:         Objection.             Form.
21                 THE WITNESS:            Could you explain what you
22    mean?
23    BY MR. HEFFERON:
24           Q.    That was a relatively simple concept.
25                 So the question is, is the opportunity

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 268 of
                                      324

                                                                         Page 267
 1    cost gain that this borrower receives, who was the
 2    undercharged borrower, isn't it always the case that
 3    that opportunity cost gain is going to be larger
 4    than the opportunity cost loss that she suffers when
 5    she had to then pay those sums to Ocwen after her
 6    escrow was reanalyzed?
 7                 MS. CHIU:         Objection.             Form.
 8                 THE WITNESS:            I understand the question,
 9    and the answer's yes.
10    BY MR. HEFFERON:
11           Q.    Okay.      Thank you.
12                 What is your understanding of the reasons
13    why Ocwen sometimes delayed analysis of escrow?
14                 MS. CHIU:         Objection.
15                 THE WITNESS:            Let me begin by saying that
16    I have very little personal evidence on this.                   I --
17    I know about this primarily from discussions with
18    counsel.     And my understanding is that Ocwen
19    acquired and onboarded a -- a very large number of
20    loans, and did not have servicing capacity and
21    software that could handle the on boarded loans
22    well.    That's -- that's my understanding --
23    that's -- that's the way it's been described to me,
24    that Ocwen got into these problems.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 269 of
                                      324

                                                                         Page 268
 1           Q.    I think you made reference earlier in the
 2    testimony to something about the fact that the
 3    delays didn't happen, or didn't happen at a high
 4    rate after March of 2015.                  Do you remember that
 5    testimony?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            Yes.
 8    BY MR. HEFFERON:
 9           Q.    Okay.      Why don't you tell me again what it
10    is, because I'm sure I mischaracterized it.
11           A.    Yes.     If one -- if one looks at the number
12    of loans effected by escrow delays month by month,
13    that's a -- occurs at a relatively high rate through
14    2014.    It is actually at a -- at a high rate during
15    the first quarter of 2015, and then drops quite
16    precipitously and is at a -- quite a low rate
17    thereafter.
18           Q.    Okay.      And is it your understanding that
19    the reason for the delays in the pre-March 2015
20    period were staffing shortages?
21                 MS. CHIU:         Objection.
22                 THE WITNESS:            That's more specific than my
23    description that I've received from counsel, but
24    they -- they indicated that that appeared to be
25    one of the -- one of the factors that Ocwen did not

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 270 of
                                      324

                                                                                Page 269
 1    deal with very well.
 2    BY MR. HEFFERON:
 3           Q.    Are you aware that loans with an untimely
 4    escrow analysis -- strike that.
 5                 Were you aware that the vast majority of
 6    loans, that experienced an untimely escrow analysis,
 7    fell into one of two groups:                    Group 1, where the
 8    loans had an escrow due date between December '14
 9    and March of '15, when Ocwen had a systems change;
10    and Group 2, where Ocwen had a practice of not
11    analyzing loans that were delinquent?                           Are you aware
12    of that?
13           A.    I'm aware that those are -- I'm aware that
14    those are claims.          The first -- the second one was a
15    claim that I was aware of at the time I wrote my
16    first report.       And the second one, the -- the claim
17    that there was a system changeover in the first
18    quarter of 2015 --
19           Q.    Mm-hmm.
20           A.    -- I was not -- not aware of until I read
21    Dr. Halm's rebuttal.             I was aware, from my own
22    analysis, that something different did happen in
23    that quarter.
24           Q.    Okay.      And did you take into account
25    the -- in doing your analysis of the probability of

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 271 of
                                      324

                                                                         Page 270
 1    an increased foreclosure, did you take into account
 2    those two factors in reaching your conclusions?
 3                 MS. CHIU:         Objection.
 4                 THE WITNESS:            Let me -- let me -- this is
 5    a multi- -- multipart answer, so the answer's, yes,
 6    in my -- in my baseline model, I was taking into
 7    account the adverse credit history of the -- of the
 8    loan.
 9                 And in my surrebuttal, I -- I went further
10    and examined loans that -- that did not have an
11    adverse credit history, and were not actively
12    delinquent, to determine the impact of this
13    phenomenon, as you've described it, the phenomenon
14    that Ocwen was, as a matter of administrative
15    policy, not doing timely escrows when the loan was
16    currently delinquent up -- up in -- up before 2015.
17    BY MR. HEFFERON:
18           Q.    Okay.      And you then recalculated your
19    damages, based upon that analysis; correct?
20                 MS. CHIU:         Objection.
21                 THE WITNESS:            Well, I -- I -- I did a
22    robustness check on it and -- and took that to the
23    point of a final damage estimate that would be
24    associated with essentially excluding loans from the
25    analysis that were causing that issue.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 272 of
                                      324

                                                                            Page 271
 1    BY MR. HEFFERON:
 2           Q.    Okay.      So looking over at your surrebuttal
 3    report, which is Exhibit 6, paragraph 53, let me ask
 4    you about that.
 5           A.    I'm sorry, which --
 6           Q.    The surrebuttal is Exhibit 6, paragraph
 7    53, page 29.
 8           A.    I have that in front of me.
 9           Q.    Okay.      And is that your calculation of the
10    damages, taking into account the analysis of both of
11    those two groups separately?
12           A.    There are two different issues.                    Well, I
13    think in -- in the previous questions we were
14    discussing the issue of Ocwen administration --
15    administrative decisions to not process loans in
16    active default prior to 2015.                     And the second is the
17    question of the treatment of the first quarter of
18    2015 separately.
19                 Paragraph 53 is concerned with the second,
20    whereas the previous questions had been concerned
21    with the other.
22           Q.    Well, doesn't paragraph 53 talk about
23    analyzing both groups separately and then gives
24    separate numbers for -- for the first group of 89.2
25    to 122.7 and for the second group of 81.8 to 112.5?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 273 of
                                      324

                                                                           Page 272
 1                 MS. CHIU:         Objection.             Form.
 2                 THE WITNESS:            That's really a different
 3    analysis than the -- than the analysis in which
 4    loans with adverse credit histories are excluded.
 5    Loans that are currently delinquent are excluded.
 6    BY MR. HEFFERON:
 7           Q.    And where does -- where does that analysis
 8    appear in your surrebuttal report?
 9           A.    Well, I'll find it.                  It's -- it's in line
10    4 of -- of the final table, 7.                      And that, in turn,
11    refers to paragraph 59.
12           Q.    Okay.      Let's look over at your surrebuttal
13    report on page 37, and there's commentary, starting
14    at paragraph 69, about Dr. Halm's critique of your
15    model for having unexpected coefficient signs.
16                 Do you see that?
17           A.    Yes.
18           Q.    Okay.      And what's an "unexpected
19    coefficient sign"?
20           A.    Well, Dr. Halm points out that -- that
21    in -- in many studies of loan default, what you find
22    is that as the -- as the loan ages, the probability
23    of it becoming delinquent goes down.
24                 And, secondly, that -- and macroeconomic
25    condition matter so that if the -- the economy goes

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 274 of
                                      324

                                                                                    Page 273
 1    into a slump and borrowers are not earning as much
 2    income, the risk of default goes up.                            Those are
 3    typical findings.
 4                 And in my analysis, these signs are not
 5    always -- they don't always appear in my model.                             It
 6    has a -- it has a relatively straightforward
 7    explanation.
 8           Q.    Okay.      The -- in other words, what
 9    Dr. Halm points out is that in your model, an
10    increase in unemployment rate lowers foreclosure and
11    investor-owned properties are less likely to
12    foreclose than owner-occupied and older loans have a
13    higher probability of foreclosure than younger ones?
14           A.    Yes.     By -- by the way, the last comment
15    is not quite right.            What the -- what the model
16    finds is that foreclosure risk rises for about the
17    first ten years, and then falls after that.                            It's
18    not linear.      But what's going on here is that --
19           Q.    Well, first, let me give you a question.
20    So -- because I was just asking whether that's what
21    your model showed.
22                 So you provide explanations in your view
23    about why the critique is not -- is not fair,
24    correct, paragraph 70, 71, and 72?
25                 MS. CHIU:         Objection.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 275 of
                                      324

                                                                         Page 274
 1                 THE WITNESS:            Yes, I -- I stand by those
 2    explanations.
 3    BY MR. HEFFERON:
 4           Q.    Okay.      And in paragraph 71, the second
 5    sentence, it says -- it refers to something called
 6    "the usual principles of mortgage finance."
 7                 Do you see that?
 8           A.    Yes.
 9           Q.    As used in the sentence, it says "The
10    usual principles of mortgage finance need not
11    necessarily apply, as we are not comparing these
12    risky borrowers with a normal set of borrowers."
13                 Do you see that?
14           A.    Yes.
15           Q.    Okay.      What are "the usual principles of
16    mortgage finance" that you're referring to?
17           A.    I would say it's the -- it's the
18    observations that I mentioned before; namely, if you
19    look at a -- a single class of borrowers, say
20    single-family borrowers, in an otherwise fairly
21    uniform group, you will -- you will find that
22    default risk has consistently signs of a particular
23    sign for various variables, like typ- -- like
24    typically a -- a -- as the loan ages, the default
25    risk will go down, et cetera.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 276 of
                                      324

                                                                              Page 275
 1                 Now, the -- a particular feature of these
 2    loans is, they're not a representative sample of
 3    U.S. borrowers for two reasons:                       One is they are
 4    clearly more risky than mortgages in the U.S. as a
 5    whole; and, secondly, they are from loans that
 6    are -- were heavily originated before -- before and
 7    in the first years of the great recession.
 8           Q.    Have you done an analysis to compare what
 9    you refer to as a normal set of borrowers and --
10    with the borrowers that are at issue here, looking
11    at the default risk factors you identified
12    previously; namely, type of loan, lien status,
13    property type, income, principal balance, values,
14    CLTV, FICO?
15                 MS. CHIU:         Objection.             Form.
16                 THE WITNESS:            Yes, I have.
17    BY MR. HEFFERON:
18           Q.    You have compared those two groups?
19           A.    I've -- using the --
20                 THE COURT REPORTER:                  Using what data?
21                 MS. CHIU:         Using what?
22                 THE WITNESS:            Using MBS Data, I've -- I've
23    compared the Ocwen loans within the UBS -- MBS
24    sample with loans that are not Ocwen loans, just the
25    general class of loans.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 277 of
                                      324

                                                                         Page 276
 1    BY MR. HEFFERON:
 2           Q.    Okay.      And have you concluded that the
 3    default risk factors between the two populations is
 4    different enough, such that the usual principles of
 5    mortgage finance do not apply --
 6                 MS. CHIU:         Objection.             Form.
 7    BY MR. HEFFERON:
 8           Q.    -- to the borrowers that you're looking
 9    at, the Ocwen borrowers?
10                 MS. CHIU:         Objection.             Form.
11                 THE WITNESS:            I think they're -- they --
12    yes, they are sufficiently different so that some
13    of -- some of the effects you would expect in the
14    class of -- of mortgages as a whole in the U.S.
15    are -- you would not necessarily expect them to be
16    reproduced in the Ocwen portfolio.
17    BY MR. HEFFERON:
18           Q.    Such that the usual principles of mortgage
19    finance don't apply to them?
20                 MS. CHIU:         Objection.             Form.
21                 THE WITNESS:            If by that you mean things
22    like loan age, yes.
23    BY MR. HEFFERON:
24           Q.    Such that your analysis tells you that,
25    even though an increase in the unemployment rate

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 278 of
                                      324

                                                                          Page 277
 1    typically increases foreclosure initiation, that
 2    usual principle of mortgage finance doesn't apply to
 3    these highly risky borrowers, and instead an
 4    increase in the unemployment rate actually lowers
 5    foreclosure initiation?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            We're dealing with a
 8    portfolio of la- -- of loans which, over time, is --
 9    is in a period where foreclosure rates are going
10    down and unemployment rates are going down.                     There
11    is an ecological correlation of those in which --
12    which, I think, is the explanation for the sign in
13    the -- in the model.             And that is simply a control
14    for the possibility of confounding macroeconomic
15    effects in these data.
16    BY MR. HEFFERON:
17           Q.    Now, I noted that, in your discussion of
18    the unexpected coefficient signs in paragraph 70 and
19    71, you don't cite anything.
20                 Do you have any literature or support for
21    your statements in paragraph 70 and 71?
22                 MS. CHIU:         Objection.             Form.
23                 THE WITNESS:            Literature support, no.        My
24    own previous work on default risk, yes.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 279 of
                                      324

                                                                              Page 278
 1           Q.    And -- okay.            Do you agree with the
 2    statement that in -- in designing a model, the
 3    factors in the model should have a coefficient that
 4    is consistent in direction and magnitude with --
 5    consistent with economic reasoning?
 6                 MS. CHIU:         Objection.             Form.
 7                 THE WITNESS:            The answer is -- is no.            And
 8    I will qualify the answer, which is that, if the
 9    purpose of the model is to estimate the impact of a
10    particular factor, unconfounded by other factors,
11    then it's appropriate to include other factors in
12    the model, even though they are not entering with
13    a -- a priority expected sign; that is, their
14    purpose there is not to estimate their direct
15    impact; their purpose is to eliminate the
16    possibility that they are confounding [verbatim] the
17    results.
18                 So in that situation, those variables
19    should be there whe- -- I think whether or not they
20    are compounding [verbatim].
21                 But the second part of my answer is that
22    given -- given the nature of these data, given
23    this -- this portfolio, and given what was going on
24    with this portfolio over time as we --                          as we
25    emerged from the financial recession, the -- the --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 280 of
                                      324

                                                                                  Page 279
 1    the standards of finance, which are based on
 2    relatively stable populations, under stable
 3    conditions, is -- is not applied.
 4                 This is, in -- I'd say, in a large part, a
 5    statement that characteristics of loan portfolios,
 6    which would hold under stationary conditions, are
 7    not necessarily correct or realistic for -- for
 8    these loans that are undergoing substantial dynamic
 9    and environmental changes.
10    BY MR. HEFFERON:
11           Q.    And what's your literature support for
12    that?
13           A.    I don't need a literature support for
14    that.    That's -- that's commonsense economics.
15           Q.    So the answer is --
16           A.    Commonsense econometrics.                          In terms of the
17    first part of my statement, that's standard
18    econometrics.       The second part of my statement is
19    just a simply, commonsense economic observation on
20    the turmoil that followed the financial recession.
21           Q.    And these loans all are ones that were
22    in 2014, '15, and '16; correct?
23           A.    I -- I didn't hear the question.
24           Q.    And these loans are all ones that were
25    in 2014, '15, and '16; correct?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 281 of
                                      324

                                                                                 Page 280
 1                 MS. CHIU:         Objection.             Form.
 2                 THE WITNESS:            The loans originated at
 3    various times in the -- in the past.                            Is that -- is
 4    that the question?
 5    BY MR. HEFFERON:
 6           Q.    The servicing at issue here is happening
 7    in 2014, '15, and '16; correct?
 8           A.    That's correct.
 9           Q.    And is it your testimony that modeling of
10    the performance of those loans is not something that
11    has to be done consistent with modeling theory for
12    other types of loans at other times?
13                 MS. CHIU:         Objection.
14    BY MR. HEFFERON:
15           Q.    Is that your statement?
16                 MS. CHIU:         Objection.
17                 THE WITNESS:            No.      My statement is that
18    what you would expect to be -- have true about
19    portfolio mortgages in a -- in a stationary static
20    situation, does not necessarily carryover to a
21    dynamic situation, such as we were in, in the period
22    of analysis in this case.                  These were loans that
23    were, I think, clearly impacted by the fact that
24    they were originated in the year -- a few years
25    before or up to the time of the financial crisis.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 282 of
                                      324

                                                                           Page 281
 1    BY MR. HEFFERON:
 2           Q.    So -- so as part of your analysis, you
 3    considered the nature of the loans and of the
 4    borrowers who took out these loans in trying to
 5    figure out whether the for- -- whether the escrow
 6    delay was a contributing factor to being foreclosed;
 7    correct?
 8                 MS. CHIU:         Objection.             Form.
 9                 THE WITNESS:            Yes.       I -- I controlled for
10    the possible confounding factors that could have
11    been confounding me, because they were data
12    contained in the Ocwen records.
13                 MR. HEFFERON:             Okay.        I'm going to strike
14    everything after the word "yes."
15    BY MR. HEFFERON:
16           Q.    So the -- what are the primary reasons why
17    borrowers default on home mortgage?
18                 MS. CHIU:         Objection.             Form.
19                 THE WITNESS:            Well, the obvious proximate
20    cause is that they fail to make payments and fall
21    more than 90 days delinquent.
22    BY MR. HEFFERON:
23           Q.    Okay.      And why -- what are the -- the
24    chief reasons why they fail to make payments and as
25    a consequence, become more than 90 days delinquent?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 283 of
                                      324

                                                                                     Page 282
 1           A.    There can be a variety of reasons for
 2    that.
 3           Q.    Which is why I asked you:                          What are the
 4    chief reasons?
 5                 MS. CHIU:         Objection.
 6                 THE WITNESS:            Well, obvious ones are
 7    medical emergencies, deaths, divorces, bad financial
 8    management, loss of job.
 9    BY MR. HEFFERON:
10           Q.    Okay.      You told me that you took into
11    account, in designing your model, the
12    characteristics of the borrowers and of the loans,
13    in determining whether the escrow delay was a
14    contributing factor.
15                 Did you take into account, in this
16    population, their relative experience with medical
17    emergencies, death, divorce, loss of job?
18                 MS. CHIU:         Objection.
19                 THE WITNESS:            It would not have been
20    appropriate to do so.              The model treats these --
21    treats this in an appropriate way.                          Namely, there is
22    a treatment, which is either they experience a
23    escrow delay or not.             And then that population is
24    followed, in terms of whether they have the
25    consequence of a foreclosure initiation.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 284 of
                                      324

                                                                              Page 283
 1                 The treatment will have effects.                      To the
 2    extent that the model predicts that the treatment
 3    will have effects, it will have effects on
 4    borrowers -- borrowers who are more or less
 5    vulnerable to a foreclosure initiation.                         And
 6    certainly, the factors such as unemployment, death,
 7    medical emergencies, are powerful contributing
 8    factors.
 9                 The issue in the model is, whatever are
10    the proximate contributing factors, did the
11    treatment, the escrow delay, have a differential or
12    incremental impact.
13    BY MR. HEFFERON:
14           Q.    Okay.      So in designing your model and
15    justifying the fact that its coefficient signs were
16    inconsistent with econometric practice, you said
17    that it was important to take into consideration the
18    borrowers' situations and the types of loans, but
19    now you're telling me the model did not take those
20    factors into account; is that your testimony?
21                 MS. CHIU:         Objection.
22                 THE WITNESS:            I object to your question.
23    First of all, I did not say what I did was
24    inconsistent with econometric practice.                         I think it
25    is consistent with best economic -- econometric

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 285 of
                                      324

                                                                                  Page 284
 1    practice.      That's a very unfair mischaracterization
 2    of what I did.
 3    BY MR. HEFFERON:
 4           Q.    Well, the testimony will show --
 5           A.    And secondly, I've testified that it's
 6    appropriate in this model to look at the impact of
 7    the treatment of the outcome of a foreclosure
 8    initiation.      That model does not require, nor would
 9    it be appropriate to introduce factors downstream
10    from that.
11                 The issue is what -- and not whether
12    someone becomes unemployed or not.                          It's be- --
13    whatever their circumstances afterwards, whether it
14    was -- whether the risk of their going into a
15    foreclosure initiation, as the result of whatever
16    happened to them, otherwise was increased by the
17    escrow delay.
18           Q.    So it's your testimony that, in
19    determining whether the borrower was referred to
20    foreclosure, potentially, because of an escrow
21    delay, that the issue is not whether that person
22    became unemployed; correct?
23                 MS. CHIU:         Objection.
24                 THE WITNESS:            I -- I've explained how --
25    what -- what the basis of this model is.                          And the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 286 of
                                      324

                                                                               Page 285
 1    basis of the model is to ask the question, would the
 2    probability of foreclosure initiation rise if they
 3    were treated to an escrow delay versus the but-for
 4    alternative, they were not.                   That -- that--
 5    BY MR. HEFFERON:
 6           Q.    And it's irrelevant --
 7           A.    Let me finish my sent- -- response.
 8                 That's -- that's the probability that I
 9    determined.      Now, in terms of how that foreclosure
10    initiation comes about, what -- what the approximate
11    cause of failing to keep the loan current, other
12    intervening causes, such as death or medical
13    emergencies, all those things can happen, but they
14    are not required, nor are they needed for the
15    appropriate application of this model.
16           Q.    So you've included in your model, people
17    who died.      And you don't take them out because
18    you're trying to figure out whether the dead person
19    was potentially not able to pay because of an escrow
20    delay; is that correct?
21                 MS. CHIU:         Objection.             Mischaracterizes
22    testimony.
23                 THE WITNESS:            The model examines the
24    question of whether Ocwen escrow delays influenced
25    the probability of foreclosure initiation.                       That

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 287 of
                                      324

                                                                            Page 286
 1    foreclosure initiation may involve other intervening
 2    and proximate factors, certainly one of which would
 3    be that the primary payer died and the managers of
 4    the estate are then not able to maintain the
 5    payments.      That's certainly -- that's certainly a
 6    possibility.
 7    BY MR. HEFFERON:
 8           Q.    And in those possibilities, you would
 9    agree with me, wouldn't you, that there is zero
10    possibility that the reason the loan was referred to
11    foreclosure was because of an inability to pay due
12    to the escrow delay?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            Please restate your
15    question.
16    BY MR. HEFFERON:
17           Q.    Sure.      And in those possibilities, you
18    would agree with me, wouldn't you, that there is
19    zero possibility that the reason the loan was
20    referred to foreclosure was because of an inability
21    to pay due to the escrow delay?
22                 MS. CHIU:         Objection.
23                 THE WITNESS:            If -- if I understand your
24    question, the answer is, the model does not claim
25    that.    The analysis does not claim that.                      The

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 288 of
                                      324

                                                                              Page 287
 1    analysis does not require such a claim.                         And I'm not
 2    making such a claim.
 3    BY MR. HEFFERON:
 4           Q.    As an economist, you would agree with me,
 5    wouldn't you, that if someone is this -- is the sole
 6    obligor on the loan, and they lose their job because
 7    of a serious illness, where they become disabled and
 8    have no income, that there is a zero possibility
 9    that that loan was referred to a foreclosure because
10    of the escrow delay?
11                 MS. CHIU:         Objection.             Incomplete
12    hypothetical.
13                 THE WITNESS:            The relevant -- the relevant
14    comparison is to ask the following question:
15    Suppose a mortgage -- a borrower experiences an
16    adverse event following an escrow servicing delay.
17    Is -- is the probability of that adverse event,
18    leading to a foreclosure initiation, higher if they
19    experienced an escrow delay than if they did not?
20                 That -- that's the relevant question, and
21    that's what my model predicts.
22    BY MR. HEFFERON:
23           Q.    And for people whose adverse event was
24    death, complete disability, loss of job,
25    incarceration, that the probability that any of

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 289 of
                                      324

                                                                          Page 288
 1    those events led to a foreclosure initiation was not
 2    higher if they had also experienced an escrow delay;
 3    isn't that true?
 4                 MS. CHIU:         Objection.
 5                 THE WITNESS:            No.      I disagree with that.
 6    I -- there's -- that -- that's not a -- adverse --
 7    adverse events happening in these households may be
 8    resolved in -- in a -- in a variety of ways.                     And on
 9    the -- if the escrow delay had an impact, as the
10    model says it does, on -- on the probability, then
11    that's essentially saying that there was an escrow
12    delay and -- and an subsequent impact on the
13    borrower's finances from that point on.
14                 It could have made a difference, even if
15    they -- the foreclose -- the approximate cause of
16    foreclosure was the death of the principal payer, it
17    could make any difference in -- in how it's resolved
18    from that point, what the ability of the status to
19    pay.
20                 The model does not analyze at that
21    granularity.       It's essentially analyzing the
22    question as to whether this overall population is
23    impacted by these treatments.                     You're -- you're --
24    what you're doing -- I'll make an analogy to what
25    you're -- you're doing.                You're essentially --

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 290 of
                                      324

                                                                                   Page 289
 1    BY MR. HEFFERON:
 2           Q.    Mr. --
 3           A.    I would like to finish my sentence.
 4           Q.    This is not your answer.                       This is a --
 5    this is a speech.          You answered the question, which
 6    is your belief is, you disagree with my statement.
 7    If your counsel wants to ask you a question to
 8    induce you to give a speech, that's fine.                           But I'm
 9    not going to allow you to keep going.                           You answered
10    my question.
11                 My next question.
12                 MS. CHIU:         He wasn't finished with his
13    answer.
14    BY MR. HEFFERON:
15           Q.    Oh, my next question, Professor.
16                 Are you aware that Ocwen has records of
17    the reported reason for defaults for each of these
18    loans?
19           A.    Yes.     And if you'll allow me to finish my
20    question [sic], it's completely immaterial.
21           Q.    The -- okay.            And you didn't consider any
22    of those records?
23           A.    I did consider those records.                        Those --
24    those records are completely irrelevant.
25           Q.    Okay.      So you didn't use them?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 291 of
                                      324

                                                                         Page 290
 1           A.    That's correct.
 2           Q.    Okay.      I take it, Professor, you've never
 3    had difficulty making your mortgage payments?
 4                 MS. CHIU:         Objection.
 5                 THE WITNESS:            What's the -- why is that a
 6    germane question to my report?
 7    BY MR. HEFFERON:
 8           Q.    I'm trying to understand whether you have
 9    any basis in the real world for understanding how
10    people deal with difficulties, such as the type I
11    described, and whether that makes them more or less
12    likely to pay their mortgage.
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            I'm -- I'm not sure how to
15    an- -- answer your question.                    I -- I don't believe
16    my personal finances are at issue in this case.
17    BY MR. HEFFERON:
18           Q.    So you -- so I take it that means you've
19    never had difficulty making mortgage payments, so
20    you don't understand how people who are facing these
21    kinds of difficulties address them?
22                 MS. CHIU:         Objection.             That
23    mischaracterizes testimony.
24                 THE WITNESS:            I find that -- you're now
25    con- -- confounding my personal financial history

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 292 of
                                      324

                                                                           Page 291
 1    with my understanding of personal finance.                      And the
 2    answer is, those are two separate questions
 3    entirely.
 4    BY MR. HEFFERON:
 5           Q.    Just trying to understand if you have any
 6    basis, other than the theoretical, for providing
 7    your opinion.       And so maybe I'll just ask that.
 8                 Do you have any basis, other than
 9    theoretical econo- -- econometrics or econometric
10    theory, for providing your opinion here today?
11                 MS. CHIU:         Objection.
12                 THE WITNESS:            Yes.
13    BY MR. HEFFERON:
14           Q.    Let me ask the question again, because I
15    sort of fumbled the words.
16                 Do you have any basis, other than
17    econo- -- econometric theory for providing your
18    opinions?
19           A.    Yes.
20           Q.    What basis do you have, other than theory?
21           A.    I'm familiar with a literature on
22    financial literacy and the -- and the problems that
23    people have.       I have, myself, conducted experiments
24    on -- and designed questionnaires, and analyzed data
25    on financial literacy.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 293 of
                                      324

                                                                              Page 292
 1           Q.    Any other basis?
 2                 MS. CHIU:         Objection.             Form.
 3                 THE WITNESS:            That -- that's the basis
 4    enough.
 5    BY MR. HEFFERON:
 6           Q.    Is there some basis you're not telling me
 7    about, or is that the whole basis --
 8           A.    I don't understand what it means -- basis
 9    I'm not telling you about, what do you mean?
10           Q.    You said that's basis enough.                      I wanted to
11    find out if there's some basis you're not telling
12    me.
13                 MS. CHIU:         Objection.             Form.
14                 THE WITNESS:            I'm -- I'm telling you I
15    have a basis.       I have experience and I have a basis
16    for understanding the problems that people have with
17    their finances getting out of whack.
18    BY MR. HEFFERON:
19           Q.    But you don't take that into account in
20    designing your model because to you, it's irrelevant
21    whether the person is suffering from a death or a
22    complete disability or unemployment or a loss of
23    job, in trying to answer the question of whether it
24    is more likely that those loans will be referred to
25    foreclosure because of an escrow delay; that's

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 294 of
                                      324

                                                                            Page 293
 1    correct, isn't it?
 2                 MS. CHIU:         Objection.             Mischaracterizes.
 3    Objection.
 4                 THE WITNESS:            The answer is, that's
 5    basically correct, because while there would be
 6    proximate causes for foreclosure initiation, the
 7    issue is, does an escrow delay change the
 8    probability that those -- whatever
 9    those approximate -- proximate causes are, they
10    will, in fact, lead to the foreclosure initiation.
11    That's -- that's the issue in the case.
12    BY MR. HEFFERON:
13           Q.    Let me take a look at your report.                    If you
14    would go back to Exhibit 5.                   And in the beginning of
15    Exhibit 5, paragraph 27 at page 12, do you see
16    Table 2?     Do you see that on page 12?
17           A.    Yes.
18           Q.    Okay.      And Table 2, what is that?
19           A.    Table 2 is a count of servicing failures
20    identified by Ocwen.
21           Q.    In fact, it -- it's actually servicing
22    failures that you don't account for as part of your
23    damages analysis; isn't that correct?
24           A.    Those are failures which I -- for which I
25    have not produced an estimate of harm.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 295 of
                                      324

                                                                         Page 294
 1           Q.    Okay.      So you have no opinion as to the
 2    damages that were incurred as a result of loan
 3    verification errors?
 4           A.    Correct.
 5           Q.    And you have no opinion as to the damages
 6    that were incurred as a result of failure to send
 7    annual escrow statements?
 8           A.    Correct.
 9           Q.    And you have no opinion of the damages
10    that were incurred as a result of providing
11    inaccurate reinstatement quotes?
12           A.    Correct.
13           Q.    And you have no opinion of the damages
14    incurred as a result of escrow shortage errors?
15           A.    Correct.
16           Q.    And you have no opinion of the damages
17    incurred as a result of interest-only errors?
18           A.    Correct.
19           Q.    Let's look at the back of your report.
20    Okay.    Hold on a second.               Page 62, paragraph 124.
21    And starting at that point, and continuing on to the
22    end of your opinion, at page 68, paragraph 135, you
23    have an identification of what you have referred to
24    as "cost not quantified to the borrower and
25    community."

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 296 of
                                      324

                                                                          Page 295
 1                 Do you see that?
 2           A.    Yes.
 3           Q.    Okay.      And your statements made in these
 4    pages, between page 62 and 68, are observations of
 5    cost that you have not quantified; is that correct?
 6           A.    That's correct.               These are -- these are
 7    costs identified in the literature, but I have not
 8    attempted to quantify them in this case.
 9           Q.    Okay.      And you have no opinion of the
10    damages that were incurred as a result of borrowers
11    receiving inaccurate or untimely information about
12    their loans?
13                 MS. CHIU:         Objection.
14                 THE WITNESS:            My opinion is that they are
15    potentially additional harms.
16    BY MR. HEFFERON:
17           Q.    Okay.      But you have -- you have no damage
18    calculation or estimate for loss resulting from the
19    receipt of inaccurate or untimely information?
20           A.    That's correct.
21           Q.    Okay.      And over on page 65, prior to
22    paragraph 131, you have -- start a section that has
23    to do with credit reporting.
24                 Do you see that?
25           A.    Yes.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 297 of
                                      324

                                                                               Page 296
 1           Q.    Okay.      I think we covered this before.
 2    But you have no damage calculation or estimate for
 3    the loss resulting from any credit reporting, data
 4    inaccuracies that arised -- arose as a result of
 5    Ocwen servicing?
 6           A.    That -- that is correct.                       I think they may
 7    be significant, but I have made no estimate of it.
 8           Q.    Okay.      And then, over the next page, in
 9    the bottom, just before paragraph 134, you have some
10    observations about cost on communities.
11                 Do you see that?
12           A.    Paragraph 134, yeah.
13           Q.    Just before that paragraph 134.
14           A.    Yes.
15           Q.    And you had no damage calculation or
16    estimate for the cost or damages to communities
17    through reduced property values and tax revenues
18    supposedly arising from Ocwen's servicing errors; do
19    you?
20           A.    It's correct.             I have not made any
21    estimate of those costs.
22           Q.    Okay.      As to any of these items we just
23    reviewed, namely, the receipt of timely information,
24    the credit reporting, and the cost of communities,
25    do you have any plan or have you been given any

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 298 of
                                      324

                                                                         Page 297
 1    request to conduct any sort of damage calculation or
 2    estimate?
 3           A.    I have not.
 4           Q.    Okay.      Do you anticipate conducting such
 5    an estimate or calculation for any or all of those
 6    items?
 7           A.    I certainly have not been asked to do so,
 8    so I -- on the basis of current information, no, I
 9    do not anticipate doing that.
10           Q.    Okay.      I'm going to ask the same question.
11    You can refer, on page 12, but it's the same
12    question:      With respect to the items listed on
13    page 12, where you identified servicing events as to
14    which you have not calculated damages, the five
15    listed there on page 12, Table 2, do you anticipate
16    conducting any sort of damage analysis or
17    calculation with respect to one, some, or all of
18    those five items?
19           A.    I do not.
20           Q.    Okay.      Have you been asked to do that?
21           A.    No, I have not.
22                 MS. CHIU:         Tom?
23                 MR. HEFFERON:             Okay.        Wait.
24                 MS. CHIU:         We've been going for about an
25    hour.    So before you go into your next topic, I just

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 299 of
                                      324

                                                                         Page 298
 1    wanted to see if we could take a quick break, if
 2    that makes sense.
 3                 MR. HEFFERON:             Well, I'm almost done and I
 4    only have 20 minutes anyway, so let me finish up,
 5    unless you -- unless you really insist, in which
 6    case, we can take a break.
 7                 MS. CHIU:         Ask the witness.
 8                 Are you -- do you need a break?
 9                 THE WITNESS:            I'm -- I'm okay.
10                 MR. HEFFERON:             Okay.
11                 MS. CHIU:         You can proceed.
12    BY MR. HEFFERON:
13           Q.    Professor McFadden, --
14                 MR. HEFFERON:             Let's mark this as the next
15    exhibit.     Let me take one.                Thank you.
16                 THE COURT REPORTER:                  8.
17                 MR. HEFFERON:             8.
18                 (McFadden Deposition Exhibit 8 was
19                 marked.)
20    BY MR. HEFFERON:
21           Q.    Professor McFadden, I'm handing you what's
22    been marked as Exhibit 8, which is a summary
23    document that was given to us by the CFPB's counsel,
24    which indicates -- what does it indicate, if you
25    know?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 300 of
                                      324

                                                                         Page 299
 1           A.    These are my total hours billed to this
 2    project, from its inception to my last statement, to
 3    Brown -- Brattle, which was the last day of
 4    December.
 5           Q.    Okay.      And since December 31, 2019, and up
 6    until -- but not including today, how much
 7    additional time have you spent on this matter?
 8           A.    I haven't done that calculation in detail,
 9    but I would say probably close to ten days.
10           Q.    How many hours is that?
11           A.    80 hours.         That may be a little high.
12           Q.    And your hourly rate is -- I can't do the
13    math that quickly.
14           A.    I think it's 1,100.
15           Q.    Is that your -- your normal or typical
16    rate that is then being charged in this matter, or
17    is there -- is that a different rate from what rate
18    you took -- you charge others?
19                 MS. CHIU:         Objection.
20                 THE WITNESS:            This is my normal rate.
21    BY MR. HEFFERON:
22           Q.    And how did you set that rate?
23           A.    I -- I had advice from my associates from
24    the Brattle Group as what -- what's appropriate for
25    experts.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 301 of
                                      324

                                                                          Page 300
 1           Q.    Prior to the end of December 2019, during
 2    the period where you spent 105 hours, you produced
 3    the -- the report and you produced the rebuttal
 4    report; correct?
 5           A.    Correct.
 6           Q.    Okay.      And what time of the 105 hours,
 7    just estimate, did you spend that wasn't involved in
 8    either one of those two tasks?
 9           A.    In -- in the report preparation itself?
10    I -- I certainly do not have very firm numbers, but
11    I suppose three or four full days on each -- three
12    days, maybe, on each.
13           Q.    And that's eight hours; right, that's what
14    you --
15           A.    Yes.
16           Q.    Okay.      Other than the work on the reports,
17    what occupied the remainder of -- of your
18    50, 60 hours in that period?
19                 MS. CHIU:         Objection to form.
20                 THE WITNESS:            Initially, I was involved in
21    ad- -- advising CFPB on what data to ask for, what
22    would be needed for the analysis, and in formulating
23    a framework for the analysis.                     And then, over -- I
24    was involved very -- involved, very likely, for a
25    long period while those data were requested and came

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 302 of
                                      324

                                                                              Page 301
 1    back in.     And then I became active again when those
 2    data were available for analysis.                         And at that
 3    point, I was directing the staff as to how to do the
 4    analysis.
 5    BY MR. HEFFERON:
 6           Q.    Okay.      And then, since the end of December
 7    of 2019, where you identified that you spent, you
 8    thought, probably about 80 hours, maybe a little
 9    less, what's been the primary thing or things that
10    have occupied your time?
11                 MS. CHIU:         Object to form.
12                 THE WITNESS:            Well, a great deal of it has
13    been spent rereading the various reports and
14    refreshing my memory of the RFP responses and the
15    interrogatory responses.
16    BY MR. HEFFERON:
17           Q.    Anything else?
18           A.    I -- I met, I think, for a total of two or
19    three days with counsel.
20                 MR. HEFFERON:             Let's mark this as the next
21    exhibit.
22                 (McFadden Deposition Exhibit 9 was
23                 marked.)
24                 THE COURT REPORTER:                  9.
25                 MR. HEFFERON:             9.     Thank you.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 303 of
                                      324

                                                                         Page 302
 1    BY MR. HEFFERON:
 2           Q.    Professor McFadden, I've handed you what's
 3    been marked as Exhibit 9, which is a -- an article
 4    that you cited in your report -- your surrebuttal
 5    report on page 17.
 6                 And my question for you, sir, is whether
 7    you can recall reviewing this document at any time.
 8           A.    The answer is I -- I did not personally
 9    review this.       The status of this was that I asked --
10    I said, in response to Dr. Halm's claim, that these
11    models are used all the time, and I'm -- go -- go
12    find the -- the papers and documents so -- where
13    that appears, so that he can be apprised of that
14    literature.
15           Q.    Okay.      And -- and then you cited this in
16    the surrebuttal report; correct?
17           A.    Correct.
18           Q.    Okay.      And you -- in doing so, you believe
19    that this was authoritative; correct?
20                 MS. CHIU:         Objection.
21                 THE WITNESS:            The answer is that this --
22    this was collected for me by staff, as examples of
23    the use of discrete response models, which is my
24    specialty, and proportional hazard models, which fit
25    within that in -- in this literature.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 304 of
                                      324

                                                                         Page 303
 1                 The question was had -- had this model
 2    been used before in this literature, and the answer
 3    is, yes, by, not only myself, but by others.                    And I
 4    asked for a collection of things in the literature
 5    which demonstrated that.
 6    BY MR. HEFFERON:
 7           Q.    Okay.      And, in fact, you cite this study
 8    for the proposition that models like the one you use
 9    are commonly used by industry participants?
10           A.    I forget my exact language, but I would --
11    I would agree with that sentiment.
12           Q.    Okay.      And this was the only study you
13    cited in that proposition?
14                 MS. CHIU:         Objection.
15                 THE WITNESS:            Oh, I think that -- I think
16    that these kinds of models are -- are, in fact,
17    widely used in industry.                 I'm unaware of specific
18    instances, but they're, in fact, quite widely used,
19    and I think Dr. Halm made a mistake by not -- not
20    relating proportional hazard models to the broader
21    class of discrete outcome models, which are used for
22    mortgage default analysis.
23    BY MR. HEFFERON:
24           Q.    And you think this study, Exhibit 9, is a
25    good example of the proper use of proportionate

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 305 of
                                      324

                                                                         Page 304
 1    hazard models?
 2           A.    The Stein study?
 3           Q.    Number 9, Stein, yes.
 4           A.    I think it is an example of the use of
 5    these models.
 6           Q.    Okay.      Do you think there is anything
 7    wrong with it?        You wouldn't have if -- if you --
 8    you wouldn't have cited it if you thought there was
 9    something wrong with it; would you?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            I'll explain the sequence
12    here, which is I ask staff to locate papers in this
13    literature just so -- to demonstrate that this was
14    not a novel model that had not been used in finance
15    before.
16    BY MR. HEFFERON:
17           Q.    So you're not willing to take a position,
18    one way or the other, whether this is authoritative
19    or a proper use of proportionate hazard models?
20           A.    No.    I'll take the position that my use
21    was appropriate.
22           Q.    I'm not asking that.
23           A.    And I believe the best -- a very suitable
24    model for this purpose.                And if Dr. Halm doubts that
25    that's a standard model or a model that's previously

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 306 of
                                      324

                                                                         Page 305
 1    been used in this literature, then I will have the
 2    staff find some -- find some papers which show that
 3    that's, in fact, the case.
 4           Q.    So you're not one -- you're not going to
 5    take a position, one way or the other, whether this
 6    study, Exhibit 9, is authoritative or a proper use
 7    of the proportionate hazard model?
 8                 MS. CHIU:         Objection.
 9                 THE WITNESS:            The answer's I -- that's
10    correct, I'm not taking a stand.
11                 MR. HEFFERON:             Okay.
12                 All right.          Why don't we take a break.
13                 THE VIDEOGRAPHER:                This is the end of
14    Media 8.     We're going off the record at 5:45 p.m.
15                 (Short recess taken.)
16                 THE VIDEOGRAPHER:                This is the beginning
17    of Media 9.      We are going back on the record at
18    6:00 p.m.
19    BY MR. HEFFERON:
20           Q.    Professor McFadden, we've had a break.                 Is
21    there anything, upon reflection, that you would like
22    to change or amend in your prior testimony?
23           A.    No.
24                 MR. HEFFERON:             Subject to the statement I
25    made that -- about holding the record open and this

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 307 of
                                      324

                                                                          Page 306
 1    deposition for failure to produce certain
 2    information, I have no further questions of this
 3    witness.
 4                 MS. CHIU:         I have some questions for
 5    redirect.
 6                 THE COURT REPORTER:                  Counsel, do you mind
 7    putting the mic a little closer to you?
 8                                 EXAMINATION
 9    BY MS. CHIU:
10           Q.    Professor McFadden, previously you were
11    asked what costs you included in calculating
12    foreclosure costs for a borrower who had their
13    foreclosure sale rescinded; is that right?
14           A.    I'm sorry, I'll have to ask you to speak a
15    little louder.        I'm not hearing you.
16           Q.    Professor McFadden, previously you were
17    asked what costs you included in calculating a
18    foreclosure cost for a borrower who had a
19    foreclosure sale rescinded.
20                 Do you remember Mr. Hefferon asking you
21    about that?
22           A.    Yes.
23           Q.    I just want to confirm your opinion for
24    the record, so I'm going to direct your attention to
25    your second amended report, which was Exhibit 5,

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 308 of
                                      324

                                                                                 Page 307
 1    Table 14.      It's on page 60.               Let me know when you're
 2    there.
 3           A.    Yes.
 4           Q.    Okay.      And Table 14 is titled "Foreclosure
 5    Cost by Stage of Foreclosure Process and Average
 6    Foreclosure Costs to Homeowners."                         Is that right?
 7           A.    Yes.
 8           Q.    And I would like to direct your attention
 9    to the second column, "Foreclosure Rescinded,"
10    Column B.
11                 Do you see that?
12           A.    Yes.
13           Q.    And three rows down under "Foreclosure
14    Costs, Ocwen and Public Sources," there's a line
15    that reads "Legal and Administrative Fees."
16                 Do you see that?
17           A.    Yes.
18           Q.    And there's an amount next to that under
19    "Foreclosure Rescinded" in Column B.
20                 Do you see that number?
21           A.    I do.
22           Q.    The 1,086 --
23           A.    Correct.
24           Q.    -- is that right?
25                 You -- did you include the legal and

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 309 of
                                      324

                                                                                Page 308
 1    administrative costs for recessions, this 1,086, in
 2    calculating foreclosure costs for borrowers who had
 3    their foreclosure sale rescinded?
 4                 MR. HEFFERON:             Objection --
 5                 THE WITNESS:            I did.
 6                 MR. HEFFERON:             Objection.               Leading
 7    question.      Impermissible to lead your own witness.
 8    Lacks foundation.
 9    BY MS. CHIU:
10           Q.    Is that right?
11           A.    That -- as this table demonstrates, that's
12    exactly right.
13                 MS. CHIU:         I have -- I have no further
14    questions.
15                 MR. HEFFERON:             I have a question or two of
16    Professor McFadden.
17                          FURTHER EXAMINATION
18    BY MR. HEFFERON:
19           Q.    Professor McFadden, I think you just
20    testified on redirect that there's an amount of
21    legal and administrative fees of 1,086 for
22    situations where Ocwen rescinded the foreclosure.
23                 What does it mean to "rescind a
24    foreclosure"?
25           A.    My understanding is that it was a -- a

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 310 of
                                      324

                                                                            Page 309
 1    legal ruling that the foreclosure was improper and
 2    the borrowers reinstated.
 3           Q.    Okay.      And where did you gain that
 4    understanding?
 5                 MS. CHIU:         Objection.             This was asked and
 6    answered previously.
 7    BY MR. HEFFERON:
 8           Q.    Where did you gain that understanding,
 9    sir?
10           A.    That's -- that's -- that's described to me
11    by counsel.
12           Q.    Okay.      Do you have any other basis for
13    understanding what it means to rescind a
14    foreclosure?
15           A.    No.
16           Q.    Okay.      In a situation where Ocwen has
17    referred somebody to foreclosure, and then the
18    process does not complete for some reason or
19    another, is that a rescinded foreclosure, or is that
20    not a rescinded foreclosure in your definition?
21           A.    Please repeat the question.
22                 MS. CHIU:         Objection.             Incomplete
23    hypothetical, and this is outside the scope of our
24    redirect.
25    BY MR. HEFFERON:

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 311 of
                                      324

                                                                            Page 310
 1           Q.    Do you want me to repeat a question?
 2           A.    Please.
 3           Q.    Okay.      In a situation where Ocwen referred
 4    a file to foreclosure, and the foreclosure did not
 5    complete, and the foreclosure instead was withdrawn,
 6    is that within your definition of a rescinded
 7    foreclosure?
 8                 MS. CHIU:         Objection.             This is outside the
 9    scope of redirect.
10                 THE WITNESS:            I'm not sure what
11    "withdrawn" means, but in the -- in the Ocwen data,
12    I do not believe that would be identified as
13    rescinded.
14    BY MR. HEFFERON:
15           Q.    What's the basis for that belief?
16           A.    Well, I'm not sure what "withdrawn" means.
17    Rescinded, I think, has a specific meaning in the
18    Ocwen data.
19           Q.    So --
20           A.    But your term, "withdrawn," I -- I
21    don't -- I can't relate that to particular fields in
22    the Ocwen data.
23           Q.    Okay.      So you have no understanding of
24    what it means, in the world of mortgage servicing,
25    to withdraw a foreclosure?

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 312 of
                                      324

                                                                            Page 311
 1                 MS. CHIU:         Objection.             Misstates the
 2    testimony.      This is also outside the scope of our
 3    redirect.
 4                 THE WITNESS:            No.      No, I -- I -- as --
 5    as -- as opposed to the terms that are used in
 6    Ocwen's documents, no, I don't know what your use of
 7    the term would mean.
 8    BY MR. HEFFERON:
 9           Q.    Okay.      So when you're talking about a
10    rescinded foreclosure for purposes of your
11    testimony, and for purposes of the redirect
12    questions, you're talking about a loan account where
13    a foreclosure sale actually occurred and then was
14    later rescinded?
15           A.    I do not --
16                 MS. CHIU:         Objection.
17                 THE WITNESS:            -- believe that recensions
18    are limited to sales.              I think they, in fact -- I
19    don't have the data.             I understand that they're the
20    result of a legal response to the borrower, that the
21    foreclosure initiation is improper, and they
22    would most -- I think most typically occur before a
23    foreclosure sale.
24    BY MR. HEFFERON:
25           Q.    Well, you referred to rescinding the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 313 of
                                      324

                                                                               Page 312
 1    foreclosure.       Are you talking instead about
 2    rescinding the foreclosure proceeding?
 3                 MS. CHIU:         Objection.
 4    BY MR. HEFFERON:
 5           Q.    I'm just trying to understand your
 6    testimony, sir.
 7                 MS. CHIU:         Objection.             Form.
 8                 THE WITNESS:            I -- I don't recall this
 9    now, the specifics from the Ocwen data, but my -- my
10    general recollection is that there are foreclosure
11    initiations, and then there are Ocwen records that
12    show that a property -- a property was rescinded
13    without a recorded sale.                 That's my recollection.
14    BY MR. HEFFERON:
15           Q.    Okay.      And it would be your testimony that
16    this sub- -- subpart of your damages only relates to
17    a situation where a foreclosure proceeding was
18    rescinded because of a legal determination that the
19    foreclosure proceeding was improper?
20                 MS. CHIU:         Objection.             Form.     It's outside
21    the scope of --
22                 THE WITNESS:            My understanding from --
23                 MS. CHIU:         -- redirect.
24                 THE WITNESS:            My understanding from
25    counsel is that rescinded means that -- that it was

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 314 of
                                      324

                                                                         Page 313
 1    legally reversed, that the foreclosure initiation,
 2    the -- from -- from the -- the initial filing of
 3    papers for foreclosure was -- was, in a judicial
 4    proceeding, declared improper, and that -- so the
 5    whole process was stopped.
 6    BY MR. HEFFERON:
 7           Q.    Okay.      So this would only involve
 8    situations where there was a judicial ruling that
 9    the procedure was improper?
10                 MS. CHIU:         Objection.
11                 THE WITNESS:            My only knowledge of this is
12    from instructions from counsel that -- my
13    understanding from counsel is -- is that's
14    associated with a judicial finding, yes.
15    BY MR. HEFFERON:
16           Q.    Okay.      And it's your understanding that
17    something recorded as a rescission in Ocwen's
18    records are only those situations where there is a
19    judicial finding that there was an improper
20    foreclosure started?
21                 MS. CHIU:         Objection.
22                 THE WITNESS:            I don't specifically know
23    that.    I -- I asked for the definition of
24    rescission, and I've described what was explained to
25    me.

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 315 of
                                      324

                                                                              Page 314
 1    BY MR. HEFFERON:
 2           Q.    Okay.      And -- and in those situations that
 3    were explained to you, that's your interpretation of
 4    what it means to have a rescinded foreclosure for
 5    purposes of your calculations?
 6                 MS. CHIU:         Objection.
 7                 THE WITNESS:            The explanation I received
 8    is that a recension is associated with a judicial
 9    finding.
10    BY MR. HEFFERON:
11           Q.    Of impropriety?
12                 MS. CHIU:         Objection.
13                 THE WITNESS:            I -- I -- if I stated
14    "impropriety," I -- I -- I think that goes beyond
15    what I was told, that it -- that it's just the --
16    it's a reversal of the process or a termination of
17    the process as a result of a judicial finding.
18                 MR. HEFFERON:             Okay.        I have no further
19    questions.
20                 THE COURT REPORTER:                  Off the record?
21                 MR. HEFFERON:             Thank you.
22                 MS. CHIU:         Yeah.
23                 THE VIDEOGRAPHER:                This concludes the
24    deposition on February 4th, 2020.                         Master media will
25    be held by TSG Reporting.                  We are now going off the

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 316 of
                                      324

                                                                         Page 315
 1    record at 6:10 p.m.
 2                 (Proceedings concluded, 6:10 p.m.)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 317 of
                                      324

                                                                         Page 316
 1                                         JURAT
 2

 3                 I, DANIEL McFADDEN, do hereby certify
 4    under penalty of perjury that I have read the
 5    foregoing transcript of my deposition taken on
 6    Tuesday, February 4, 2020; that I have made such
 7    corrections as appear noted herein in ink, initialed
 8    by me; that my testimony as contained herein, as
 9    corrected, is true and correct.
10

11                Dated this _____ day of ________________,
12    2020, at _____________________________________,
13    California.
14

15

16

17                                   ____________________________
                                     DANIEL McFADDEN
18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 318 of
                                      324

                                                                         Page 317
 1                        CERTIFICATE OF REPORTER
 2                 I, Hanna Kim, a Certified Shorthand
 3    Reporter, do hereby certify:
 4                 That prior to being examined, the witness
 5    in the foregoing proceedings was by me duly sworn to
 6    testify to the truth, the whole truth, and nothing
 7    but the truth;
 8                 That said proceedings were taken before me
 9    at the time and place therein set forth and were
10    taken down by me in shorthand and thereafter
11    transcribed into typewriting under my direction and
12    supervision;
13                 I further certify that I am neither
14    counsel for, nor related to, any party to said
15    proceedings, not in anywise interested in the
16    outcome thereof.
17                 Further, that if the foregoing pertains to
18    the original transcript of a deposition in a federal
19    case, before completion of the proceedings, review
20    of the transcript [ ] was [X] was not requested.
21                 In witness whereof, I have hereunto
22    subscribed my name.
23    Dated: 17th day of February, 2020
24                            ___________________________
                              Hanna Kim
25                            CLR, CSR No. 13083

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 319 of
                                      324

                                                                               Page 318
 1                  ERRATA SHEET FOR THE TRANSCRIPT OF:
 2     Case Name: CFPB vs. OCWEN, et al.
 3     Dep. Date: 02/04/2020
 4     Deponent:      DANIEL McFADDEN, PH.D.
 5                                 CORRECTIONS:
 6     Pg.    Ln.      Now Reads                 Should Read          Reason
 7    ___    ___       __________ ___________ _____________
 8    ___    ___       __________ ___________ _____________
 9    ___    ___       __________ ___________ _____________
10    ___    ___       __________ ___________ _____________
11    ___    ___       __________ ___________ _____________
12    ___    ___       __________ ___________ _____________
13    ___    ___       __________ ___________ _____________
14    ___    ___       __________ ___________ _____________
15    ___    ___       __________ ___________ _____________
16    ___    ___       __________ ___________ _____________
17    ___    ___       __________ ___________ _____________
18    ___    ___       __________ ___________ _____________
19                                         __________________________
20                                         Signature of Deponent
21    SUBSCRIBED AND SWORN BEFORE ME
22    THIS____DAY OF___________, 2020.
23    ______________________________
24    (Notary Public) MY COMMISSION
25    EXPIRES:_______________

                           TSG Reporting - Worldwide - 877-702-9580
Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 320 of
                                      324

                                                                               Page 318
 1                  ERRATA SHEET FOR THE TRANSCRIPT OF:
 2     Case Name: CFPB vs. OCWEN, et al.
 3     Dep. Date: 02/04/2020
 4     Deponent:      DANIEL McFADDEN, PH.D.
 5                                 CORRECTIONS:
 6     Pg.    Ln.      Now Reads                 Should Read          Reason
 7    ___    ___       __________ ______see attached_______
 8    ___    ___       __________ ___________ _____________
 9    ___    ___       __________ ___________ _____________
10    ___    ___       __________ ___________ _____________
11    ___    ___       __________ ___________ _____________
12    ___    ___       __________ ___________ _____________
13    ___    ___       __________ ___________ _____________
14    ___    ___       __________ ___________ _____________
15    ___    ___       __________ ___________ _____________
16    ___    ___       __________ ___________ _____________
17    ___    ___       __________ ___________ _____________
18    ___    ___       __________ ___________ _____________
19                                         __________________________
20                                         Signature of Deponent
21                        SUBSCRIBED AND SWORN BEFORE ME
22    THIS____DAY OF________, 2020.
23    ______________________________
24    (Notary Public) MY COMMISSION
25    EXPIRES:_______________

                           TSG Reporting - Worldwide - 877-702-9580
                    Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 321 of
                                                          324
                                                                  Privileged and Confidential

                                           Deposition of Daniel McFadden (February 4, 2020) – Correction Sheet

 Page:Line                          Now Reads                                                   Should Read                             Reason
7:10         Sash Funk Granai                                          Sasha Funk Granai                                         Typo
13:4‐7       I don’t recall the exact date, but around 1998 I have a   I don’t recall the exact date, but around 1998 I have a   Sentence left
             published paper that predicted that the United States     published paper that predicted that the United States     unfinished
             would have a housing crisis in about…                     would have a housing crisis in about a decade.
14:9         demain                                                    domain                                                    Typo
17:4         has                                                       have                                                      Typo
22:2         that                                                      who                                                       Typo
26:14‐15     The quest‐ ‐‐ second question is, have I calculated       The second question is, have I calculated damages from    Clarification
             damages from that?                                        specific mortgage servicing events?
30:11        outcome                                                   outcomes                                                  Typo
30:20        impact Ocwen conducts                                     impact of Ocwen’s conduct                                 Typo
32:18        They’re – deal                                            The techniques deal                                       Typo/Clarification
35:8         Vernet Text                                               VirnetX                                                   Typo
36:6         crowding                                                  prescribing                                               Typo
38:5         noncompetition                                            non‐compete                                               Typo
38:25        increase                                                  increased                                                 Typo
39:7         McMorrow                                                  Mondelez                                                  Typo
39:9         McMorrow                                                  Mondelez                                                  Typo
44:20        airs                                                      errs                                                      Typo
45:25        Dr. Halm, Dr. Halm’s claims                               Dr. Hamm, Dr. Hamm’s claims                               Typo
49:5         Exhibits                                                  Exhibit                                                   Typo
51:17        Paper                                                     Papers                                                    Typo
54:18        to central economics                                      central to economics                                      Typo
54:20        Bottom                                                    [delete]                                                  Typo
57:3         unbiassed                                                 unbiased                                                  Typo
59:1         biassed                                                   biased                                                    Typo
59:23        biassed                                                   biased                                                    Typo
60:8         biassed                                                   biased                                                    Typo
60:16        a [verbatim] expert economist                             an [verbatim] expert economist                            Typo
60:18        biassed                                                   biased                                                    Typo
60:25        biassed                                                   biased                                                    Typo
61:11        biassed                                                   biased                                                    Typo
61:15        biassed                                                   biased                                                    Typo

                                                                                                                                                      1
                     Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 322 of
                                                           324
                                                                      Privileged and Confidential

 Page:Line                           Now Reads                                                      Should Read                               Reason
61:24        biassed                                                       biased                                                     Typo
63:12        lower end on there                                            lower end of the range                                     Clarification
74:18‐19     REO is real estate enterprise                                 REO stands for real estate owned enterprise                Clarification
75:18        non‐for sale                                                  non‐foreclosure sale                                       Clarification
83:3         disclosure                                                    Foreclosure                                                Typo
100:23‐24    not foreclosured [verbatim] sale price                        Not the foreclosure‐sale price                             Typo
103:9‐11     The actual situation is in that situa‐ ‐‐ is that the – the   The actual situation is that the house is sold in a        Clarification
             house that’s sold in a foreclosure sale.                      foreclosure sale.
110:10       my response to that interrogatory                             my response is that it is in that interrogatory            Clarification
112:12‐13    the calculation that I do for a recourse state do not         the calculation that I do for a recourse state does not    Clarification
             assume that those are nonrecourse states.                     assume the cancellation of remaining debt that occurs in
                                                                           nonrecourse states.
118:22       Halm                                                          Hamm                                                       Typo
118:25       Halm                                                          Hamm                                                       Typo
119:1        Halm                                                          Hamm                                                       Typo
119:3        Halm’s                                                        Hamm’s                                                     Typo
128:21       Halm                                                          Hamm                                                       Typo
140:10       renter                                                        lender                                                     Typo
149:1        Halm’s                                                        Hamm’s                                                     Typo
150:1        Halm                                                          Hamm                                                       Typo
150:14       borrowed                                                      borrower                                                   Typo
151:4        connection                                                    calculation                                                Typo
153:6        $2,000                                                        $20,000                                                    Typo
154:1        a                                                             an                                                         Typo
159:15       Halm’s                                                        Hamm’s                                                     Typo
159:22       Halm                                                          Hamm                                                       Typo
159:23       Halm’s                                                        Hamm’s                                                     Typo
160:13       Halm                                                          Hamm                                                       Typo
161:1        Halm’s                                                        Hamm’s                                                     Typo
161:25       Halm                                                          Hamm                                                       Typo
163:16       Halm’s                                                        Hamm’s                                                     Typo
176:16       attributes to any                                             attributes any                                             Typo
177:2        recension                                                     rescission                                                 Typo
188:25       biassed                                                       biased                                                     Typo
189:6        a                                                             an                                                         Typo
                                                                                                                                                       2
                    Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 323 of
                                                          324
                                                                    Privileged and Confidential

 Page:Line                           Now Reads                                                      Should Read                                   Reason
191:23       biassed                                                       biased                                                         Typo
192:3        removal costs                                                 moving costs                                                   Typo
207:13       Ocwen                                                         Ocwen’s                                                        Typo
209:16       allocate                                                      allocation                                                     Typo
211:16       Halm                                                          Hamm                                                           Typo
214:22       Halm’s                                                        Hamm’s                                                         Typo
215:6        Halm                                                          Hamm                                                           Typo
223:22       recension                                                     rescission                                                     Typo
224:23       ?                                                             .                                                              Typo
226:22       restatement                                                   reinstatement                                                  Typo
228:9        restatement – frequency restatement                           reinstatement – frequency of reinstatement                     Typo
228:14       restatements                                                  reinstatements                                                 Typo
229:20       restatements                                                  reinstatements                                                 Typo
230:9        restatement                                                   reinstatement                                                  Typo
234:22       restatement                                                   reinstatement                                                  Typo
244:8        of second                                                     of the second                                                  Typo (omission)
254:25       Coombs                                                        Combs                                                          Typo
255:4        Coombs, C‐O‐O‐M‐B‐S                                           Combs, C‐O‐M‐B‐S                                               Typo
269:21       Halm’s                                                        Hamm’s                                                         Typo
272:14       Halm’s                                                        Hamm’s                                                         Typo
272:20       Halm                                                          Hamm                                                           Typo
273:9        Halm                                                          Hamm                                                           Typo
274:21‐23    you will find that default risk has consistently signs of a   you will find that default risk has consistent signs of a      Clarification
             particular sign for various variables                         particular direction for various variables
278:13       a – a priority                                                a priori                                                       Typo
278:18‐20    So in that situation, those variables should be there         So in that situation, those variables should be in the model   Clarification
             whe‐ ‐‐ I think whether or not they are compounding           if they could confound results for the factor of interest.
             [verbatim].
281:10‐11    possible confounding factors that could have been             possible factors that could have been confounding the          Clarification
             confounding me                                                impact of the delayed escrow
288:18       status                                                        estate                                                         Typo
294:24       cost                                                          costs                                                          Typo
300:24       likely                                                        lightly                                                        Typo
302:10       Halm’s                                                        Hamm’s                                                         Typo
303:19       Halm                                                          Hamm                                                           Typo
                                                                                                                                                            3
                   Case 9:17-cv-80495-KAM Document 656-6 Entered on FLSD Docket 06/26/2020 Page 324 of
                                                         324
                                                  Privileged and Confidential

 Page:Line                   Now Reads                                          Should Read              Reason
303:25       proportionate                             proportional                               Typo
304:19       proportionate                             proportional                               Typo
304:24       Halm                                      Hamm                                       Typo
305:7        proportionate                             proportional                               Typo
307:5        Cost                                      Costs                                      Typo
311:17       recensions                                rescissions                                Typo




                                                                                                                  4
